EXHIBIT 10.01

 

PUBLISHED DEAL CUSIP NO. 87150VAN6
REVOLVING FACILITY CUSIP NO. 87150VAS5
INITIAL TERM FACILITY CUSIP NO. 87150VAQ9

DELAYED DRAW TERM FACILITY CUSIP NO. 87150VAP1

  

 

CREDIT AGREEMENT

 

dated as of November 4, 2019

 

among

 

SYMANTEC CORPORATION,

 

The Issuing Banks and Lenders Party Hereto,

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,
as Revolver Administrative Agent and Swingline Lender,

 

JPMORGAN CHASE BANK, N.A.,
as Term Loan Administrative Agent and Collateral Agent,

 

JPMORGAN CHASE BANK, N.A.,

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

MIZUHO BANK, LTD.,

BARCLAYS BANK PLC,

and

THE BANK OF NOVA SCOTIA,

as Lead Arrangers and Joint Bookrunners,

 

BANK OF AMERICA, N.A.,

MIZUHO BANK, LTD.,

BARCLAYS BANK PLC,

and

THE BANK OF NOVA SCOTIA

as Syndication Agents

 

and,

 

GOLDMAN SACHS BANK USA, FIFTH THIRD BANK,

HSBC SECURITIES (USA) INC., MUFG BANK, LTD., SUNTRUST ROBINSON HUMPHREY, INC.,
CITIZENS BANK, N.A., BMO CAPITAL MARKETS CORP., BNP PARIBAS SECURITIES CORP.,
and SANTANDER BANK, N.A.,

as Co-Documentation Agents

  

 



 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I DEFINITIONS 1     Section 1.1 Defined Terms 1 Section
1.2 Classification of Loans and Borrowings 46 Section 1.3 Terms Generally 46
Section 1.4 Accounting Terms; GAAP 46 Section 1.5 Administrative Agents 47
Section 1.6 Division 47 Section 1.7 Currency Translation; Rates 47 Section 1.8
Interest Rates; LIBOR Notification 48       ARTICLE II THE CREDITS 49    
Section 2.1 Commitments 49 Section 2.2 Loans and Borrowings 49 Section 2.3
Requests for Borrowings 50 Section 2.4 [Reserved] 51 Section 2.5 Swingline Loans
52 Section 2.6 [Reserved] 53 Section 2.7 Funding of Borrowings 53 Section 2.8
Interest Elections 54 Section 2.9 Termination and Reduction of Commitments 55
Section 2.10 Repayment of Loans; Evidence of Debt 57 Section 2.11 Prepayment of
Loans 58 Section 2.12 Fees 59 Section 2.13 Interest 60 Section 2.14 Alternate
Rate of Interest 61 Section 2.15 Increased Costs 62 Section 2.16 Break Funding
Payments 63 Section 2.17 Taxes 64 Section 2.18 Payments Generally; Pro Rata
Treatment; Sharing of Set-offs 67 Section 2.19 Mitigation Obligations;
Replacement of Lenders 69 Section 2.20 Facility Increases 71 Section 2.21
Extension of Maturity Date 73 Section 2.22 Defaulting Lenders 76 Section 2.23
Acknowledgement Regarding Any Supported QFCs 78 Section 2.24 Effect of Benchmark
Transition Event 79       ARTICLE III LETTER OF CREDIT FACILITY 80     Section
3.1 Availability 80 Section 3.2 Procedure for Issuance of Letters of Credit 81
Section 3.3 Fees, Costs, Charges and Expenses 82 Section 3.4 L/C Participations
82 Section 3.5 Reimbursement 84 Section 3.6 Obligations Absolute 84

 



i

 

 

Section 3.7 Effect of Letter of Credit Documents 86 Section 3.8 Removal and
Resignation of Issuing Banks 86 Section 3.9 Reporting of Letter of Credit
Information and L/C Commitment 86 Section 3.10 Letters of Credit Issued for
Subsidiaries 87 Section 3.11 Letter of Credit Amounts 87 Section 3.12 Cash
Collateralization 87       ARTICLE IV Representations and Warranties 88    
Section 4.1 Organization; Powers 88 Section 4.2 Authorization; Enforceability 88
Section 4.3 Governmental Approvals; No Conflicts 89 Section 4.4 Financial
Condition; No Material Adverse Change; Projections 89 Section 4.5 Properties 90
Section 4.6 Litigation and Environmental Matters 99 Section 4.7 Compliance with
Laws and Agreements 90 Section 4.8 Investment Company Status 90 Section 4.9
Taxes 90 Section 4.10 ERISA 91 Section 4.11 Disclosure 91 Section 4.12 Margin
Regulations 91 Section 4.13 Anti-Corruption Laws and Sanctions 91 Section 4.14
Solvency 92 Section 4.15 Beneficial Ownership Certification 92       ARTICLE V
Conditions 92     Section 5.1 Effective Date 92 Section 5.2 Each Credit Event 95
Section 5.3 Delayed Draw Term Loan Borrowing 95       ARTICLE VI Affirmative
Covenants 96     Section 6.1 Financial Statements; Ratings Change and Other
Information 96 Section 6.2 Notices of Material Events 97 Section 6.3 Existence;
Conduct of Business 98 Section 6.4 Payment of Obligations 98 Section 6.5
Maintenance of Properties; Insurance 98 Section 6.6 Books and Records;
Inspection Rights 98 Section 6.7 Compliance with Laws 99 Section 6.8 Use of
Proceeds 99 Section 6.9 Financial Covenant 99 Section 6.10 Additional Guarantors
99 Section 6.11 Information Regarding Collateral and Further Assurances 100
Section 6.12 Certain Post-Closing Obligations 100       ARTICLE VII Negative
Covenants 100     Section 7.1 Indebtedness 101 Section 7.2 Liens 104 Section 7.3
Fundamental Changes 105

 



ii

 

 

Section 7.4 Restricted Payments 107 Section 7.5 Investments 108 Section 7.6
Amendments of Documents Relating to Subordinated Indebtedness 110 Section 7.7 No
Restriction on Subsidiary Distributions 110       ARTICLE VIII Events of Default
111     Section 8.1 Event of Default 111 Section 8.2 Right to Cure 114 Section
8.3 Application of Proceeds 115       ARTICLE IX THE ADMINISTRATIVE AGENTS AND
THE COLLATERAL AGENT 115     Section 9.1 Appointment and Authority 115 Section
9.2 Rights as a Lender 116 Section 9.3 Exculpatory Provisions 116 Section 9.4
Reliance by the Administrative Agents 117 Section 9.5 Delegation of Duties 118
Section 9.6 Resignation or Removal of Administrative Agents 118 Section 9.7
Non-Reliance on Administrative Agents and Other Lenders 119 Section 9.8 No Other
Duties, Etc 120 Section 9.9 Guaranty and Collateral Matters 120 Section 9.10
Withholding Tax 121       ARTICLE X Miscellaneous 121     Section 10.1 Notices
121 Section 10.2 Waivers; Amendments 123 Section 10.3 Expenses; Indemnity;
Damage Waiver 125 Section 10.4 Successors and Assigns 127 Section 10.5 Survival
133 Section 10.6 Counterparts; Integration; Effectiveness 134 Section 10.7
Severability 134 Section 10.8 Right of Setoff 134 Section 10.9 Governing Law;
Jurisdiction; Consent to Service of Process 135 Section 10.10 WAIVER OF JURY
TRIAL 135 Section 10.11 Headings 136 Section 10.12 Confidentiality 136 Section
10.13 Interest Rate Limitation 137 Section 10.14 No Advisory or Fiduciary
Responsibility 138 Section 10.15 Electronic Execution of Assignments and Certain
Other Documents 138 Section 10.16 USA PATRIOT Act 138 Section 10.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 139





 





iii

 

 

SCHEDULES:

 

Schedule 1.1(b)  Subsidiaries Excluded from Material Subsidiaries Schedule
2.1(a)  Revolving Commitments Schedule 2.1(b)  Term Loan Commitments Schedule
2.1(c)  Notice Information Schedule 3.1  Existing Letters of Credit Schedule
4.6  Disclosed Matters Schedule 6.12  Certain Post-Closing Obligations Schedule
7.1  Existing Indebtedness Schedule 7.2  Existing Liens Schedule 7.5  Existing
Investments EXHIBITS:    Exhibit A-1  Form of Assignment and Assumption Exhibit
A-2  Form of Affiliated Lender Assignment and Assumption Exhibit B-1  Form of
Borrowing Request Exhibit B-2  Form of Swingline Borrowing Request Exhibit C 
Form of Interest Election Request Exhibit D-1  Form of Revolving Note Exhibit
D-2  Form of Term Note Exhibit E-1 – E-4  Form of U.S. Tax Compliance
Certificates Exhibit F  Form of Guaranty Agreement Exhibit G  Form of Security
Agreement Exhibit H  Form of Compliance Certificate Exhibit I  Form of
Intercompany Subordination Agreement Exhibit J  Form of Perfection Certificate

 

iv

 

 



CREDIT AGREEMENT dated as of November 4, 2019, among SYMANTEC CORPORATION, as
Borrower, the LENDERS party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Revolver Administrative Agent and Swingline Lender and JPMORGAN CHASE BANK,
N.A., as Term Loan Administrative Agent and Collateral Agent.

 

RECITALS

 

The Borrower (such term and each other capitalized term used and not otherwise
defined herein having the meaning assigned to it in Article I), has requested
that (a) certain of the Lenders make Loans to the Borrower on a revolving credit
basis and the Issuing Banks issue Letters of Credit at the request and for the
account of the Borrower on and after the date hereof and at any time and from
time to time during the Availability Period, (b) certain of the Lenders make the
Initial Term Loans to the Borrower on the Effective Date and (c) certain of the
lenders make the Delayed Draw Term Loans on and after the date hereof and at any
time and from time to time during the Delayed Draw Term Loan Availability
Period.

 

The proceeds of borrowings and Letters of Credit hereunder are to be used for
the purposes described in Section 6.8. The Lenders are willing to establish the
credit facilities referred to in the preceding paragraph upon the terms and
subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“2016 Revolving Credit Agreement” means that certain credit agreement dated as
of August 1, 2016, by and among the Borrower, the lenders party thereto, the
Term Loan Administrative Agent and the Revolver Administrative Agent.

 

“2016 Term Loan Agreement” means that certain term loan agreement dated as of
August 1, 2016, by and among the Borrower, the lenders party thereto and
JPMorgan, as the administrative agent.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accretive Acquisition” means any transaction or series of related transactions,
consummated on or after the Effective Date, by which the Borrower or any
Subsidiary thereof (i) acquires all or substantially all of the assets of any
Person or any going business, division thereof or line of business, whether
through purchase of assets, merger or otherwise, or (ii) acquires Equity
Interests of any Person having at least a majority of combined voting power of
the then outstanding Equity Interests of such Person; provided that the
Consolidated EBITDA of the Borrower and its Subsidiaries for the Measurement
Period ending on the last day of the most recently ended fiscal quarter of the
Borrower prior to the closing of such Accretive Acquisition for which financial
statements have been delivered, or for which such financial statements were
required to have been delivered, pursuant to Section 6.1 after giving Pro Forma
Effect to such Accretive Acquisition is greater than the Consolidated EBITDA of
the Borrower and its Subsidiaries for such Measurement Period without giving Pro
Forma Effect to such Accretive Acquisition.

 



 

 

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Borrower and the
Subsidiaries in the definition of “Consolidated EBITDA” were references to such
Acquired Entity or Business and its subsidiaries), all as determined on a
consolidated basis for such Acquired Entity or Business.

 

“Acquired Entity or Business” has the meaning given to such term in the
definition of “Consolidated EBITDA.”

 

“Acquisition” means any acquisition, or any series of related acquisitions,
consummated on or after the date of this Agreement, by which the Borrower or any
of Subsidiary (a) acquires any business or all or substantially all of the
assets of any Person, or business unit, line of business or division thereof,
whether through purchase of assets, exchange, issuance of stock or other equity
or debt securities, merger, reorganization, amalgamation, division or otherwise
or (b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of members of the board of directors or the equivalent governing
body (other than securities having such power only by reason of the happening of
a contingency) or a majority (by percentage or voting power) of the outstanding
ownership interests of a partnership or limited liability company.

 

“Act” has the meaning specified in Section 10.16.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agents” means, collectively, the Revolver Administrative Agent
and the Term Loan Administrative Agent. For the avoidance of doubt, any
reference in this Agreement to “the Administrative Agent” shall be deemed to
refer both of the Administrative Agents unless the context requires otherwise.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the applicable Administrative Agent.

 

“Affected Class” has the meaning specified in Section 2.21(a).

 



2

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of Silver Lake Partners or Bain & Company.

 

“Affiliated Lender” means, at any time, any Lender that is an Affiliate of the
Borrower (other than the Borrower or any Subsidiary thereof) at such time.

 

“Affiliated Lender Assignment and Assumption” has the meaning specified in
Section 10.4(f)(v).

 

“Affiliated Lender Cap” has the meaning specified in Section 10.4(f)(iii).

 

“Agent Parties” has the meaning specified in Section 10.1(d).

 

“Agreement” means this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Alternative Currency” means Euro, Sterling, Canadian Dollars, Yen, Australian
Dollars, Israeli Shekel, Arab Emirate Dirham, Indian Rupee, and any other
currency (other than dollars) that is freely available, freely transferable,
freely convertible into dollars and available in the London interbank deposit
market, provided that at the time of the issuance, amendment, increase or
extension of any Letter of Credit denominated in a currency other than dollars,
Euro, Sterling, Canadian Dollars, Yen, Australian Dollars, Israeli Shekel, Arab
Emirate Dirham or Indian Rupee, such other currency is acceptable to the
Administrative Agent, the applicable Issuing Bank in respect of such Letter of
Credit.

 



3

 

 

“Anniversary Date” means any date that is an anniversary of the Effective Date.

 

“Applicable Account” means, with respect to any payment to be made to either
Administrative Agent hereunder, the account specified by such Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Percentage” means (i) with respect to any Lender holding a Revolving
Commitment, the percentage of the total Revolving Commitments represented by
such Lender’s Revolving Commitment; provided, however, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments, (ii) with respect to any Lender holding an Initial
Term Loan, the percentage of the total outstanding principal balance of the
Initial Term Loans represented by the outstanding principal balance of such
Lender’s Initial Term Loans (including, if applicable, after giving effect to
any Incremental Term Loans incurred in accordance with Section 2.20) and
(iii) with respect to any Lender holding a Delayed Draw Term Loan, the
percentage of the total outstanding principal balance of the Delayed Draw Term
Loans represented by the outstanding principal balance of such Lender’s Delayed
Draw Term Loans.

 

“Applicable Rate” means, for any day: with respect to any Term Loan, Revolving
Loan, Swingline Loan or the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth across from the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans and Swingline Loans”
or “Commitment Fee” in the table below, as the case may be, based upon the
lowest pricing level (with Level 1 being the lowest and Level 5 being the
highest) allowable by reference to either of the Debt Rating or the Consolidated
Leverage Ratio, as more fully described below; provided that (i) if the
respective Debt Ratings issued by Standard & Poor’s Ratings Services and Moody’s
Investors Service, Inc. differ by one level, then the pricing level for the
higher of such Debt Ratings shall apply (with the Debt Rating for pricing level
1 being the highest and the Debt Rating for pricing level 5 being the lowest);
(ii) if there is a split in such Debt Ratings of more than one level, then the
pricing level that is one level lower than the pricing level of the higher Debt
Rating shall apply; (iii) if the Borrower has only one such Debt Rating, the
pricing level that is one level lower than that of such Debt Rating shall apply;
and (iv) if the Borrower does not have any such Debt Ratings, the pricing level
shall be based on the Consolidated Leverage Ratio.

 

  Level 1 Level 2 Level 3 Level 4 Level 5 Debt Ratings Baa2 / BBB or higher Baa3
/ BBB- Ba1 / BB+ Ba2 / BB BA3 / BB- or lower Consolidated Leverage Ratio ≤ 1.50x
> 1.50x but ≤ 2.25x > 2.25x but ≤ 3.00x > 3.00x but ≤ 3.75x > 3.75x Commitment
Fee 0.125% 0.15% 0.20% 0.25% 0.30% Applicable Rate for Eurodollar Loans 1.125%
1.25% 1.375% 1.50% 1.75% Applicable Rate for ABR Loans and Swingline Loans
0.125% 0.25% 0.375% 0.50% 0.75%

 

 



4

 

 

As of the Effective Date, the Applicable Rate for any Loans shall be based upon
pricing Level 4. Thereafter, each change in the Applicable Rate resulting from
(x) a publicly announced change in the Debt Rating or (y) delivery of a
Compliance Certificate reflecting a change in Consolidated Leverage Ratio, shall
be effective, in the case of an upgrade of the Debt Rating or decrease in the
Consolidated Leverage Ratio, during the period commencing on the date of
delivery by the Borrower to the Administrative Agents of notice thereof pursuant
to Section 6.1(e) and ending on the date immediately preceding the effective
date of the next such change of the Debt Rating or Consolidated Leverage Ratio
and, in the case of a downgrade of the Debt Rating or increase in the
Consolidated Leverage Ratio, during the period commencing on the date of the
public announcement of such Debt Rating or delivery of a Compliance Certificate
reflecting such change in Consolidated Leverage Ratio and ending on the date
immediately preceding the effective date of the next such change.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arab Emirate Dirham” refers to lawful money of the United Arab Emirates.

 

“Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo Securities, LLC, BofA
Securities, Inc., Mizuho Bank, Ltd., Barclays Bank PLC, and The Bank of Nova
Scotia, in their capacity as joint lead arrangers and joint bookrunners in
respect of the Revolving Facility and the Term Loan Facility.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the applicable Administrative Agent, in the
form of Exhibit A-1 or any other form reasonably approved by the applicable
Administrative Agent.

 

“Assuming Lender” has the meaning specified in Section 2.20(d)(x).

 

“Assumption Agreement” has the meaning specified in Section 2.21(c)(iii)(A).

 

“Australian Dollar” refers to lawful money of Australia.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of all of the Revolving Commitments in full.

 



5

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems”,
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring”, and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer”, each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary banking regulatory authority.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the applicable
Administrative Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (ii) any evolving
or then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated syndicated credit facilities
and (b) the Benchmark Replacement Adjustment; provided that, if the Benchmark
Replacement as so determined would be less than zero, the Benchmark Replacement
will be deemed to be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the applicable Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated or bilateral credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the applicable Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the applicable
Administrative Agent in a manner substantially consistent with market practice
(or, if the applicable Administrative Agent decides that adoption of any portion
of such market practice is not administratively feasible or if the applicable
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the applicable Administrative Agent decides is reasonably necessary in
connection with the administration of this Agreement).

 



6

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(a)           in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event,” the later of (i) the date of the public statement or
publication of information referenced therein and (ii) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(b)           in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(a)           a public statement or publication of information by or on behalf
of the administrator of LIBOR announcing that such administrator has ceased or
will cease to provide LIBOR, permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide LIBOR;

 

(b)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(c)           a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the applicable
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the applicable Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

 



7

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 2.24 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 2.24.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Blue Coat Transactions” means the acquisition by way of the merger pursuant to
the Agreement and Plan of Merger, dated as of June 12, 2016, by and among the
Borrower, S-B0616 Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of the Borrower.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Symantec Corporation, a Delaware corporation.

 

“Borrowing” means (a) Loans of the same Type and Class that are made, converted
or continued on the same date and, in the case of Eurodollar Loans, as to which
a single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Charlotte, North Carolina are
authorized or required by law to remain closed; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

 

“Canadian Dollar” refers to lawful money of Canada.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event will any lease that
would have been categorized as an operating lease as determined with GAAP as of
the Effective Date be considered a capital lease (whether or not such lease was
in effect on such date) regardless of any change in GAAP following the Effective
Date that would otherwise require such obligations to be recharacterized (on a
prospective or retroactive basis or otherwise) as a capital lease.

 



8

 

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Revolver Administrative Agent, or directly to the applicable Issuing Bank (with
notice thereof to the Revolver Administrative Agent), for the benefit of one or
more of the Issuing Banks, the Swingline Lender or the Lenders, as collateral
for LC Exposure, Letter of Credit Obligations or obligations of the Lenders to
fund participations in respect of Letter of Credit Obligations or Swingline
Loans, cash or deposit account balances or, if the Revolver Administrative Agent
and the applicable Issuing Bank and the Swingline Lender shall agree, in their
sole discretion, other credit support, in each case pursuant to documentation in
form and substance reasonably satisfactory to the Revolver Administrative Agent,
such Issuing Bank and the Swingline Lender, as applicable. “Cash Collateral”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

 

“Cash Equivalents” means:

 

(1)           United States dollars, or money in other currencies received in
the ordinary course of business;

 

(2)           securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition;

 

(3)           (i) demand deposits, (ii) time deposits and certificates of
deposit with maturities of one year or less from the date of acquisition, (iii)
bankers’ acceptances with maturities not exceeding one year from the date of
acquisition and (iv) overnight bank deposits, in each case with any bank or
trust company organized or licensed under the laws of the United States or any
State thereof having capital, surplus and undivided profits in excess of
$500,000,000 whose short-term debt is rated “A-2” or higher by S&P or “P-2” or
higher by Moody’s;

 

(4)           repurchase obligations with a term of not more than thirty days
for underlying securities of the type described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5)           commercial paper rated at least P-1 by Moody’s or A-1 by S&P and
maturing within one year after the date of acquisition;

 

(6)           securities with maturities of one year or less from the date of
acquisition which (or the issuer of which) are rated at least A or A-1 by S&P or
A2 or P-1 by Moody’s;

 

(7)           money market funds at least 90% of the assets of which consist of
investments of the type described in clauses (1) through (6) above;

 



9

 

 

(8)           in the case of any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes; and

 

(9)           investments similar to those described in clauses (1) through (8)
above that are permitted pursuant to Borrower’s investment policy as approved by
the Board of Directors of the Borrower from time to time.

 

“Cash Pooling Arrangements” means any agreement entered into in the ordinary
course of business to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements, in a pooling agreement among the Borrower or one
or more Subsidiaries of the Borrower and a financial institution (or an in-house
bank).

 

“Change in Control” means any “person” or “group” that becomes the “beneficial
owner” (as defined in Rules 13d−3 and 13d−5 under the Exchange Act) of 40% or
more of the equity securities of the Borrower entitled to vote for members of
the board of directors on a fully diluted basis (i.e., taking into account all
such securities that such person or group has the right to acquire pursuant to
any option or similar right).

 

For purposes of this definition, including other defined terms used herein in
connection with this definition, (i) “beneficial ownership” shall be as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the date
hereof and (ii) the phrase “person” or “group” is within the meaning of Section
13(d) or 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or group or its subsidiaries and any person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan.
Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, (A) a person or group shall not be deemed to
beneficially own equity securities to be acquired by such person or group
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the equity securities in connection with the transactions contemplated by such
agreement and (B) a person or group will not be deemed to beneficially own the
equity securities of another person as a result of its ownership of equity
securities or other securities of such other person’s parent (or related
contractual rights) unless it owns 50% or more of the total voting power of the
equity securities entitled to vote for the election of directors of such
person’s parent having a majority of the aggregate votes on the board of
directors of such person’s parent.

 



10

 

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority; or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, to the extent enacted, adopted,
promulgated or issued after the Effective Date, but only to the extent such
rules, regulations, or published interpretations or directives are applied to
the Borrower and the Subsidiaries by the Administrative Agents or any Lender in
substantially the same manner as applied to other similarly situated borrowers
under comparable syndicated credit facilities, including, without limitation,
for purposes of Section 2.15.

 

“Charges” has the meaning specified in Section 10.13.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans or Delayed Draw Term Loans and, when used in reference to any Commitment,
whether such Commitment is a Revolving Commitment, Initial Term Commitment or a
Delayed Draw Term Commitment and, when used in reference to any Lender, refers
to whether such Lender has, any (a) Revolving Credit Exposure or Revolving
Commitment, (b) Initial Term Commitment or Initial Term Loans or (c) Delayed
Draw Term Commitment or Delayed Draw Term Loans.

 

“Co-Documentation Agents” means Goldman Sachs Bank USA, Fifth Third Bank, HSBC
Securities (USA) Inc., MUFG Bank, Ltd., SunTrust Robinson Humphrey, Inc.,
Citizens Bank, N.A., BMO Capital Markets Corp., BNP Paribas Securities Corp.,
and Santander Bank, N.A., in their capacity as co-documentation agents in
respect of the Revolving Facility and the Term Loan Facility.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning set forth in the Security Agreement and all of the
“Collateral” as defined in any Security Document and any other asset pledged (or
purported to be pledged) pursuant to any Security Document.

 

“Collateral Agent” means the Term Loan Administrative Agent acting as the
collateral agent for the Secured Parties pursuant to the Security Documents.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Borrower or its Subsidiaries in the
ordinary course of business.

 

“Commitment” means, with respect to each Lender, the Revolving Commitment, the
Initial Term Commitment or the Delayed Draw Term Commitment of such Lender (or
any combination thereof, as the context may require).

 

“Commitment Date” has the meaning set forth in Section 2.20(b)(iii).

 



11

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning specified in Section 10.1(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

 

(a)           without duplication and to the extent already deducted (and not
added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)         total interest expense and, to the extent not reflected in such
total interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income, and gains on such hedging obligations or such derivative
instruments, and bank and letter of credit fees and costs of surety bonds in
connection with financing activities,

 

(ii)        provision for taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, excise, value added and
similar taxes based on income, profits, revenue or capital and foreign
withholding taxes paid or accrued during such period (including in respect of
repatriated funds) including penalties and interest related to such taxes or
arising from any tax examinations,

 

(iii)      depreciation and amortization (including amortization of capitalized
software expenditures and other intangibles and amortization of deferred
financing fees or costs),

 

(iv)      other non-cash charges (including stock option expense and impairment
charges) (provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, (A) such
Person may elect not to add back such non-cash charges in the current period and
(B) to the extent such Person elects to add back such non-cash charges in the
current period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

 

(v)       the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any non-wholly
owned subsidiary deducted (and not added back in such period to Consolidated Net
Income) excluding cash distributions in respect thereof,

 

(vi)      losses or discounts on sales of receivables and related assets in
connection with any Securitization Transaction,

 



12

 

 

(vii)     fees and expenses and other cash charges incurred during such period,
or any amortization thereof for such period in connection with any acquisition,
divestiture, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument or as a result of other restructuring,
separation, integration and transition activities and any charges or
non-recurring costs incurred during such period as a result of any such
transaction, including retention and integration costs and transaction-related
compensation, earn-out obligations and indemnity payments, in each case whether
or not successful and including in any event in connection with the Blue Coat
Transaction and the Specified Divestiture,

 

(viii)    any unusual or non-recurring charges or losses for such period and any
restructuring charges, accruals or reserves, severance or retention costs,
litigation costs, costs associated with new business or cost savings
initiatives, costs associated with facilities closures and any other business
optimization expenses,

 

(ix)       any loss on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or loss
from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of) and any corporate charges, overhead and similar costs previously
allocated to any discontinued business but not included within discontinued
operations; and

 

(x)        any losses for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments,

 

plus

 

(b)           without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies (including costs to achieve such cost
savings, operating expense reductions and synergies) related to the Blue Coat
Transactions and other business combinations, acquisitions, mergers,
divestitures (including the Specified Divestiture), restructurings, cost savings
initiatives and other similar initiatives of the Borrower that are reasonably
identifiable and factually supportable and projected by the Borrower reasonably
and in good faith to result from actions that have been taken, committed to be
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the reasonable and good faith determination of the Borrower)
within 24 months after such business combination, acquisition, merger,
divestiture, restructuring, cost savings initiative or other initiative is
consummated or initiated (as applicable), including planned reduction of
“stranded costs” resulting from the Specified Divestiture, net of the amount of
actual benefits realized during such period from such actions, in each case
calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period for
which Consolidated EBITDA is being determined and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period; provided that the aggregate amount added back pursuant to this
clause (b) relating to standalone cost saving initiatives and similar
initiatives that are not related to, or otherwise initiated in connection with,
any acquisition or other business combination or the Specified Divestiture and,
in each case, that are commenced after (and for the avoidance of doubt are not
part of an initiative announced prior to) the Effective Date (and comparable add
backs in the definition of “Pro Forma Effect”) shall not exceed 20% of
Consolidated EBITDA for the applicable four quarter period (calculated after
giving effect to any such add backs for such period),

 



13

 

 

less

 

(c)           without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

 

(i)         non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period),

 

(ii)        the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any non-wholly
owned subsidiary added (and not deducted in such period from Consolidated Net
Income), and

 

(iii)      any gain on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business) or income
from discontinued operations (but if such operations are classified as
discontinued due to the fact that they are subject to an agreement to dispose of
such operations, only when and to the extent such operations are actually
disposed of),

 

provided that there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by the Borrower or such Subsidiary during such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); provided that the Borrower
may choose not to make such an adjustment with respect any acquisition having
consideration in an amount less than $100,000,000. There shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of
or, closed or classified as discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of) by the Borrower or any Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

 



14

 

 

“Consolidated Funded Debt” of any person means (a) all obligations of such
person that would be classified as Indebtedness in accordance with GAAP (it
being understood that convertible securities subject to Financial Accounting
Standard Board Staff Position APB 14-1 shall be accounted for as set forth
therein), (b) obligations of such person with respect to letters of credit,
whether drawn or undrawn, contingent or otherwise and (c) all Guarantees of such
person with respect to any Indebtedness of others, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of any period, the ratio
of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for such
period.

 

“Consolidated Net Income” means, for any period, for the Borrower and the
Subsidiaries on a consolidated basis, the net income of the Borrower and the
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period and computed in accordance with GAAP. There shall be excluded from
Consolidated Net Income for any period the effects from applying acquisition
method accounting, including applying acquisition method accounting to
inventory, property and equipment, loans and leases, software and other
intangible assets and deferred revenue (including deferred costs related thereto
and deferred rent) required or permitted by GAAP and related authoritative
pronouncements, as a result of any acquisition or investment consummated prior
to or after the Effective Date or the amortization or write-off of any amounts
thereof.

 

“Consolidated Total Assets” means, the consolidated total assets of the Borrower
and the Subsidiaries as set forth on the consolidated balance sheet of the
Borrower as of the most recent period for which financial statements were
required to have been delivered pursuant to Section 6.1(a) or Section 6.1(b);
provided that, at all times prior to the first delivery of financial statements
pursuant to Section 6.1(a) or Section 6.1(b), this definition shall be applied
based on the pro forma consolidated balance sheet of the Borrower and the
Subsidiaries set forth on Schedule 1.1(b) hereto.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Cure Amount” has the meaning specified in Section 8.2.

 

“Cure Right” has the meaning specified in Section 8.2.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.,
of the Borrower’s non-credit-enhanced, senior unsecured long-term debt.

 



15

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declining Lender” has the meaning specified in Section 2.21(b)(y).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81,47.2 or 382.1, as
applicable.

 

“Defaulting Lender” means, subject to Section 2.22, any Lender that, as
determined by the Administrative Agents (with notice to the Borrower, the
Swingline Lender, the Issuing Banks and each Lender of such determination),
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in Letters of Credit or Swingline Loans,
within two Business Days of the date required to be funded by it hereunder,
unless such Lender notifies the applicable Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied; (b) has
notified the Borrower or the applicable Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder (unless such
writing or public statement relates to such Lender’s obligation to fund a Loan
and participations in then outstanding Letters of Credit and Swingline Loans
hereunder and states that such position is based on such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) cannot be satisfied), (c) has failed,
within three Business Days after written request by an Administrative Agent or
the Borrower, to confirm in writing in a manner reasonably satisfactory to such
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such confirmation
made in good faith by the Administrative Agents and the Borrower) or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of the courts
within the United States or from the enforcement of judgments or writes of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 



16

 

 

“Delayed Draw Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) September 15, 2020 and (b)
the date of termination of all of the Delayed Draw Term Commitments in full.

 

“Delayed Draw Maturity Date” means the fifth anniversary of the Effective Date
or, if such day is not a Business Day, the immediately preceding Business Day.

 

“Delayed Draw Term Commitment” means, with respect to each Delayed Draw Term
Lender, the commitment of such Lender to make Delayed Draw Term Loans hereunder
on and after the Effective Date, as such commitment may be (a) reduced from time
to time pursuant to Section 2.9 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 10.4. The
initial amount of each Delayed Draw Term Lender’s Delayed Draw Term Commitment
is set forth on Schedule 2.1(b). The initial aggregate amount of the Lenders’
Delayed Draw Term Commitments as of the Effective Date is $750,000,000.

 

“Delayed Draw Term Facility” means the Delayed Draw Term Loans.

 

“Delayed Draw Term Lenders” means the Persons listed on Schedule 2.1(b) and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Assumption Agreement in respect of any Delayed Draw Term Loans,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Delayed Draw Term Loan” means a Loan made pursuant to Section 2.1(c).

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 4.6.

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Subsidiaries in
the definition of Consolidated EBITDA (and in the component definitions used
therein) were references to such Sold Entity or Business and its subsidiaries),
all as determined on a consolidated basis for such Sold Entity or Business.

 

“Disqualified Securities” means, with respect to any Person, any securities of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition:

 

(a)           matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;

 



17

 

 

(b)           is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person and cash in lieu of fractional shares
of such Equity Interests); or

 

(c)           is redeemable (other than solely for Equity Interests in such
Person and cash in lieu of fractional shares of such Equity Interests) or is
required to be repurchased by such Person or any of its Affiliates, in whole or
in part, at the option of the holder thereof;

 

in each case, on or prior to the date 91 days after the latest Maturity Date.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Revolver Administrative Agent) by the applicable Thompson Reuters Corp.
(“Reuters”) source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of dollars with the
Alternative Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Revolver Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Revolver
Administrative Agent using any method of determination it deems appropriate in
its sole discretion) and (c) if such amount is denominated in any other
currency, the equivalent of such amount in dollars as determined by the Revolver
Administrative Agent using any method of determination it deems appropriate in
its sole discretion.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of:

 

(a)           (i) a determination by either Administrative Agent or (ii) a
notification by the Required Lenders to the applicable Administrative Agent
(with a copy to the Borrower) that the Required Lenders have determined that
U.S. dollar-denominated syndicated credit facilities for similarly situated
borrowers being executed at such time, or that include language similar to that
contained in Section 2.24, are being executed or amended, as applicable,
consistent with market practice, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

 

(b)          (i) the election by either Administrative Agent or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by either Administrative Agent of
written notice of such election to the Borrower and the Lenders or by the
Required Lenders of written notice of such election to the applicable
Administrative Agent.

 



18

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).

 

“Eligible Assignee” has the meaning specified in Section 2.20(c).

 

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 



19

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of any Plan
or Multiemployer Plan to satisfy the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, or the filing
pursuant to Section 431(d) of the Code or Section 304(d) of ERISA of an
application for the extension of amortization periods with respect to any
Multiemployer Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single lawful money of participating member states of the EMU.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 8.1.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

“Exchange Rate” means on any day, for purposes of determining the Dollar
Equivalent of any amount denominated in a currency other than dollars, the rate
at which such currency may be exchanged into dollars as set forth at
approximately 11:00 a.m. on such day as set forth on the Reuters World Currency
Page for such currency. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Revolver Administrative Agent and the Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the spot rate
of exchange of the Revolver Administrative Agent through its principal foreign
exchange trading office, at or about 11:00 a.m., New York City time on the date
two Business Days prior to the date as of which the foreign exchange computation
is made; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Revolver Administrative Agent may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

 



20

 

 

“Excluded Swap Obligation” means with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder or (b) any other Swap Obligation designated as an “Excluded Swap
Obligation” of such Guarantor as specified in any agreement between the relevant
Loan Parties and hedge counterparty applicable to such Swap Obligations, and
agreed by the Revolver Administrative Agent. If a Swap Obligation arises under a
master agreement governing more than one Swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender or Issuing
Bank, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender or Issuing Bank with respect to an applicable interest in
a Loan or Commitment or obligations to reimburse amounts drawn under a Letter of
Credit pursuant to a law in effect on the date on which (i) such Lender or
Issuing Bank acquires such interest in the applicable Commitment (or, in the
case of a Loan not funded by such Lender pursuant to a prior Commitment,
acquires such interest in the applicable Loan) or Letter of Credit, other than
pursuant to an assignment request by the Borrower under Section 2.19(b) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender acquired the
applicable interest in such Loan, Commitment or Letter of Credit or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

“Existing Letter of Credit” means each letter of credit (a) previously issued by
a Lender for the account of the Borrower or any Subsidiary that is outstanding
on the Effective Date and (b) is listed on Schedule 3.1.

 

“Extending Lender” has the meaning specified in Section 2.21(b)(y).

 

“Extension Date” has the meaning specified in Section 2.21(b).

 



21

 

 

“Facility” means the Revolving Facility or the Term Loan Facility.

 

“Facility Increase” has the meaning set forth in Section 2.20(a)(ii).

 

“Fair Value” means the amount at which the assets (both tangible and
intangible), in their entirety, of the Borrower and the Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
current Section 1471(b)(1) of the Code (or any amended or successor version
described above), and any intergovernmental agreements between a non-U.S.
jurisdiction and the United States (and any related laws, regulations, or
official administrative guidance) implementing the foregoing.

 

“FCPA” has the meaning assigned to such term in Section 4.13(b).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Effective Rate as so determined would be less than zero, then such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.9.

 

“Foreign Lender” means any Lender that is not a Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Bank, other than such Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to any Swingline Lender, such Defaulting Lender’s Applicable
Percentage of outstanding Swingline Loans made by the Swingline Lender other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been (a) reallocated to other Lenders in accordance with
Section 2.22 or (b) funded by such Defaulting Lender in accordance with
Section 2.5.

 



22

 

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business, or customary indemnification obligations entered into in connection
with any acquisition or disposition of assets or of other entities (other than
to the extent that the primary obligations that are the subject of such
Guarantee would be considered Indebtedness hereunder).

 

“Guarantor” means (i) any Subsidiary of the Borrower that has delivered the
Guaranty pursuant to Section 5.1(e) or a Guaranty Accession pursuant to
Section 6.10 and (ii) solely in respect of any Secured Hedging Agreement or Cash
Pooling Arrangement to which the Borrower is not a party, the Borrower.

 

“Guaranty” has the meaning set forth in Section 5.1(e).

 

“Guaranty Accession” has the meaning set forth in the Guaranty.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 



23

 

 

“Increase Date” has the meaning set forth in Section 2.20(a)(ii).

 

“Indian Rupee” refers to lawful money of India.

 

“Increasing Lender” has the meaning set forth in Section 2.20(b)(iii).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(a)(ii).

 

“Incremental Term Loan Commitment” has the meaning set forth in
Section 2.20(a)(ii).

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (1)
current trade payables incurred in the ordinary course of such Person’s
business, and (2) deferred or equity compensation arrangements payable to
directors, officers or employees), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under or in respect of acceptances,
letters of credit, surety bonds or similar arrangements, (g) the liquidation
value of all Disqualified Securities of such Person, (h) all Guarantees of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Sections 8.1(f) and 8.1(g) only, the net obligations of
such Person in respect of all Swap Agreements entered into with a particular
counterparty. The Indebtedness of any Person shall (x) include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor and (y) exclude customer deposits and advances and interest
payable thereon in the ordinary course of business in accordance with customary
trade terms and other obligations incurred in the ordinary course of business
through credit on an open account basis customarily extended to such Person.

 

“Indemnified Taxes” means all (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in the foregoing clause (a), Other Taxes.

 



24

 

 

“Indemnitee” has the meaning specified in Section 10.3(b).

 

“Information Memorandum” means the Lender Presentation dated October 3, 2019,
relating to the Borrower and the Transactions.

 

“Initial Issuing Bank” means, as the context may require, (a) JPMorgan or any
affiliate thereof, in its capacity as issuer of any Letter of Credit, (b) Wells
Fargo or any affiliate thereof, in its capacity as issuer of any Letter of
Credit, (c) Bank of America, N.A. or any affiliate thereof, in its capacity as
issuer of any Letter of Credit, (d) Mizuho Bank, Ltd. or any affiliate thereof,
in its capacity as issuer of any Letter of Credit, (e) Barclays Bank PLC or any
affiliate thereof, in its capacity as issuer of any Letter of Credit and (f) any
other Lender that is an Issuing Bank as of the Effective Date. For the avoidance
of doubt, references to the Initial Issuing Bank shall mean each Initial Issuing
Bank or the applicable Initial Issuing Bank as the context may require.

 

“Initial Term Commitment” means, with respect to each Initial Term Lender, the
commitment of such Lender to make Initial Term Loans hereunder on the Effective
Date, as such commitment may be (a) reduced from time to time pursuant to
Section 2.9 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 2.20 or Section 10.4. The
initial aggregate amount of the Lenders’ Initial Term Commitments (immediately
prior to the making of the Initial Term Loans on the Effective Date pursuant to
Section 2.1(b)) is $500,000,000 with the initial amount of each Initial Term
Lender’s Initial Term Commitment as set forth on Schedule 2.1(b).

 

“Initial Term Facility” means the Initial Term Loans.

 

“Initial Term Lenders” means the Persons listed on Schedule 2.1(b) and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Assumption Agreement in respect of any Initial Term Loans,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Initial Term Loan” means a Term Loan made pursuant to Section 2.1(b).

 

“Initial Term Maturity Date” means the fifth anniversary of the Effective Date,
or, if such day is not a Business Day, the immediately preceding Business Day.

 

“Intangible Assets” means, at any date of determination, the sum, calculated on
a consolidated basis in accordance with GAAP for any Person, of (a) goodwill,
organizational expenses, capitalized research and development expenses,
Intellectual Property, licenses and rights in any thereof, covenants not to
compete, training costs and other similar intangibles, (b) deferred charges or
unamortized debt discount and expense other than deferred income taxes, (c) any
write-up in the book value of any assets resulting from a reevaluation thereof
subsequent to the end of the most recent period for which financial statements
were required to have been delivered pursuant to Section 6.1(a) or Section
6.1(b), (d) accounts receivable, notes receivable or other receivables or
amounts owed by officers, shareholders or Affiliates, and (e) any other asset
that is treated as an intangible asset under GAAP.

 



25

 

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.8.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if agreed to by each Lender participating therein, twelve or fewer months
or a period of shorter than one month) thereafter, as the Borrower may elect;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the applicable Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 



26

 

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or Indebtedness or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other Indebtedness
or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (i) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payments to be deducted does not exceed the remaining principal amount of
such Investment), but without any adjustment for write-downs or write-offs
(including as a result of forgiveness of any portion thereof) with respect to
such loan or advance after the date thereof, (ii) any Investment in the form of
a Guarantee shall be equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof, as determined in good faith by the Borrower, (iii)
any Investment in the form of a transfer of Equity Interests or other non-cash
property by the investor to the investee, including any such transfer in the
form of a capital contribution, shall be the fair market value of such Equity
Interests or other property as of the time of the transfer, minus any payments
actually received by such investor representing a return of capital of, or
dividends or other distributions in respect of, such Investment, but without any
other adjustment for increases or decreases in value of, or write-ups,
write-downs or write-offs with respect to, such Investment after the date of
such Investment (to the extent any such payments to be deducted does not exceed
the remaining principal amount of such Investment), and (iv) any Investment
(other than any Investment referred to in clause (i), (ii) or (iii) above) in
the form of a purchase or other acquisition for value of any Equity Interests,
evidences of Indebtedness or other securities of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus (A) the cost of all additions thereto and minus (B)
the amount of any portion of such Investment that has been repaid to the
investor in cash as a repayment of principal or a return of capital, and of any
cash payments actually received by such investor representing interest,
dividends or other distributions in respect of such Investment (to the extent
the amounts referred to in this clause (B) do not, in the aggregate, exceed the
original cost of such Investment plus the costs of additions thereto), but
without any other adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such Investment.

 

“ISP98” means the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice, Inc. (or such later version
thereof as may be in effect at the time of issuance).

 

“Israeli Shekel” refers to lawful money of Israel.

 



27

 

 

“Issuing Bank” means (a) each Person listed on Schedule 2.1(a) with respect to
such Person’s Letter of Credit Commitment only, (b) solely with respect to each
Existing Letter of Credit, the Lender that issued such Existing Letter of Credit
and (c) any other Revolving Lender to the extent it has agreed in its sole
discretion to act as an “Issuing Bank” hereunder and that has been approved in
writing by the Borrower and the Revolver Administrative Agent (such approval by
the Revolver Administrative Agent not to be unreasonably delayed or withheld) as
an “Issuing Bank” hereunder, in each case in its capacity as issuer of any
Letter of Credit. Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit (including, for the avoidance of doubt, Existing Letters
of Credit) to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate and for all purposes of the Loan Documents.

 

“Joinder Agreement” has the meaning set forth in Section 2.20(d)(ii).

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Lenders other than the applicable Issuing Bank.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the Dollar Equivalent of the
aggregate amount of all Letters of Credit that remains available for drawing at
such time (including, without limitation, any and all Letters of Credit for
which documents have been presented that have not been honored or dishonored)
and (b) the Dollar Equivalent of the aggregate amount of all LC Disbursements
that have not yet been reimbursed by or on behalf of the Borrower at such time.
The LC Exposure of any Revolving Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.13 or Rule 3.14 of the ISP98, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, that with respect to any Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“Lender Counterparties” means and includes any Administrative Agent (and any
Affiliate thereof) or Lender (and any Affiliate thereof) party to a Swap
Agreement or Cash Pooling Arrangement as long as (a) such Person was an
Administrative Agent (or Affiliate party thereto) or a Lender (or Affiliate
party thereof) at the time it entered into such Swap Agreement or Cash Pooling
Arrangement or (b) such Swap Agreement or Cash Pooling Arrangement is in
existence on the Effective Date and such Person (or Affiliate party thereof) is
an Administrative Agent (or Affiliate party thereto) or a Lender on the
Effective Date (notwithstanding if the respective Administrative Agent or Lender
subsequently ceases at any time to be an Administrative Agent or a Lender under
this Agreement for any reason), together with such Administrative Agent’s,
Lender’s or Affiliate’s successors and assigns (if any).

 



28

 

 

“Lenders” means the Persons listed on Schedule 2.1(a) and Schedule 2.1(b) and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption or pursuant to Section 2.20(c), other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Banks.

 

“Letter of Credit Application” means an application requesting the applicable
Issuing Bank to issue a Letter of Credit in the form specified by the applicable
Issuing Bank from time to time.

 

“Letter of Credit Commitment” means, as to any Issuing Bank, the obligation of
such Issuing Bank to issue Letters of Credit for the account of the Borrower or
one or more of its Subsidiaries from time to time in an aggregate amount equal
to (a) for each of the Initial Issuing Banks, the amount set forth opposite the
name of each such Initial Issuing Bank on Schedule 2.1(a) and (b) for any other
Issuing Bank becoming an Issuing Bank after the Effective Date, such amount as
separately agreed to in a written agreement between the Borrower and such
Issuing Bank, in each case of clauses (a) and (b) above, any such amount may be
changed after the Effective Date in a written agreement between the Borrower and
such Issuing Bank (which such agreement shall be promptly delivered to the
Revolver Administrative Agent upon execution); provided that the Letter of
Credit Commitment with respect to any Person that ceases to be an Issuing Bank
for any reason pursuant to the terms hereof shall be $0 (subject to the Letters
of Credit of such Person remaining outstanding in accordance with the provisions
hereof).

 

“Letter of Credit Documents” means with respect to any Letter of Credit, such
Letter of Credit, the Letter of Credit Application, a letter of credit agreement
or reimbursement agreement and any other document, agreement and instrument
required by the applicable Issuing Bank and relating to such Letter of Credit,
in each case in the form specified by the applicable Issuing Bank from time to
time.

 

“Letter of Credit Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit and (b) the aggregate amount of drawings under Letters of Credit which
have not then been reimbursed pursuant to Section 3.5.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $50,000,000 and (b) the total Revolving Commitments. The Letter of Credit
Sublimit is part of, and not in addition to, the total Revolving Commitments.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

 

“Liabilities” means the recorded liabilities (including contingent liabilities
that would be recorded in accordance with GAAP) of the Borrower and the
Subsidiaries taken as a whole, as of the Effective Date after giving effect to
the consummation of the Specified Divestiture and the use of proceeds therefrom,
and the Transactions, determined in accordance with GAAP consistently applied.

 



29

 

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate (“LIBOR”)
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for dollars for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the applicable Administrative Agent in its reasonable discretion); provided
that if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Document Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Borrower and the Guarantors arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Borrower, a Guarantor or any Affiliate thereof of any proceeding under any
debtor relief laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed or allowable claims in
such proceeding. Without limiting the foregoing, the Loan Document Obligations
include (a) the obligation to pay principal, interest, Letter of Credit
commissions, charges, expenses, fees, indemnities and other amounts payable by
the Borrower or the Guarantors under any Loan Document and (b) the obligation of
the Borrower or the Guarantors to reimburse any amount in respect of any of the
foregoing that any Administrative Agent or any Lender, in each case in its sole
discretion, may elect to pay or advance on behalf of any Loan Party.

 

“Loan Documents” means this Agreement, the Notes (if any), the Guaranty
(including any supplements to the Guaranty delivered pursuant to Section 6.10)
and the Security Documents.

 

“Loan Parties” means the Borrower and the Guarantors.

 



30

 

 

“Loans” means the Revolving Loans, the Term Loans and the Swingline Loans.

 

“Material Acquisition” shall mean an acquisition or a series of related
acquisitions of any Person, property, business or assets for which the aggregate
consideration payable by Borrower or a Subsidiary is not less than $250,000,000.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and the Subsidiaries taken as
a whole, (b) the ability of any Loan Party to perform any of its payment
obligations under this Agreement or any of the other Loan Documents or (c) the
rights of or benefits available to the Lenders under this Agreement and the
other Loan Documents.

 

“Material Indebtedness” means (i) the Indebtedness of the Borrower under any
notes issued pursuant to the Indenture, dated as of March 4, 2016, between the
Borrower and Wells Fargo, as trustee, relating to the 2.5% convertible senior
notes due 2021, (ii) the Indebtedness of the Borrower under any notes issued
pursuant to the Indenture, dated as of August 1, 2016, between the Borrower and
Wells Fargo, as trustee, relating to the 2.0% convertible senior notes due 2021,
and (iii) any other Indebtedness (other than the Loans), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in a principal amount exceeding $150,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Subsidiary in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Subsidiary” means, at any date of determination, a Domestic Subsidiary
of the Borrower (other than as set forth on Schedule 1.1(b)) that, either
individually or together with its Subsidiaries, taken as a whole, has either (i)
revenues for such quarter in excess of 5.0% of the consolidated revenues of the
Borrower and the Subsidiaries or (ii) from and after the first full fiscal
quarter following the Effective Date, Total Tangible Assets in excess of 0.75%
of Consolidated Total Assets, in either case as of the most recent available
quarterly or year-end financial statements; provided, however, that a Domestic
Subsidiary shall not be a Material Subsidiary if (i) the provision of a Guaranty
by it could reasonably be expected to give rise to or increase the amount
includable in income of the Borrower pursuant to Section 956 of the Code or (ii)
it constitutes a Real Estate SPE.

 

“Maturity Date” means the Revolving Maturity Date, the Initial Term Maturity
Date or the Delayed Draw Maturity Date, as the case may be.

 

“Maximum Rate” has the meaning specified in Section 10.13.

 

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.

 



31

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, and to which the Borrower or any ERISA Affiliate makes, is obligated
to make, or has been obligated to make, contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 10.2(b) and (b) has been
approved by the Required Lenders and, in the case of amendments that require the
approval of all or all affected Lenders of a particular Class, the Required
Revolving Lenders, the Required Initial Term Loan Lenders or Required Delayed
Draw Term Loan Lenders, as applicable.

 

“Note” has the meaning set forth in Section 2.10(g).

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
applicable Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant” has the meaning set forth in Section 10.4(d).

 



32

 

 

“Participant Register” has the meaning set forth in Section 10.4(d).

 

“Payment Office” means, with respect to an Administrative Agent, the office of
such Administrative Agent designated on Schedule 2.1(c) under the heading
“Instructions for wire transfers” with respect to such Administrative Agent, or
such other office as such Administrative Agent may designate to the Lenders and
the Borrower for such purpose from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate of the Borrower and the Guarantors
in the form of Exhibit J or any other form approved by the Collateral Agent.

 

“Permitted Accretive Acquisition Debt” means Indebtedness incurred by the
Borrower in connection with an Accretive Acquisition, which Indebtedness is
assumed by, or otherwise becomes Indebtedness of, a Foreign Subsidiary of the
Borrower (including any Person that becomes a Foreign Subsidiary of the Borrower
as a result of such Accretive Acquisition).

 

“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:

 

(a)        no Default or Event of Default shall have occurred and be continuing
both before and after giving effect to such Acquisition and any Indebtedness
incurred in connection therewith;

 

(b)        in the case of a merger with, or purchase or other acquisition of the
Equity Interests of another Person, the board of directors (or equivalent
governing body) of the respective Person or business to be acquired shall have
approved such Acquisition and such Acquisition shall not be in connection with a
“hostile takeover” or proxy fight or similar transaction;

 

(c)        if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary of the Borrower shall be the surviving Person, and such surviving
Person shall become, if required, a Guarantor in accordance with Section 6.10;
and no Change in Control shall have been effected thereby; and

 

(d)       the Borrower will be compliance with the Financial Performance
Covenant (determined with regard to calculations made on a pro forma basis for
the Measurement Period then most recently ended for which the Administrative
Agents have received the financial statements required by Section 6.1 or for
which such financial statements were required to have been delivered, as if such
transactions had been consummated, such payment had been made and any related
Indebtedness had been incurred on the last day of such Measurement Period).

 



33

 

 

“Permitted Encumbrances” means:

 

(a)        Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.4;

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 6.4;

 

(c)        pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under Section 8.1(k) or securing appeal or other surety bonds
relating to such judgments;

 

(f)        Liens arising under repurchase agreements, reverse repurchase
agreements, securities lending and borrowing agreements and similar
transactions;

 

(g)       Liens arising from precautionary filings in respect of operating
leases;

 

(h)       Liens arising from leases, licenses, subleases or sublicenses which do
not (A) interfere in any material respect with the business of the Borrower or
any Subsidiary or (B) secure any Indebtedness;

 

(i)         Liens on cash collateral or government securities to secure
obligations under Swap Agreements and letters of credit; provided that the
aggregate value of such collateral so pledged by the Borrower and its
Subsidiaries does not at any time exceed, in the aggregate, $50,000,000;

 

(j)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(k)        Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating or similar agreements entered
into in the ordinary course of business;

 

(l)         easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary;

 



34

 

 

(m)       Liens securing reimbursement obligations with respect to commercial
letters of credit which encumber documents and other property relating to such
letters of credit and products and proceeds thereof;

 

(n)        rights of set-off, banker’s lien, netting agreements and other Liens
arising by operation of law or by of the terms of documents of banks or other
financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments;

 

(o)        leases, licenses, subleases or sublicenses granted to others that do
not interfere in any material respect with the business of the Borrower and the
Subsidiaries, taken as a whole, or secure any Indebtedness;

 

(p)       any interest or title of a lessor under leases (other than leases
constituting capital leases) entered into by the Borrower or any Subsidiary in
the ordinary course of business;

 

(q)       Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto; and

 

(r)         Liens on cash advances or escrow deposits in favor of the seller of
any property to be acquired in an Investment permitted under this Agreement to
be applied against the purchase price of such Investment or otherwise in
connection with any escrow arrangements with respect to such Investment or any
disposition, including the Specified Divestiture, in each case, to the extent
such Investment or disposition would have been permitted on the date of the
creation of such Lien;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of all or any portion of
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed or extended (such Indebtedness, the “Refinanced Indebtedness”) except by
an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing revolving commitments unutilized thereunder to the extent
that the portion of any existing and unutilized revolving commitment being
refinanced was permitted to be drawn under Section 7.1 and Section 7.2
immediately prior to such refinancing (other than by reference to a Permitted
Refinancing) and such drawing shall be deemed to have been made, (b) if the
Refinanced Indebtedness is subordinated in right of payment to the Loans, the
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Loans on terms at least
as favorable to the Lenders as those contained in the documentation governing
the Refinanced Indebtedness, (c) such Permitted Refinancing Indebtedness shall
not be secured by (i) Liens on assets other than assets securing the Refinanced
Indebtedness at the time of such refinancing, refunding, renewal, extension or
replacement or (ii) Liens having a higher priority than the Liens, if any,
securing the Refinanced Indebtedness and (d) immediately after giving effect
thereto, no Event of Default shall have occurred and be continuing. For the
avoidance of doubt, it is understood that a Permitted Refinancing may constitute
a portion of an issuance of Indebtedness in excess of the amount of such
Permitted Refinancing; provided that such excess amount is otherwise permitted
to be incurred under Section 7.1. For the avoidance of doubt, it is understood
and agreed that a Permitted Refinancing includes successive Permitted
Refinancings of the same Indebtedness.

 



35

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and with respect to which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 10.1(d).

 

“Present Fair Saleable Value” means the amount that could be obtained by an
independent willing seller from an independent willing buyer if the assets of
the Borrower and the Subsidiaries taken as a whole are sold with reasonable
promptness in an arm’s-length transaction under present conditions for the sale
of comparable business enterprises insofar as such conditions can be reasonably
evaluated.

 

“Prime Rate” means (a) with respect to Revolving Loans, the rate of interest per
annum publicly announced from time to time by Wells Fargo as its “prime rate”
(it being understood that the “prime rate” is a rate set by Wells Fargo based
upon various factors including Wells Fargo’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate)
and (b) with respect to the Term Loans, the rate of interest per annum publicly
announced from time to time by the Term Loan Administrative Agent as its “prime
rate” (it being understood that the “prime rate” is a rate set by JPMorgan based
upon various factors including JPMorgan’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate); each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

 

“Pro Forma Effect” means, with respect to any calculation required under this
Agreement to be made giving Pro Forma Effect to a transaction, that the
calculation is made after giving effect to pro forma cost savings, operating
expense reductions, synergies and other adjustments related to such transaction
that are reasonably identifiable, factually supportable and projected by the
Borrower in good faith to be realized, and to result from actions that have been
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken (as determined in good faith by the
Borrower) without duplication of the amount of actual benefits realized during
such period from such actions, in each case within 18 months after such
acquisition, which adjustments may include (w) reduction in personnel expenses,
(x) reduction of costs related to administrative functions, (y) reductions of
costs related to leased or owned properties and (z) reductions from the
consolidation of operations and streamlining of corporate overhead.

 



36

 

 

“Proceeding” has the meaning specified in Section 10.3(b)(iv).

 

“Purchasing Borrower Party” means the Borrower or any Subsidiary.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“Quarterly Capital Return” means an amount equal to $0.20 per common share of
the Borrower’s common stock as of the Effective Date (as such amount shall be
appropriately adjusted for any stock splits, stock dividends, reverse stock
splits, stock consolidations or other similar transactions) (including each
common share issuable pursuant to the Borrower’s 2.5% convertible senior notes
due 2021 and 2.0% convertible senior notes due 2021) each fiscal quarter of the
Borrower occurring during the period this Agreement is in effect.

 

“Real Estate SPE” means any Subsidiary substantially all of the assets of which
consist of ownership, leasehold or other interests in real property.

 

“Recipient” means any Administrative Agent or any Lender, as applicable.

 

“Refinancing” means the repayment of all principal, accrued but unpaid interest,
fees and other amounts (other than contingent obligations not then due and
payable) outstanding on the Effective Date under the 2016 Term Loan Agreement
and the 2016 Revolving Credit Agreement.

 

“Register” has the meaning set forth in Section 10.4(c).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Bank.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents,
trustees, administrators, managers, representatives and advisors of such Person
and such Person’s Affiliates.

 



37

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Required Delayed Draw Term Loan Lenders” means, at any time, the Lenders having
outstanding Delayed Draw Term Loans or unused Delayed Draw Term Commitments
representing, in the aggregate, more than 50% of the aggregate outstanding
Delayed Draw Term Loans and unused Delayed Draw Term Commitments of all Lenders
at such time. The outstanding Delayed Draw Term Loans and unused Delayed Draw
Term Commitments of any Defaulting Lender, any Purchasing Borrower Party and any
Affiliated Lender (other than any Affiliated Debt Fund) shall be disregarded in
determining Required Delayed Draw Term Loan Lenders at any time.

 

“Required Initial Term Loan Lenders” means, at any time, the Lenders having
outstanding Initial Term Loans representing more than 50% of the outstanding
Initial Term Loans of all Lenders at such time. The outstanding Initial Term
Loans of any Defaulting Lender, any Purchasing Borrower Party and any Affiliated
Lender (other than any Affiliated Debt Fund) shall be disregarded in determining
Required Initial Term Loan Lenders at any time.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender, any Purchasing Borrower Party
and any Affiliated Lender (other than any Affiliated Debt Fund) shall be
disregarded in determining Required Lenders at any time.

 

“Required Revolving Lenders” means, at any time, Lenders having unused Revolving
Commitments and Revolving Credit Exposures representing more than 50% of the sum
of the aggregated unused Revolving Commitments and Revolving Credit Exposures at
such time. The Revolving Commitment and Revolving Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time.

 

“Required Term Loan Lenders” means the Required Initial Term Loan Lenders or the
Required Delayed Draw Term Loan Lenders, as the context may require.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief accounting officer, treasurer or
assistant treasurer, or other similar officer, manager or a director of the
Borrower and with respect to certain limited liability companies or partnerships
that do not have officers, any manager, sole member, managing member or general
partner thereof. Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.

 



38

 

 

“Restricted Payment” has the meaning set forth in Section 7.4(iii).

 

“Restriction” has the meaning set forth in Section 7.7(iv).

 

“Revaluation Date” shall mean with respect to any Letter of Credit denominated
in an Alternative Currency, each of the following: (i) the date on which such
Letter of Credit is issued, (ii) the first Business Day of each calendar month,
(iii) the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof, and (iv) any additional date as the Revolver
Administrative Agent may determine at any time when an Event of Default exists.

 

“Revolver Administrative Agent” means Wells Fargo, in its capacity as
administrative agent for the Lenders in respect of the Revolving Facility, or
any successor thereto.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.9
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 2.20 or Section 10.4. The initial amount of each
Lender’s Revolving Commitment is set forth on Schedule 2.1(a). The aggregate
amount of the Lenders’ Revolving Commitments as of the Effective Date is
$1,000,000,000.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.20(a)(i).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans and
its Swingline Exposure at such time and (b) with respect to any Letter of Credit
Obligations on any date, the outstanding amount thereof on such date after
giving effect to any extensions of credit occurring on such date and any other
changes in the aggregate amount of the Letter of Credit Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit or any reductions in the maximum amount available
for drawing under Letters of Credit taking effect on such date.

 

“Revolving Facility” means the revolving credit facility established hereunder.

 

“Revolving Lenders” means, collectively, all of the Lenders with a Revolving
Commitment or if the Revolving Commitment has been terminated, all Lenders
having Revolving Credit Exposure.

 

“Revolving Loan” means a Loan made pursuant to Section 2.1(a).

 

“Revolving Maturity Date” means the date that is the fifth anniversary of the
Effective Date, or, if such day is not a Business Day, the immediately preceding
Business Day.

 



39

 

 

“Revolving Note” means a Note evidencing a Revolving Loan.

 

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which (a) the Borrower or any Subsidiary sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) the Borrower or any Subsidiary thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or disposed
of.

 

“Sanctions” means economic sanctions administered or enforced by the United
States Government (including without limitation, sanctions enforced by OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Pooling Obligations” means the due and punctual payment and
performance of all obligations of the Borrower and any of its Subsidiaries in
respect of any Cash Pooling Arrangement provided to the Borrower or any
Subsidiary (whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) that are (a) owed to an
Administrative Agent or any of its Affiliates, (b) owed on the Effective Date to
a Person that is a Lender or an Affiliate of a Lender as of the Effective Date
or (c) owed to a Person that is a Lender Counterparty at the time such
obligations are incurred.

 

“Secured Hedging Agreement” means any Swap Agreement between the Borrower or any
of its Subsidiaries and a Lender Counterparty, as amended, modified, extended,
restated, replaced or supplemented from time to time.

 

“Secured Hedging Obligations” means, without duplication, all of the
obligations, indebtedness and liabilities, including by Guarantee, of the
Borrower or any of its Subsidiaries to the Lender Counterparties, whenever
arising, under the Secured Hedging Agreements, including principal, interest,
fees, premiums, scheduled periodic payments, breakage, termination and other
payments, reimbursements and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the U.S. Bankruptcy Code with respect
to any Loan Party, regardless of whether such interest is an allowed claim under
the U.S. Bankruptcy Code).

 

“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Hedging Obligations (excluding with respect to any Loan Party, Excluded Swap
Obligations of such Loan Party) and (c) the Secured Cash Pooling Obligations.

 

“Secured Parties” means (a) each Lender and Issuing Bank, (b) the Administrative
Agents and the Collateral Agent, (c) each Lender Counterparty to whom any
Secured Hedging Obligations are owed, (d) each Person to whom any Secured Cash
Pooling Obligations are owed and (e) the permitted successors and assigns of
each of the foregoing.

 



40

 

 

“Securitization Assets” means any accounts receivable owed to or payable to the
Borrower or any Subsidiary thereof (whether now existing or arising or acquired
in the future) arising in the ordinary course of business of the Borrower or
such Subsidiary, all collateral securing such accounts receivable, all contracts
and contract rights and all guarantees or other obligations in respect of such
accounts receivable, and all proceeds of such accounts receivable and other
assets (including contract rights) which are of the type customarily transferred
in connection with securitizations of accounts receivable.

 

“Securitization Entity” means any limited purpose financing vehicle which
finances the acquisition of Securitization Assets from the Borrower or any
Subsidiary thereof in connection with a Securitization Transaction.

 

“Securitization Transaction” means any transaction or series of transactions
entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or such Subsidiaries sell, pledge, convey or otherwise transfer
Securitization Assets in a manner that does not result in the incurrence by the
Borrower or its Subsidiaries of any Indebtedness, including in respect of
Guarantees, with recourse to the Borrower or such Subsidiaries or their assets
(other than recourse solely against the Borrower’s or such Subsidiaries’
retained interest in the applicable Securitization Entity, or against the
Borrower or a Subsidiary with respect to customary representations regarding the
Securitization Assets not related to the collectability thereof).

 

“Security Agreement” has the meaning set forth in Section 5.1(f).

 

“Security Document” means, collectively, the Security Agreement and each of the
security agreements and other instruments and documents executed and delivered
pursuant thereto, any security or similar agreement entered into pursuant to
this Agreement in favor of the Collateral Agent, and all Uniform Commercial Code
financing statements required by the terms of any such agreement to be filed
with respect to the security interests created pursuant thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Sold Entity or Business” has the meaning given such term in the definition of
“Consolidated EBITDA.”

 

“Solvent” means (a) the Fair Value of the assets of the Borrower and the
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(b) the Present Fair Saleable Value of the assets of the Borrower and the
Subsidiaries on a consolidated basis taken as a whole exceeds their Liabilities,
(c) the Borrower and its Subsidiaries on a consolidated basis taken as a whole
after consummation of the Specified Divestiture and the use of proceeds
therefrom, and the Transactions, is a going concern and has sufficient capital
to reasonably ensure that it will continue to be a going concern for the period
from the date hereof through the scheduled maturity of the Loans taking into
account the nature of, and the needs and anticipated needs for capital of, the
particular business or businesses conducted or to be conducted by the Borrower
and the Subsidiaries on a consolidated basis as reflected in the projected
financial statements and in light of the anticipated credit capacity and (d) for
the period from the date hereof through the scheduled maturity of the Loans, the
Borrower and the Subsidiaries on a consolidated basis taken as a whole will have
sufficient assets and cash flow to pay their Liabilities as those liabilities
mature or (in the case of contingent Liabilities) otherwise become payable, in
light of business conducted or anticipated to be conducted by the Borrower and
its Subsidiaries as reflected in the projected financial statements and in light
of the anticipated credit capacity determined on a pro forma basis taking into
account the Specified Divestiture and the use of proceeds therefrom, and the
Transactions.

 



41

 

 

“Specified Capital Return” means an amount equal to the sum of (i)
$1,600,000,000 and (ii) $12.00 per share of the Borrower’s common stock as of
the Effective Date (as such amount shall be appropriately adjusted for any stock
splits, stock dividends, reverse stock splits, stock consolidations or other
similar transactions) (including each common share issuable pursuant to the
Borrower’s 2.5% convertible senior notes due 2021 and 2.0% convertible senior
notes due 2021).

 

“Specified Divestiture” means the sale of the Borrower’s enterprise security
assets pursuant to that certain Asset Purchase Agreement, dated as of August 8,
2019 (as may be amended or supplemented from time to time).

 

“Specified Representations” means the following: the representations and
warranties of the Borrower and the Guarantors set forth in Section 4.1 (with
respect to the Borrower and the Guarantors), Section 4.2 (with respect to the
entering into, borrowing under, guaranteeing under and performance of the Loan
Documents), Section 4.3(b) (with respect to the incurrence of the Loans, the
provision of the guarantees and entering into of the Loan Documents and solely
with respect to the charter, by-laws or other organizational documents of the
Borrower and the Guarantors), Section 4.8, Section 4.12, Section 4.13(a),
Section 4.13(b), Section 4.14, Section 4.15 and Sections 2.3(f) and 3.2(c) of
the Security Agreement with respect to granting of a security interest in the
Collateral.

 

“Spot Rate” for a currency means the rate determined by the Revolver
Administrative Agent or Issuing Bank, as applicable, to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the Business Day prior to
the date as of which the foreign exchange computation is made; provided that the
Revolver Administrative Agent or Issuing Bank may obtain such spot rate from
another financial institution designated by the Revolver Administrative Agent or
such Issuing Bank if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; and provided
further that an Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

 



42

 

 

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the applicable Administrative Agent is subject
for eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

 

“Sterling” refers to lawful money of the United Kingdom.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment to the Loans.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 



43

 

 

“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.

 

“Swingline Borrowing Request” means a request by the Borrower for a Swingline
Borrowing in accordance with Section 2.5.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.5.

 

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the total Revolving Commitments. The Swingline Sublimit is part of, and not
in addition to, the total Revolving Commitments.

 

“Syndication Agents” means Bank of American, N.A., Mizuho Bank, Ltd., Barclays
Bank PLC, and The Bank of Nova Scotia, in their capacity as syndication agents
in respect of the Revolving Facility and the Term Loan Facility.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Lenders” means, collectively, the Initial Term Lenders and the Delayed
Draw Term Lenders.

 

“Term Loan Administrative Agent” means JPMorgan, in its capacity as
administrative agent for the Lenders in respect of the Term Loan Facility, or
any successor thereto.

 

“Term Loan Facility” means the Initial Term Facility or the Delayed Draw Term
Facility, as the case may be.

 

“Term Loan Maturity Date” means the Initial Term Maturity Date or the Delayed
Draw Maturity Date, as the case may be.

 

“Term Loans” means, collectively, the Initial Term Loans and the Delayed Draw
Term Loans. For purposes of Section 10.2(b), the reference to “an outstanding
Term Loan” shall mean either “an outstanding Initial Term Loan” or “an
outstanding Delayed Draw Term Loan”, as the context may require.

 

“Term Note” means a Note evidencing a Term Loan.

 



44

 

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and outstanding Term Loans of such Lender
at such time.

 

“Total Tangible Assets” means, with respect to any Person, the excess of (a) the
total assets of such Person as set forth on the balance sheet of such Person as
of the most recent period for which financial statements were required to have
been delivered pursuant to Section 6.1(a) or Section 6.1(b) over (b) the sum of,
without duplication (i) the Intangible Assets of such Person, (ii) any Equity
Interests of a Subsidiary that is not a Material Subsidiary held by such Person
and (iii) intercompany indebtedness owed to such Person.

 

“Transaction Costs” means the payment of all fees and expenses incurred in
connection with the Transactions, the Specified Divestiture and the Refinancing.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of each Loan Document to which it is a party, the borrowing of Loans and the use
of the proceeds thereof.

 

“Transferred Guarantor” has the meaning specified in Section 9.9.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral (as defined in the Security Agreement) is governed
by the Uniform Commercial Code as in effect in a U.S. jurisdiction other than
the State of New York, the term “UCC” shall mean the Uniform Commercial Code as
in effect, at such time, in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or priority and for purposes of
definitions relating to such provisions.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party, any Administrative Agent or any other
Person that is required by applicable law to withhold Taxes.

 



45

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yen” refers to lawful money of Japan.

 

Section 1.2            Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

Section 1.3            Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) any reference
to any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

Section 1.4            Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agents that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agents notify the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 



46

 

 

Section 1.5            Administrative Agents. Each Lender, Agent Party, Issuing
Bank and Swingline Lender and any other party hereto agrees that (i) the Term
Loan Administrative Agent shall be the administrative agent with respect to the
Term Loans and the Term Lenders and shall exercise such duties, rights and
responsibilities set forth herein applicable to the Term Loans and the Term
Lenders and (ii) the Revolver Administrative Agent shall be the administrative
agent with respect to the Revolving Loans, the Revolving Commitments, the
Revolving Lenders, the Swingline Loans, the Swingline Lenders, the Letters of
Credit, LC Disbursements and the Issuing Banks and shall exercise such duties,
rights and responsibilities set forth herein applicable to the Revolving Loans,
the Revolving Commitments, the Revolving Lenders, the Swingline Loans, the
Swingline Lenders, the Letters of Credit, LC Disbursements and the Issuing
Banks. References to “applicable” Administrative Agent shall mean, when
referring to a Term Loan or Term Lender, the Term Loan Administrative Agent and
when referring to the Revolving Loans, the Revolving Commitments, the Revolving
Lenders, Swingline Loans, Swingline Lenders, the Letters of Credit, LC
Disbursements and the Issuing Banks and the Revolver Administrative Agent.

 

Section 1.6            Division. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Section 1.7            Currency Translation; Rates

 



(a)           The Revolver Administrative Agent shall determine the Dollar
Equivalent of any Letter of Credit denominated in an Alternative Currency as of
the Revaluation Date, using the Exchange Rate for such currency in relation to
dollars in effect on the date of determination.

 

(b)           Each amount determined pursuant to clause (a) of this Section 1.7
shall be the Dollar Equivalent of the applicable Letter of Credit until the next
required calculation thereof pursuant to the preceding sentence of this
paragraph. The Revolver Administrative Agent shall notify the Borrower and the
applicable Lenders of each calculation of the Dollar Equivalent of each Letter
of Credit denominated in a currency other than dollars.

 



47

 

 

(c)           Wherever in this Agreement in connection with the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Dollar Equivalent (rounded to the nearest unit of such currency, with 0.5 of a
unit being rounded upward).

 

(d)           Notwithstanding the foregoing, for purposes of any determination
under Article VI (other than Section 6.9), Article VII or Article VIII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at the Spot Rate (rounded to the nearest currency unit,
with 0.5 or more of a currency unit being rounded upward); provided, however,
that for purposes of determining compliance with Article VII with respect to the
amount of any Indebtedness, Lien, Investment or Restricted Payment in a currency
other than dollars, no Default or Event of Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness, Lien or Investment is incurred or Restricted Payment
made; provided, further, that, for the avoidance of doubt, the foregoing
provisions of this Section 1.7 shall otherwise apply to such Sections, including
with respect to determining whether any Indebtedness, Lien or Investment may be
incurred or Restricted Payment made at any time under such Sections. For
purposes of any determination of the Consolidated Leverage Ratio, amounts in
currencies other than dollars shall be translated into dollars at the currency
exchange rates used in preparing the most recently delivered financial
statements pursuant to Section 6.1(a) or Section 6.1(b). Each provision of this
Agreement shall be subject to such reasonable changes of construction as the
Revolver Administrative Agent may from time to time specify with the Borrower’s
consent (such consent not to be unreasonably withheld) to appropriately reflect
a change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

 

Section 1.8            Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021,it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.24 of this Agreement, such
Section 2.24 provides a mechanism for determining an alternative rate of
interest. The applicable Administrative Agent will notify the Borrower, pursuant
to Section 2.24, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, each Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.24, will be similar
to, or produce the same value or economic equivalence of, the LIBO Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

 

48

 



 

ARTICLE II

THE CREDITS

 

Section 2.1            Commitments.

 

(a)            Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the sum of the
total Revolving Credit Exposures exceeding the total Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)           Subject to the terms and conditions set forth herein, (i) each
Initial Term Lender severally agrees to make Initial Term Loans to the Borrower
on the Effective Date in an aggregate principal amount equal to its Initial Term
Commitment and (ii) each Increasing Lender severally agrees to make Incremental
Term Loans to the Borrower on the Commitment Date applicable to any such
Incremental Term Loans in which such Increasing Lender participates in
accordance with Section 2.20. Initial Term Loans, to the extent prepaid or
repaid, may not be reborrowed.

 

(c)            Subject to the terms and conditions set forth herein, each
Delayed Draw Term Lender severally agrees to make Delayed Draw Term Loans to the
Borrower in a single drawing during the Delayed Draw Availability Period in an
aggregate principal amount that will not result in (i) the Delayed Draw Term
Loans issued by such Lender to exceed such Lender’s Delayed Draw Term Commitment
or (ii) the sum of the aggregate outstanding Delayed Draw Term Loans exceeding
the total Delayed Draw Term Commitment. Delayed Draw Term Loans, to the extent
prepaid or repaid, may not be reborrowed.

 

Section 2.2            Loans and Borrowings.

 

(a)            Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders in accordance with their
respective Applicable Percentages. Each Initial Term Loan shall be made as part
of a Borrowing consisting of Initial Term Loans made by the Lenders ratably in
accordance with their respective Initial Term Commitments (or, if the Initial
Term Commitments shall have terminated, the aggregate principal balance of
Initial Term Loans held by each Lender). Each Delayed Draw Term Loan shall be
made as part of a Borrowing consisting of Delayed Draw Term Loans made by the
Lenders ratably in accordance with their respective Delayed Draw Term
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.

 



49

 

 

(b)           Subject to Section 2.14, each Borrowing (other than a Borrowing of
Swingline Loans) shall consist entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith. Each Swingline Loan shall be an ABR
Loan. Each Lender at its option may make any Eurodollar Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)            At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000. At the time that each ABR
Borrowing (other than a Borrowing of Swingline Loans) is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $10,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments. Each Swingline Loan shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of fifteen Eurodollar Borrowings
outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date in respect of the Revolving Loans, the Initial
Term Maturity Date in respect of the Initial Term Loans and the Delayed Draw
Maturity Date in respect of the Delayed Draw Term Loans.

 

Section 2.3            Requests for Borrowings. To request a Borrowing (other
than a Borrowing of Swingline Loans or Term Loans), the Borrower shall notify
the Revolver Administrative Agent of such request by telephone (confirmed by
electronic mail) (a) in the case of a Eurodollar Borrowing, not later than 12:00
noon, Charlotte, North Carolina time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, Charlotte, North Carolina time, one Business Day before the date of the
proposed Borrowing. To request a Borrowing of Term Loans, the Borrower shall
notify the Term Loan Administrative Agent of such request by telephone (x) in
the case of a Eurodollar Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing or (y) in
the case of an ABR Borrowing, not later than 9:00 a.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or facsimile to
the applicable Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B-1 attached hereto and signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.2:

 



50

 

 



(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          whether such Borrowing is to be a Revolving Borrowing, Initial
Term Loan Borrowing or a Delayed Draw Term Loan Borrowing;

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.7 or,
in the case of any ABR Revolving Borrowing or Swingline Loan requested to
finance the reimbursement of an LC Disbursement as provided in Section 3.5, the
identity of the Issuing Bank that made such LC Disbursement.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.3, the
applicable Administrative Agent shall advise each Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.4            [Reserved]

 

Section 2.5            Swingline Loans

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding the lesser of (A) the Swingline Sublimit
and (B) the unutilized Revolving Commitment of the Swingline Lender or (ii) the
sum of the total Revolving Credit Exposures exceeding the total Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans. Notwithstanding the foregoing,
the Swingline Lender shall not make any Swingline Loan to the Borrower if any
Lender is at that time a Defaulting Lender, unless the Swingline Lender has
entered into arrangements, including the delivery of cash collateral,
satisfactory to the Swingline Lender (in its sole discretion) with the Borrower
or such Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.22(a)(iii)) with respect to the
Defaulting Lender arising from either the Swingline Loan then proposed to be
made or that Swingline Loan and all other Swingline Exposure as to which the
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 



51

 

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Revolver Administrative Agent of such request by telephone (confirmed by
electronic mail), not later than 1:00 p.m. Charlotte, North Carolina time, on
the day of a proposed Swingline Loan. Each such notice shall be irrevocable,
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan and, in the case of any ABR Revolving Borrowing or
Swingline Loan requested to finance the reimbursement of an LC Disbursement as
provided in Section 3.5, the identity of the Issuing Bank that made such LC
Disbursement, and shall be confirmed promptly by hand delivery or facsimile to
the Revolver Administrative Agent of a written Swingline Borrowing Request in
substantially the form of Exhibit B-2 attached hereto and signed by the
Borrower. The Revolver Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower. The Swingline Lender shall
make each Swingline Loan available to the Borrower by means of a credit to the
general deposit account of the Borrower with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 3.5, by remittance to the applicable Issuing Bank) by
3:00 p.m., Charlotte, North Carolina time, on the requested date of such
Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the Revolver
Administrative Agent not later than 10:00 a.m., Charlotte, North Carolina time,
on any Business Day require the Lenders then holding a Revolving Commitment to
acquire participations on such Business Day in all or a portion of the Swingline
Loans outstanding. Such notice shall specify the aggregate amount of Swingline
Loans in which Lenders will participate. Promptly upon receipt of such notice,
the Revolver Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Lender then holding a Revolving Commitment hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Revolver Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Swingline
Loans. Each Lender then holding a Revolving Commitment acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against the Swingline Lender,
the Revolver Administrative Agent, the Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of any Default, or
(iii) the failure of any conditions set forth in Section 5.2 or elsewhere herein
to be satisfied. Each Lender then holding a Revolving Commitment shall comply
with its obligation under this Section 2.5(c) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.7 with respect to
Loans made by such Lender (and Section 2.7 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Revolver Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Revolver Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this Section 2.5(c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Revolver Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Revolver Administrative Agent and any such amounts received by
the Revolver Administrative Agent shall be promptly remitted by the Revolver
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Revolver Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve the Borrower of any default in the payment thereof.

 



52

 

 

Section 2.6            [Reserved]

 

Section 2.7            Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., Eastern time, to the Applicable Account of the applicable Administrative
Agent; provided that Swingline Loans shall be made as provided in Section 2.5.
Upon satisfaction of the conditions set forth in Section 5.2 (and, if such
Borrowing is requested to be made on the Effective Date, Section 5.1), the
applicable Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts so received, in like funds, to an account
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 3.5 shall be remitted by the Revolver Administrative Agent
to the applicable Issuing Bank or, to the extent that Revolving Lenders have
made payments pursuant to Section 3.5 to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.

 

(b)           Unless the applicable Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing (other than a
Borrowing of Swingline Loans) that such Lender will not make available to such
Administrative Agent such Lender’s Applicable Percentage of such Borrowing, such
Administrative Agent may assume that such Lender has made such Applicable
Percentage available on such date in accordance with Section 2.7(a) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its Applicable
Percentage of the applicable Borrowing available to the applicable
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the applicable Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the applicable Administrative Agent, at (i) in the case of such
Lender, the greater of the NYFRB Rate and a rate determined by the applicable
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the applicable Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. If the Borrower and such Lender shall pay such interest to the
applicable Administrative Agent for the same or an overlapping period, the
applicable Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the applicable
Administrative Agent.

 



53

 

 

(c)           Obligations of the Lenders hereunder to make Term Loans and
Revolving Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 10.3(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.3(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and, other than as expressly provided herein with respect to a Defaulting
Lender, no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.3(c).

 

Section 2.8            Interest Elections.

 

(a)           Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Each Term Loan Borrowing initially shall be an ABR Borrowing (provided
that the Borrower may request, no later than three Business Days prior to the
applicable date of such Borrowing, that the Lenders make the Term Loans
constituting any Term Loan Borrowing as Eurodollar Loans if the Borrower has
delivered to the applicable Administrative Agent a letter in form and substance
reasonably satisfactory to the applicable Administrative Agent indemnifying the
Lenders in the manner set forth in Section 2.16). Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefore, all as provided in this Section 2.8. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated among the Lenders holding the Loans
comprising such Borrowing in accordance with their Applicable Percentage, and
the Loans comprising each such portion shall be considered a separate Borrowing.
This Section 2.8 shall not apply to Swingline Borrowings, which may not be
converted or continued.

 

(b)           To make an election pursuant to this Section 2.8, the Borrower
shall notify the applicable Administrative Agent of such election by telephone
by the time that a Borrowing Request would be required under Section 2.3 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the applicable Administrative Agent of an Interest Election Request
in substantially the form of Exhibit C attached hereto and signed by the
Borrower.

 

54

 

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.2:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
applicable Administrative Agent shall advise each applicable Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

Section 2.9            Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Revolving Commitments, the
commitment of the Swingline Lender to make Swingline Loans and the commitment of
the Issuing Banks to issue Letters of Credit shall terminate on the Revolving
Maturity Date. The Initial Term Commitments (other than any Incremental Term
Loan Commitments) shall automatically terminate simultaneously with the making
of the Initial Term Loans on the Effective Date. The Delayed Draw Term
Commitments shall automatically terminate upon the earlier of (i) the making of
the Delayed Draw Term Loans on the applicable Borrowing date of such Delayed
Draw Term Loans, and (ii) the end of the Delayed Draw Availability Period (such
date of termination, the “Delayed Draw Termination Date”). The Incremental Term
Loan Commitments shall automatically terminate simultaneously with the making of
the Incremental Term Loans on the applicable Increase Date.

 

55

 

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Revolving Commitments; provided that (i) each reduction of the
Revolving Commitments shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000, (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.11, the sum of the
Revolving Credit Exposures would exceed the total Revolving Commitments,
(iii) if, after giving effect to any reduction of the Revolving Commitments, the
Swingline Sublimit exceeds the total Revolving Commitments, then the Swingline
Sublimit shall be automatically reduced by the amount of such excess and (iv)
if, after giving effect to any reduction of the Revolving Commitments, the
aggregate amount of all outstanding Letters of Credit exceeds the Revolving
Commitment as so reduced, the Borrower shall be required to deposit Cash
Collateral in a Cash Collateral account opened by the Revolver Administrative
Agent in an amount equal to such excess.

 

(c)           The Borrower may at any time terminate, or from time to time
reduce, the Delayed Draw Term Commitments; provided that each reduction of the
Delayed Draw Term Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $10,000,000.

 

(d)           The Borrower shall notify the Revolver Administrative Agent of any
election to terminate or reduce the Revolving Commitments under Section 2.9(b)
at least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Revolver Administrative Agent shall advise
the Lenders of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section 2.9 shall be irrevocable; provided that a notice of
termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or consummation of other financing arrangements, in which case such
notice may be revoked by the Borrower (by notice to the Revolver Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be applied to the
applicable Lenders in accordance with their respective Applicable Percentages.

 

(e)           The Borrower shall notify the Term Loan Administrative Agent of
any election to terminate or reduce the Delayed Draw Term Commitments under
Section 2.9(c) at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Term Loan Administrative
Agent shall advise the Lenders of the contents thereof. Each notice delivered by
the Borrower pursuant to this Section 2.9 shall be irrevocable; provided that a
notice of termination of the Delayed Draw Term Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or consummation of other financing arrangements, in
which case such notice may be revoked by the Borrower (by notice to the Term
Loan Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Delayed Draw
Term Commitments shall be permanent. Each reduction of the Delayed Draw Term
Commitments shall be applied to the applicable Lenders in accordance with their
respective Applicable Percentages.

 



56

 

 

Section 2.10          Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower shall repay to the Term Loan Administrative Agent for
the ratable account of the Initial Term Lenders with respect to the Initial Term
Loans, on the last Business Day of each March, June, September and December,
commencing with the quarter ended March 31, 2021, a principal amount equal to
1.25% of the aggregate principal amount of all Initial Term Loans outstanding on
the Effective Date immediately after funding the Initial Term Loans.

 

(b)           From and after the Borrowing of the Delayed Draw Term Loans, the
Borrower shall repay to the Term Loan Administrative Agent for the ratable
account of the Delayed Draw Term Lenders, on the last Business Day of each
March, June, September and December, commencing with the later of (i) March 31,
2021 and (ii) the first full fiscal quarter ended following the Borrowing of the
Delayed Draw Term Loans, a principal amount equal to 1.25% of the aggregate
principal amount of all Delayed Draw Term Loans that are outstanding immediately
after the Borrowing of the Delayed Draw Term Loans.

 

(c)           To the extent not previously paid, the Borrower hereby
unconditionally promises to pay (i) to the Revolver Administrative Agent for the
account of each applicable Lender the then unpaid principal amount of each
Revolving Loan on the Revolving Maturity Date, (ii) to the Term Loan
Administrative Agent for the account of each applicable Lender the then unpaid
principal amount of (A) each Initial Term Loan on the Initial Term Maturity Date
and (B) each Delayed Draw Term Loan on the Delayed Draw Maturity Date, and
(iii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(e)           Each Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
such Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof, in each case in respect of the applicable Facility.

 

(f)            The entries made in the accounts maintained pursuant to
Sections 2.10(d) and 2.10(e) shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

57

 

 

(g)           Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a Revolving Note and/or a Term Note, in each case
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered permitted assigns) in substantially the form of
Exhibit D-1 or D-2 attached hereto, as applicable. Thereafter, the Loans
evidenced by such Notes and interest thereon shall at all times (including after
assignment pursuant to Section 10.4) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.11          Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with and in minimum amounts set forth in Section 2.11(b). Any
prepayments of Term Loans made pursuant to this Section 2.11(a) shall be applied
on a pro rata basis according to the respective outstanding principal amounts of
all Classes of then outstanding Term Loans.

 

(b)           The Borrower shall (i) with respect to a prepayment of Revolving
Loans notify the Revolver Administrative Agent (and, in the case of prepayment
of a Swingline Loan, the Swingline Lender) by telephone (confirmed by facsimile)
of such prepayment (A) in the case of prepayment of a Eurodollar Borrowing, not
later than 12:00 noon, Charlotte, North Carolina time, three Business Days
before the date of prepayment, (B) in the case of prepayment of an ABR Borrowing
(other than a Borrowing consisting of Swingline Loans), not later than 11:00
a.m., Charlotte, North Carolina time, one Business Day before the date of
prepayment or (C) in the case of prepayment of a Swingline Loan, not later than
2:00 p.m., Charlotte, North Carolina time, on the date of prepayment and (ii)
with respect to a prepayment of Initial Term Loans or Delayed Draw Term Loans,
notify the Term Loan Administrative Agent by telephone (confirmed by facsimile)
of such prepayment (x) in the case of prepayment of a Eurodollar Borrowing, not
later than 2:00 p.m., New York City time, three Business Days before the date of
prepayment or (y) in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities or consummation of other financing
arrangements, or upon other specified events, in which case such notice may be
revoked by the Borrower (by notice to the applicable Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to any Revolving
Borrowing or Term Loan Borrowing, the applicable Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.2. Each
prepayment of a Borrowing shall be applied ratably to the applicable Loans of
the Lenders in accordance with their respective Applicable Percentages.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13 and any costs incurred as contemplated by Section 2.16.

 

58

 

 

(c)           In the event and on each occasion that the aggregate Revolving
Credit Exposures exceed the aggregate Revolving Commitments (including as a
result of a determination with respect to the Dollar Equivalent of any Letter of
Credit made by the Revolver Administrative Agent pursuant to Section 1.7), the
Borrower shall prepay Revolving Loans or Swingline Loans (or, if no such
Borrowings are outstanding, deposit Cash Collateral in a Cash Collateral Account
pursuant to Section 3.12) in an aggregate amount necessary to eliminate such
excess.

 

Section 2.12          Fees.

 

(a)           The Borrower agrees to pay to the Revolver Administrative Agent
for the account of each Lender then holding a Revolving Commitment (other than
the Defaulting Lenders, if any) a commitment fee, which shall accrue at the
relevant percentage set forth across from the heading “Commitment Fee” in the
definition of “Applicable Rate” on the daily amount of the unused Revolving
Commitment of such Lender (determined excluding the Swingline Exposure of such
Lender) during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates. Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the Effective Date.
All commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to have been used to the extent
of the then outstanding Revolving Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).

 

(b)           The Borrower agrees to pay to:

 

(i)            the Revolver Administrative Agent for the account of each
Revolving Lender (other than any Defaulting Lender) a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
Applicable Rate, in each case, used to determine the interest rate applicable to
Eurodollar Revolving Loans on the daily amount of such Revolving Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements (expressed in dollars in the amount of Dollar Equivalent thereof
in the case of a Letter of Credit denominated in a currency other than
dollars)), during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure;

 

(ii)           each Issuing Bank, for its own account, a fronting fee, in
respect of each Letter of Credit issued by such Issuing Bank to the Borrower or
any Subsidiary of the Borrower for the period from the date of issuance of such
Letter of Credit through the expiration date of such Letter of Credit (or if
terminated on an earlier date to the termination date of such Letter of Credit),
computed at a rate equal to 0.125% per annum or such other percentage per annum
to be agreed upon between the Borrower and such Issuing Bank of the daily
outstanding amount of such Letter of Credit, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of each January,
April, July and October shall be payable in accordance with clause (f) below;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand until the expiration
or cancellation of all outstanding Letters of Credit. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

 



59

 

 

(c)           The Borrower agrees to pay to the Term Loan Administrative Agent
for the account of each Lender then holding a Delayed Draw Term Commitment
(other than the Defaulting Lenders, if any) a commitment fee, which shall accrue
at the relevant percentage set forth across from the heading “Commitment Fee” in
the definition of “Applicable Rate” on the daily amount of the unused Delayed
Draw Term Commitment of such Lender during the period from and including the
Effective Date to but excluding the Delayed Draw Termination Date. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Delayed Draw
Term Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(d)           The Borrower agrees to pay to the Revolver Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Revolver Administrative Agent.

 

(e)           The Borrower agrees to pay to the Term Loan Administrative Agent,
for each of its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Term Loan Administrative
Agent.

 

(f)            All fees payable hereunder shall be paid on the dates due, in
immediately available funds. Fees paid shall not be refundable under any
circumstances.

 

Section 2.13          Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)            Notwithstanding the foregoing, at all times when a Default has
occurred hereunder and is continuing, all overdue amounts outstanding hereunder
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
2.13 or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in Section 2.13(a).

 

60

 

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to Section 2.13(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Availability Period or an ABR Term Loan prior to
the applicable Term Loan Maturity Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefore, accrued interest on such
Loan shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the applicable
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14          Alternate Rate of Interest.

 

If at least two Business Days prior to the commencement of any Interest Period
for a Eurodollar Borrowing:

 

(i)            the applicable Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such Eurodollar Borrowing, or
(ii) adequate and reasonable means do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(ii)           the applicable Administrative Agent is advised by the Required
Revolving Lenders, the Required Initial Term Loan Lenders or the Required
Delayed Draw Term Loan Lenders (as applicable to Revolving Loans, Initial Term
Loans or Delayed Draw Term Loans, respectively) that the Adjusted LIBO Rate or
the LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then such Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until such Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing and the utilization of the LIBO Rate
component in determining the Alternate Base Rate shall be suspended; provided,
however, that, in each case, the Borrower may revoke any Borrowing Request that
is pending when such notice is received. Notwithstanding the foregoing, if the
applicable Administrative Agent has made the determination described in clause
(i) of this Section 2.14 and/or is advised by the Required Revolving Lenders,
the Required Initial Term Loan Lenders or the Required Delayed Draw Term Loan
Lenders, as applicable, of their determination in accordance with clause (ii) of
this Section 2.14 and the Borrower shall so request, the applicable
Administrative Agent, the Required Revolving Lenders, the Required Initial Term
Loan Lenders or the Required Delayed Draw Term Loan Lenders, as applicable, and
the Borrower shall negotiate in good faith to amend the definition of “LIBO
Rate” and other applicable provisions to preserve the original intent thereof in
light of such change; provided that, until so amended, the Loans under such
Eurodollar Borrowing at issue will be handled as otherwise provided pursuant to
the terms of this Section 2.14 and Section 2.24.

 



61

 

 

Section 2.15          Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender or any Issuing Bank (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) with respect to its loans,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan or of maintaining its obligation to make any
such Loan or to increase the actual cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or Issuing Bank or other Recipient, the
Borrower will pay to such Lender or Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered; provided that the Borrower shall not be liable
for such compensation unless such Lender or other Recipient certifies that it is
generally charging such amounts to similarly situated borrowers under comparable
syndicated credit facilities.

 

(b)           If any Lender or Issuing Bank determines that any Change in Law
affecting such Lender or any lending office of such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or Issuing Bank or the Loans made by,
or participations in Letters of Credit or Swingline Loans held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction actually suffered.

 



62

 

 

(c)           A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in Section 2.15(a) or 2.15(b) shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section 2.15 for any increased costs incurred or reductions
suffered more than 270 days prior to the date that such Lender or Issuing Bank
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

Section 2.16           Break Funding Payments. In the event of (a) the payment
or prepayment of any principal of any Eurodollar Loan other than on the last day
of an Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefore (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 



63

 

 

Section 2.17           Taxes.

 

(a)           For purposes of this Section 2.17, the term “applicable law”
includes FATCA.

 

(b)           All payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after all such
deductions or withholdings have been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Lender (or, in the case of payments made to an Administrative Agent
for its own account, the applicable Administrative Agent) receives an amount
equal to the sum it would have received had no such deductions or withholdings
been made.

 

(c)           The Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the applicable
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)           The Borrower shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the applicable
Administrative Agent), or by the applicable Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section 2.17, the Borrower
shall deliver to the applicable Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the applicable Administrative Agent.

 



64

 

 

(f)            (i)            Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the applicable Administrative Agent,
at the time or times reasonably requested by the Borrower or the applicable
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the applicable Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the applicable Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
applicable Administrative Agent as will enable the Borrower or the applicable
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A), 2.17(f)(ii)(B) and 2.17(f)(ii)(D)) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)           Without limiting the generality of the foregoing:

 

(A)           any Lender that is a U.S. person shall deliver to the Borrower and
the applicable Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the applicable Administrative Agent), two
duly executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Borrower and the applicable Administrative Agent on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the applicable Administrative Agent), two duly executed copies of
whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)            executed copies of IRS Form W-8ECI;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) or 871(h) of the Code, (x)
a certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and that no payments under any Loan Document
are effectively connected with a U.S. trade or business of the Foreign Lender (a
“U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable; or

 



65

 

 

(4)           to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership of a participating Lender),
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of such direct and indirect partner(s);

 

(C)            any Foreign Lender shall, to the extent it is legally eligible to
do so, deliver to the Borrower and the applicable Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
applicable Administrative Agent), executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the applicable Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the applicable Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the applicable Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the applicable Administrative Agent as may be
necessary for the Borrower and the applicable Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has
complied with such Lender’s obligations under FATCA and to determine the amount
to deduct and withhold from such payment, if any. Solely for purposes of this
Section 2.17(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the Effective Date.

 



66

 

 

Each Lender agrees that if any documentation it previously delivered expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
documentation or promptly notify the Borrower and the applicable Administrative
Agent in writing of its legal ineligibility to do so.

 

Each Lender hereby authorizes the applicable Administrative Agent to deliver to
the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this Section
2.17(f).

 

(g)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.17 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.17(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.17(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.17(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 2.17(g) shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(h)           Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the applicable Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)            For the avoidance of doubt, the term “Lender” for purposes of
this Section 2.17 includes any Issuing Bank and any Swingline Lender.

 

Section 2.18          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., Eastern time, on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the applicable Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the applicable
Administrative Agent at its Payment Office, except payments to be made directly
to the Swingline Lender or any Issuing Bank as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.3 shall be
made directly to the Persons entitled thereto. Each Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder, including in respect of LC
Disbursements, shall be made in dollars.

 



67

 

 

(b)           If at any time insufficient funds are received by and available to
the applicable Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, (ii) second, towards
payment of principal then due hereunder, unreimbursed LC Disbursements, Letter
of Credit Obligations and to the Revolver Administrative Agent for the account
of the Issuing Banks, to provide cash collateral for that portion of the Letter
of Credit Obligations comprised of the aggregate undrawn amount of letters of
credit issued under this Agreement to the extent not otherwise provided by the
Borrower and to the payment of all other Loan Document Obligations, in each
case, ratably among the parties entitled thereto in accordance with the
respective amounts described in this clause (ii) then due to such parties, and
(iii) third, the balance, if any after all of the obligations hereunder have
been paid in full, to the Loan Parties as otherwise required by applicable law.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Loans or participations in LC Disbursements and
accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (x) notify the applicable Administrative Agent of such fact,
and (y) purchase (for cash at face value) participations in the Loans or
participations in LC Disbursements and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans or participations in LC Disbursements and other amounts
owing them; provided that:

 

(i)             if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)           the provisions of this Section 2.18(c) shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.18(c) shall
apply).

 

68

 

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

Notwithstanding anything to the contrary herein, to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligations”, no
amounts received from, or set off with respect to, any Loan Party shall be
applied to any Excluded Swap Obligations of such Loan Party, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Secured Obligations set forth in Section 4.02 of the
Security Agreement and/or the similar provisions in the other Security
Documents.

 

For purposes of subclause (b) of the definition of “Excluded Taxes”, a Lender
that acquires a participation pursuant to Section 2.18(c) shall be treated as
having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest(s) in the Commitment(s) and/or Loan(s) to which
such participation relates.

 

(d)           Unless the applicable Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to such
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrower will not make such payment, such Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
applicable Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the applicable Administrative Agent, at the greater of the NYFRB Rate
and a rate determined by the applicable Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(e)           Any repayment or prepayment of the Loans shall not affect the
Borrower’s or its Subsidiary’s obligation to continue to make payments under any
Secured Hedging Agreement, which shall remain in full force and effect
notwithstanding such repayment or prepayment, subject to the terms of such
Secured Hedging Agreement.

 

Section 2.19           Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense
reasonably deemed by such Lender to be material and would not otherwise be
disadvantageous in any material economic, legal or regulatory respect to, such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 



69

 

 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.19(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
applicable Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.4), all of its interests, rights (other than its existing rights
to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

 

(i)            the Borrower shall have paid to the applicable Administrative
Agent the assignment fee (if any) specified in Section 10.4;

 

(ii)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.16) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 

(iii)          in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments;

 

(iv)          such assignment does not conflict with applicable law; and

 

(v)           in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the applicable Administrative Agent and the assignee and that
the Lender required to make such assignment need not be a party thereto.

 

70

 

 

Section 2.20           Facility Increases.

 

(a)           The Borrower may, not more than once in any year, by notice to the
applicable Administrative Agent, request (i) that the aggregate amount of the
Revolving Commitments be increased by a minimum amount equal to $100,000,000 or
an integral multiple of $100,000,000 in excess thereof (each a “Revolving
Commitment Increase”) and/or (ii) one or more incremental term loan commitments
(any such incremental term loan commitment, an “Incremental Term Loan
Commitment”) to make one or more additional Initial Term Loans (any such
additional term loan, each an “Incremental Term Loan” and together with the
Revolving Commitment Increases, a “Facility Increase”) in a minimum amount equal
to $100,000,000 or an integral multiple in excess thereof, to be effective as of
a date (the “Increase Date”) that is at least 90 days prior to the scheduled
Revolving Maturity Date then in effect (in the case of a Revolving Commitment
Increase) or the Initial Term Maturity Date then in effect (in the case of an
Incremental Term Loan) as specified in the related notice to the applicable
Administrative Agent; provided, however, that no Default shall have occurred and
be continuing as of the date of such request or as of the applicable Increase
Date, or shall occur as a result thereof and, provided, further, that after
giving effect thereto, the aggregate amount of all such Facility Increases does
not exceed $500,000,000.

 

(b)           The applicable Administrative Agent shall promptly notify the
Lenders of a request by the Borrower for a Facility Increase, which notice shall
include (i) the proposed amount of such requested Facility Increase and whether
such Facility Increase constitutes a Revolving Commitment Increase or an
Incremental Term Loan, (ii) the proposed Increase Date and (iii) the date by
which Lenders wishing to participate in the Facility Increase must provide their
commitment thereto (the “Commitment Date”). Each Lender that is willing to
participate in such requested Facility Increase (each an “Increasing Lender”)
shall give written notice to the applicable Administrative Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Commitment and/or provide an Incremental Term Loan, as applicable. If
the Lenders notify the applicable Administrative Agent that they are willing to
increase the amount of their respective Revolving Commitments or provide
Incremental Term Loans by an aggregate amount that exceeds the amount of the
requested Facility Increase, then the requested Facility Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the applicable Administrative Agent. The
failure of any Lender to respond shall be deemed to be a refusal of such Lender
to increase its Revolving Commitment and/or provide an Incremental Term Loan, as
applicable.

 

(c)           Promptly following each Commitment Date, the applicable
Administrative Agent shall notify the Borrower as to the amount, if any, by
which the Lenders are willing to participate in the requested Facility Increase.
If the aggregate amount by which the Lenders are willing to participate in any
requested Facility Increase on any such Commitment Date is less than the
requested Facility Increase, then the Borrower may extend offers to one or more
Persons reasonably acceptable to the applicable Administrative Agent (each, an
“Eligible Assignee”) to participate in any portion of the requested Facility
Increase that has not been committed to by the Lenders as of the applicable
Commitment Date; provided, however, that the Commitment of each such Eligible
Assignee shall be in an amount of $25,000,000 or an integral multiple of
$1,000,000 in excess thereof.

 

71

 

 

(d)           On each Increase Date, (x) each Eligible Assignee that accepts an
offer to participate in a requested Facility Increase in accordance with
Section 2.20(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Maturity Date in accordance with Section 2.21(c),
an “Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date, (y) the Revolving Commitment of each Increasing Lender for such
requested Revolving Commitment Increase shall be so increased by such amount (or
by the amount allocated to such Lender pursuant to the last sentence of
Section 2.20(b)) as of such Increase Date and (z) each Increasing Lender shall
make, in accordance with Section 2.1(b), its Incremental Term Loan in an amount
equal to its offered Incremental Term Loan Commitment (or the amount allocated
to such Lender pursuant to the last sentence of Section 2.20(b)); provided,
however, that the applicable Administrative Agent shall have received on or
before such Increase Date the following, each dated as of such date:

 

(i)             (A) a certificate of the Borrower signed by an authorized
officer of the Borrower (1) certifying and attaching the resolutions adopted by
the Board of Directors of the Borrower or the executive committee of such Board
approving the Facility Increase and the corresponding modifications to this
Agreement, and (2) certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article IV and the
other Loan Documents are true and correct in all material respects (or if
qualified as to materiality or Material Adverse Effect, in all respects) on and
as of the Increase Date, assuming for purposes hereof that the references
therein to the “Effective Date” shall be deemed to be to the “Increase Date” and
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.20, the representations and
warranties contained in Section 4.4(a) shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.1, and (y) no Default exists,
(B) a certificate of the Borrower signed by an authorized officer of the
Borrower certifying that (and attaching calculations demonstrating that) the
Borrower is in pro forma compliance with Section 6.9 (determined on a pro forma
basis for the Measurement Period then most recently ended for which the
applicable Administrative Agent has received the financial statements required
by Section 6.1 or for which such financial statements were required to have been
delivered, as if such Facility Increase and all Loans available thereunder had
been made, and any related Indebtedness had been incurred, on the last day of
such Measurement Period) and (C) an opinion of counsel for the Borrower (which
may be in-house counsel) in form and substance reasonably satisfactory to the
applicable Administrative Agent;

 

(ii)            a joinder agreement from each Assuming Lender, if any, in form
and substance satisfactory to such Assuming Lender, the Borrower and the
applicable Administrative Agent (each a “Joinder Agreement”), duly executed by
such Assuming Lender, the applicable Administrative Agent and the Borrower; and

 

(iii)           confirmation from each Increasing Lender of the increase in the
amount of its Revolving Commitment and/or its Incremental Term Loan Commitment
in a writing satisfactory to the Borrower and the applicable Administrative
Agent.

 

72

 

 

(e)           On each Increase Date in respect of a Revolving Commitment
Increase, upon fulfillment of the conditions set forth in Section 2.20(d), in
the event any Revolving Loans are then outstanding, (i) each relevant Increasing
Lender and Assuming Lender shall make available to the Revolver Administrative
Agent such amounts in immediately available funds as the Revolver Administrative
Agent shall determine, for the benefit of the other Lenders, as being required
in order to cause, after giving effect to the applicable Revolving Commitment
Increase and the application of such amounts to make payments to such other
Lenders, the Revolving Loans to be held ratably by all Lenders as of such date
in accordance with their respective Applicable Percentages (after giving effect
to the Revolving Commitment Increase), (ii) the Borrower shall be deemed to have
prepaid and reborrowed all outstanding Revolving Loans made to it as of such
Commitment Date (with each such borrowing to consist of Revolving Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower in accordance with the requirements of Section 2.2) and (iii) the
Borrower shall pay to the Lenders the amounts, if any, payable under
Section 2.16 as a result of such prepayment.

 

(f)            On each Increase Date on which any Incremental Term Loan
Commitment becomes effective, upon satisfaction or waiver of the conditions set
forth in Section 2.20(d), each Increasing Lender with an Incremental Term Loan
Commitment shall make, or be obligated to make, an Incremental Term Loan to the
Borrower in an amount equal to its allocated commitment.

 

(g)           All terms and conditions applicable to each Revolving Commitment
increased pursuant to a Facility Increase shall be identical to the terms and
conditions applicable to the existing Revolving Commitments. All terms and
conditions applicable to each Incremental Term Loan shall be identical to the
terms and conditions applicable to the initial Initial Term Loans and the
Incremental Term Loans shall be deemed to be Initial Term Loans.

 

(h)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Incremental Term Loans and Revolving Commitments
increased, in each case, pursuant to this Section 2.20 and (ii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the applicable
Administrative Agent and the Borrower, to effect the provisions of this Section
2.20, and the Lenders hereby expressly authorize the applicable Administrative
Agent to enter into any such amendment.

 

(i)            This Section 2.20 shall supersede any provisions in Section 2.18
or 10.2 to the contrary.

 

Section 2.21           Extension of Maturity Date.

 

(a)           At least 45 days but not more than 60 days prior to any
Anniversary Date, the Borrower, by written notice to the applicable
Administrative Agent, may request an extension of the Maturity Date in effect at
such time with respect to any Class by one calendar year from its then scheduled
expiration (each Class subject to such extension request, an “Affected Class”).
The applicable Administrative Agent shall promptly notify each relevant Lender
of the Affected Class of such request, and each such Lender shall in turn, in
its sole discretion, not later than 30 days prior to such Anniversary Date,
notify the Borrower and the applicable Administrative Agent in writing as to
whether such Lender will consent to such extension for the Affected Class. If
any relevant Lender of the Affected Class shall fail to notify the applicable
Administrative Agent of the Affected Class and the Borrower in writing of its
consent to any such request for extension of the applicable Maturity Date for
such Affected Class at least 30 days prior to the applicable Anniversary Date,
such Lender shall be deemed to be a Declining Lender with respect to such
request. The applicable Administrative Agent shall notify the Borrower not later
than 25 days prior to the applicable Anniversary Date of the decision of the
applicable Lenders regarding the Borrower’s request for an extension of the
Maturity Date for such Affected Class.

 



73

 

 

(b)           If all of the applicable Lenders of the Affected Class consent in
writing to any such request in accordance with Section 2.21(a), the applicable
Maturity Date for such Affected Class in effect at such time shall, effective as
at the applicable Anniversary Date (the “Extension Date”), be extended for one
calendar year; provided that on each Extension Date, the Borrower shall deliver
to the applicable Administrative Agent a certificate of the Borrower signed by
an authorized officer of the Borrower certifying that, before and after giving
effect to such extension, (i) the representations and warranties contained in
Article IV and the other Loan Documents are true and correct in all material
respects (or if qualified as to materiality or Material Adverse Effect, in all
respects) on and as of the Extension Date, assuming for purposes hereof that the
references therein to the “Effective Date” shall be deemed to be to the
“Extension Date” and except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.21, the representations and warranties contained in Section 4.4(a)
shall be deemed to refer to the most recent statements furnished pursuant to
Section 6.1, and (ii) no Default or Event of Default exists. If (x) in the case
of an extension of the Revolving Maturity Date, the sum of the Revolving
Commitments of the existing Lenders that have agreed so to extend their
Revolving Maturity Date and the additional Revolving Commitments of assignees
assumed in accordance with Section 2.21(c) shall be more than 50% of the
aggregate amount of the Revolving Commitments in effect immediately prior to the
existing Revolving Maturity Date, or (y) in the case of an extension of the Term
Loan Maturity Date of such Affected Class, the sum of the Loans of the existing
Lenders in the Affected Class that have agreed so to extend the applicable
Maturity Date and the additional Loans of the Affected Class of assignees
assumed in accordance with Section 2.21(c) shall be more than 50% of the
aggregate amount of the Loans of such Affected Class outstanding immediately
prior to the existing Term Loan Maturity Date of such Affected Class, then the
applicable Maturity Date in effect at such time shall, effective as at the
applicable Extension Date, be extended as to those Lenders of such Affected
Class that so consented (each an “Extending Lender”) but shall not be extended
as to any other Lender (each a “Declining Lender”). To the extent that the
applicable Maturity Date is not extended as to any Lender of the Affected Class
pursuant to this Section 2.21 and the Commitments or Loans of the Affected Class
held by such Lender are not assigned in accordance with Section 2.21(c) on or
prior to the applicable Extension Date, the Commitments of the Affected Class
held by such Declining Lender shall automatically terminate in whole on such
unextended Maturity Date of the Affected Class without any further notice or
other action by the Borrower, such Lender or any other Person and any
outstanding Loans of the Affected Class held by such Declining Lender, together
with accrued and unpaid interest, fees and other amounts due to such Declining
Lender shall be paid in full on such unextended Maturity Date of the Affected
Class; provided that such Declining Lender’s rights under Sections 2.15, 2.17
and 10.3 shall survive the Maturity Date of the Affected Class for such Lender
as to matters occurring prior to such date. It is understood and agreed that no
Lender shall have any obligation whatsoever to agree to any request made by the
Borrower for any requested extension of any Maturity Date. No Maturity Date may
be extended in accordance with this Section 2.21 more than two times.

 



74

 

 

(c)           If there are any Declining Lenders with respect to the Affected
Class, the Borrower may arrange for one or more Extending Lenders or Assuming
Lenders, subject to the requirements of Section 10.4(b), to assume, effective as
of the Extension Date, any Declining Lender’s Commitments and/or Loans of the
Affected Class and all of the obligations of such Declining Lender under this
Agreement thereafter arising with respect to the Affected Class, without
recourse to or warranty by, or expense to, such Declining Lender; provided,
however, that the amount of the Commitments and/or Loans, as applicable, of any
such Assuming Lender as a result of such substitution shall in no event be less
than $50,000,000 unless the amount of the Commitments or Loans of the Affected
Class held by such Declining Lender is less than $50,000,000, in which case such
Assuming Lender shall assume all of such lesser amount; and provided, further,
that:

 

(i)            any such Extending Lender or Assuming Lender shall have paid to
such Declining Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans of the Affected Class, if any, of such Declining Lender plus (B) any
accrued but unpaid fees owing to such Declining Lender as of the effective date
of such assignment;

 

(ii)            all additional cost reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and

 

(iii)           with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 10.4 for such assignment
shall have been paid;

 

provided, further, that such Declining Lender’s rights under Sections 2.15, 2.17
and 10.3 shall survive such substitution as to matters occurring prior to the
date of substitution. At least three Business Days prior to any Extension Date,
(A) each such Assuming Lender, if any, shall have delivered to the Borrower and
the applicable Administrative Agent an Assignment and Assumption, in form and
substance satisfactory to the Borrower and the applicable Administrative Agent
(an “Assumption Agreement”), duly executed by such Assuming Lender, such
Declining Lender, the Borrower and the applicable Administrative Agent, (B) any
such Extending Lender shall have delivered confirmation in writing satisfactory
to the Borrower and the applicable Administrative Agent as to the increase in
the amount of its Commitments and/or Loans of the Affected Class and (C) each
Declining Lender being replaced pursuant to this Section 2.21 shall have
delivered to the applicable Administrative Agent any Note or Notes held by such
Declining Lender. Upon the payment or prepayment of all amounts referred to in
clauses (i), (ii) and (iii) of the immediately preceding proviso, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
of the Affected Class for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Declining Lender hereunder shall, by the provisions hereof, be
released and discharged.

 

75

 

 

(d)           If all of the Extending Lenders and Assuming Lenders (after giving
effect to any assignments and assumptions pursuant to Section 2.21(c)) consent
in writing to a requested extension of the Affected Class (whether by written
consent pursuant to Section 2.21(a), by execution and delivery of an Assumption
Agreement or otherwise) not later than one Business Day prior to such Extension
Date, the applicable Administrative Agent shall so notify the Borrower, and, so
long as no Default shall have occurred and be continuing as of such Extension
Date, or shall occur as a consequence thereof, the Maturity Date of the Affected
Class then in effect shall be extended for the additional one-year period as
described in Section 2.21(a), and all references in this Agreement, and in the
Notes, if any, to the “Maturity Date” or similar term with respect to the
Affected Class shall, with respect to each Extending Lender and each Assuming
Lender for such Extension Date, refer to the Maturity Date of the Affected Class
as so extended. Promptly following each Extension Date, the applicable
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) of the extension of the scheduled Maturity Date of the
Affected Class in effect immediately prior thereto and shall thereupon record in
the Register the relevant information with respect to each such Extending Lender
and each such Assuming Lender.

 

(e)           Each of the parties hereto hereby agrees that this Agreement and
the other Loan Documents may be amended, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Commitments or Loans as extended pursuant to this
Section 2.21 and (ii) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the applicable Administrative Agent and the Borrower, to effect the
provisions of this Section 2.21, and the Required Lenders, Required Revolving
Lenders, Required Initial Term Loan Lenders and Required Delayed Draw Term Loan
Lenders hereby expressly authorize the applicable Administrative Agent to enter
into any such amendment.

 

(f)            This Section 2.21 shall supersede any provisions in Section 2.18
or Section 10.2 to the contrary.

 

Section 2.22           Defaulting Lenders.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

 

(i)            Such Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in the definition of Required Lenders, Required Revolving Lenders,
Required Initial Term Loan Lenders and Required Delayed Draw Term Loan Lenders,
as applicable, and in Section 10.2.

 



76

 

 

(ii)           Any payment of principal, interest, fees or other amounts
received by the applicable Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the applicable Administrative Agent
from a Defaulting Lender pursuant to Section 10.8 shall be applied at such time
or times as may be determined by such Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to such
Administrative Agent hereunder; second, in the case of a Lender under the
Revolving Facility, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to each Issuing Bank and the Swingline Lender hereunder;
third, in the case of a Lender under the Revolving Facility, if so determined by
the Revolver Administrative Agent or requested by any Issuing Bank or the
Swingline Lender, to be held as cash collateral for future funding obligations
of such Defaulting Lender in respect of any participation in any Swingline Loan
or LC Disbursement, fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan or LC Disbursement in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the applicable Administrative
Agent; fifth, if so determined by the applicable Administrative Agent and the
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and LC Disbursements under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, such Issuing Bank or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans or LC Disbursements in
respect of which such Defaulting Lender has not fully funded its appropriate
share, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Swingline Loans are held by the Lenders pro rata
in accordance with their respective Applicable Percentage without giving effect
to Section 2.22(a)(iii). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender pursuant to this Section 2.22(a)(ii) shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto. No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.12 for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).

 

(iii)          All or any part of such Defaulting Lender’s Swingline Exposure
and LC Exposure shall automatically (effective on the day such Lender becomes a
Defaulting Lender) be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the Revolving Credit Exposure of any non-Defaulting Lender to
exceed such non-Defaulting Lender’s Revolving Commitment. Subject to
Section 10.17, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 



77

 

 

(iv)          If the reallocation described in Section 2.22(a)(iii) cannot, or
can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, prepay Swingline Loans in an
amount equal to the Swingline Lender’s Fronting Exposure.

 

(b)           If the Borrower, the applicable Administrative Agent, each Issuing
Bank and the Swingline Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
applicable Administrative Agent will so notify the parties under the applicable
Facility, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), in the case of a Lender under the Revolving
Facility, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Loans of the other Lenders or take such other
actions as the Revolver Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.22(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)           So long as any Lender under the Revolving Facility is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loans
unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan.

 

Section 2.23          Acknowledgement Regarding Any Supported QFCs. To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



78

 

 

Section 2.24           Effect of Benchmark Transition Event.

 

(a)           Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agents and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event that has been
approved by the Administrative Agents (and, in the case of any amendment
pursuant to the first sentence of this Section 2.24(a), the Borrower) will
become effective at 5:00 p.m. on the fifth Business Day after each
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as neither Administrative Agent has received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders of any Class. Any such amendment with respect to an Early
Opt-in Election that has been approved by the Administrative Agents (and, in the
case of any amendment pursuant to the first sentence of this Section 2.24(a),
the Borrower) will become effective on the date that Lenders comprising the
Required Lenders of each Class have delivered to the applicable Administrative
Agent written notice that such Required Lenders accept such amendment. No
replacement of the LIBO Rate with a Benchmark Replacement pursuant to this
Section 2.24 will occur prior to the applicable Benchmark Transition Start Date.

 

(b)           In connection with the implementation of a Benchmark Replacement,
the Administrative Agents will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that
the Administrative Agents shall post any amendment implementing such Benchmark
Replacement Conforming Changes to the Lenders reasonably promptly after such
amendment becomes effective.

 

(c)           Each Administrative Agent will promptly notify the Borrower and
the Lenders of (i) any occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by either
Administrative Agent or Lenders pursuant to this Section 2.24, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.24.

 



79

 

 

(d)           Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans to be
made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of ABR based upon LIBOR will not
be used in any determination of ABR.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

Section 3.1             Availability. Subject to the terms and conditions
hereof, each Issuing Bank, in reliance on the agreements of the Revolving
Lenders set forth in Section 3.4(a), agrees to issue Standby Letters of Credit
or Commercial Letters of Credit in an aggregate amount not to exceed its Letter
of Credit Commitment for the account of the Borrower or, subject to Section
3.10, any Subsidiary thereof. Letters of Credit may be issued on any Business
Day from the Effective Date to, but not including the fifteenth Business Day
prior to the Revolving Maturity Date in such form as may be approved from time
to time by the applicable Issuing Bank; provided, that no Issuing Bank shall
issue any Letter of Credit if, after giving effect to such issuance, (i) the
aggregate amount of the outstanding Letters of Credit issued by such Issuing
Bank would exceed its Letter of Credit Commitment, (ii) the Letter of Credit
Obligations would exceed the Letter of Credit Sublimit or (iii) the aggregate
Revolving Credit Exposure of all Revolving Lenders would exceed the aggregate
Revolving Commitments of all Revolving Lenders; provided, further, that none of
Goldman Sachs Bank USA or any of its Affiliates will be required to issue
Letters of Credit (i) denominated in Indian Rupees or (ii) that are not Standby
Letters of Credit. Letters of Credit issued hereunder shall constitute
utilization of the Revolving Commitments.

 

(b)           Each Letter of Credit shall (i) be denominated in dollars or any
Alternative Currency, (ii) expire on a date no more than twelve months after the
date of issuance or last renewal or extension of such Letter of Credit (subject
to automatic renewal or extension for additional one year periods (but not to a
date later than the date set forth below, unless the relevant Issuing Bank has
approved a later expiry date (which approval may be subject to such Letter of
Credit being Cash Collateralized or otherwise backstopped pursuant to
arrangements acceptable to such Issuing Bank)) pursuant to the terms of the
Letter of Credit Documents or other documentation acceptable to the applicable
Issuing Bank), which date shall be no later than the fifth Business Day prior to
the Revolving Maturity Date, and (iii) unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued by it
(including any such agreement applicable to an Existing Letter of Credit), be
subject to the UCP, in the case of a Commercial Letter of Credit, or ISP98, in
the case of a Standby Letter of Credit, as set forth in the Letter of Credit
Documents or as determined by the applicable Issuing Bank and, to the extent not
inconsistent therewith, the laws of the State of New York. No Issuing Bank shall
at any time be obligated to issue (or amend) any Letter of Credit that is not a
Standby Letter of Credit, unless otherwise agreed by such Issuing Bank, or to
issue (or amend) any Letter of Credit hereunder if (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall by its terms purport to
enjoin or restrain such Issuing Bank from issuing such Letter of Credit, or any
applicable law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to
letters of credit generally or such Letter of Credit in particular any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Bank as of the Effective Date and that such Issuing Bank in good
faith deems material to it, (B) the conditions set forth in Section 4.2 are not
satisfied, (C) the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally, (D) the
proceeds of which would be made available to any Person (x) for the purpose of
funding any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions or (y)
in any manner that would result in a violation of any Sanctions by any party to
this Agreement or (E) any Revolving Lender is at that time a Defaulting Lender,
unless such Issuing Bank has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such Issuing Bank (in its sole discretion)
with the Borrower or such Lender to eliminate such Issuing Bank’s actual or
potential Fronting Exposure (after giving effect to Section 2.22(a)(iii)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Obligations as to which such Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion. References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires. As of the Effective Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

 



80

 

 

(c)           Notwithstanding anything to the contrary contained in this
Agreement, this Article III shall be subject to the terms and conditions of
Section 2.22.

 

Section 3.2             Procedure for Issuance of Letters of Credit. The
Borrower may from time to time request that any Issuing Bank issue, amend, renew
or extend a Letter of Credit by delivering to such Issuing Bank at its
applicable office (with a copy to the Revolver Administrative Agent) a Letter of
Credit Application therefor, completed to the satisfaction of such Issuing Bank,
and such other certificates, documents and other Letter of Credit Documents and
information as such Issuing Bank or the Revolver Administrative Agent may
request, not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Revolver Administrative Agent and such Issuing Bank may
agree in their sole discretion) prior to the proposed date of issuance,
amendment, renewal or extension, as the case may be. Such notice shall specify
(a) the requested date of issuance, amendment, renewal or extension (which shall
be a Business Day), (b) the date on which such Letter of Credit is to expire
(which shall comply with Section 3.1(b)), (c) the amount of such Letter of
Credit, (d) the name and address of the beneficiary thereof, (e) the purpose and
nature of such Letter of Credit and (f) such other information as shall be
necessary to issue, amend, renew or extend such Letter of Credit. Upon receipt
of any Letter of Credit Application, the applicable Issuing Bank shall, if in
its sole discretion it elects to do so, process such Letter of Credit
Application and the certificates, documents and other Letter of Credit Documents
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1 and Article V, promptly
issue, amend, renew or extend the Letter of Credit requested thereby (subject to
the timing requirements set forth in this Section 3.2) by issuing the original
of such Letter of Credit to the beneficiary thereof or as otherwise may be
agreed by such Issuing Bank and the Borrower. Additionally, the Borrower shall
furnish to the applicable Issuing Bank and the Revolver Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, renewal or extension, including any Letter of
Credit Documents, as the applicable Issuing Bank or the Revolver Administrative
Agent may require. The applicable Issuing Bank shall promptly furnish to the
Borrower and the Revolver Administrative Agent a copy of such Letter of Credit
and the related Letter of Credit Documents and the Revolver Administrative Agent
shall promptly notify each Revolving Lender of the issuance and upon request by
any Revolving Lender, furnish to such Revolving Lender a copy of such Letter of
Credit and the amount of such Revolving Lender’s participation therein.

 



81

 

 

Section 3.3            Fees, Costs, Charges and Expenses. In addition to the
fees payable pursuant to Sections 2.12(a) and (b), the Borrower shall pay or
reimburse each Issuing Bank for such normal and customary fees, costs, charges
and expenses as are incurred or charged by such Issuing Bank in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by it. Such customary fees, costs, charges and expenses are due
and payable on demand and are nonrefundable.

 

Section 3.4             L/C Participations.

 

(a)           Each Issuing Bank irrevocably agrees to grant and hereby grants to
each L/C Participant, and, to induce each Issuing Bank to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from each Issuing Bank, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Applicable Percentage in
each Issuing Bank’s obligations and rights under and in respect of each Letter
of Credit issued by it hereunder and the amount of each draft paid by such
Issuing Bank thereunder. Each L/C Participant unconditionally and irrevocably
agrees with each Issuing Bank that, if a draft is paid under any Letter of
Credit issued by such Issuing Bank for which such Issuing Bank is not reimbursed
in full by the Borrower through a Revolving Loan or otherwise in accordance with
the terms of this Agreement, such L/C Participant shall pay to such Issuing Bank
upon demand at such Issuing Bank’s address for notices specified herein an
amount equal to such L/C Participant’s Applicable Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.

 



82

 

 

(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Bank pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Bank under any Letter
of Credit, issued by it, such Issuing Bank shall notify the Revolver
Administrative Agent of such unreimbursed amount and the Revolver Administrative
Agent shall notify each L/C Participant (with a copy to the applicable Issuing
Bank) of the amount and due date of such required payment and such L/C
Participant shall pay to the Revolver Administrative Agent (which, in turn shall
pay such Issuing Bank) the amount specified on the applicable due date. If any
such amount is paid to such Issuing Bank after the date such payment is due,
such L/C Participant shall pay to the Revolver Administrative Agent, which in
turn shall pay such Issuing Bank on demand, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate as determined by the Revolver Administrative Agent during the period from
and including the date such payment is due to the date on which such payment is
immediately available to such Issuing Bank, times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. A
certificate of such Issuing Bank with respect to any amounts owing under this
Section 3.4 shall be conclusive in the absence of manifest error. With respect
to payment to such Issuing Bank of the unreimbursed amounts described in this
Section 3.4, if the L/C Participants receive notice that any such payment is due
(A) prior to 1:00 p.m. on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be
due on the following Business Day.

 

(c)           Whenever, at any time after any Issuing Bank has made payment
under any Letter of Credit issued by it and has received from any L/C
Participant its Applicable Percentage of such payment in accordance with this
Section 3.4, such Issuing Bank receives any payment related to such Letter of
Credit (whether directly from the Revolver Administrative Agent or otherwise),
or any payment of interest on account thereof, such Issuing Bank will distribute
to such L/C Participant its pro rata share thereof; provided, that in the event
that any such payment received by such Issuing Bank shall be required to be
returned by such Issuing Bank, such L/C Participant shall return to the Revolver
Administrative Agent, which shall in turn pay to such Issuing Bank, the portion
thereof previously distributed by such Issuing Bank to it.

 

(d)           Each L/C Participant’s obligation to make the Revolving Loans
referred to in Section 3.4(b) and to purchase participating interests pursuant
to Section 3.4(a) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Revolving Lender or the Borrower may have against any
Issuing Bank, the Borrower or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Article V, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any Revolving Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

 



83

 

 

Section 3.5             Reimbursement. In the event of any drawing under any
Letter of Credit, the Borrower agrees to reimburse (either with the proceeds of
a Revolving Loan as provided for in this Section 3.5 or with funds from other
sources), in same day funds, the applicable Issuing Bank by paying to the
Revolver Administrative Agent the amount in dollars equal to the Dollar
Equivalent of such drawing not later than 12:00 noon on (i) the Business Day
that the Borrower receives notice of such drawing, if such notice is received by
the Borrower prior to 10:00 a.m., or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, for the amount of (x) such draft so paid and (y) any amounts
referred to in Section 3.3 incurred by such Issuing Bank in connection with such
payment. Unless the Borrower shall immediately notify the Revolver
Administrative Agent and such Issuing Bank that the Borrower intends to
reimburse such Issuing Bank for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Borrowing Request to the
Revolver Administrative Agent requesting that the Revolving Lenders make a
Revolving Loan as an ABR Loan on the applicable repayment date in the amount
(without regard to the minimum and multiples specified in Section 2.3(a)) of (i)
such draft so paid and (ii) any amounts referred to in Section 3.3 incurred by
such Issuing Bank in connection with such payment, and the Revolving Lenders
shall make a Revolving Loan as an ABR Loan in such amount, the proceeds of which
shall be applied to reimburse such Issuing Bank for the amount of the related
drawing and such fees and expenses. Each Revolving Lender acknowledges and
agrees that its obligation to fund a Revolving Loan in accordance with this
Section 3.5 to reimburse such Issuing Bank for any draft paid under a Letter of
Credit issued by it is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including non-satisfaction of the conditions set
forth in Section 2.3(a) or Article VI. If the Borrower has elected to pay the
amount of such drawing with funds from other sources and shall fail to reimburse
such Issuing Bank as provided above, or if the amount of such drawing is not
fully refunded through an ABR Loan as provided above, the unreimbursed amount of
such drawing shall bear interest at the rate which would be payable on any
outstanding ABR Loans which were then overdue from the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until paid in
full.

 

Section 3.6            Obligations Absolute.

 

(a)           The Borrower’s obligations under this Article III (including the
Reimbursement Obligation) shall be absolute, unconditional and irrevocable under
any and all circumstances whatsoever, and shall be performed strictly in
accordance with the terms of this Agreement, and irrespective of:

 

(i)       any lack of validity or enforceability of any Letter of Credit, any
Letter of Credit Document or this Agreement, or any term or provision therein or
herein;

 

(ii)      the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower may have or have had against the applicable Issuing Bank
or any beneficiary of a Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable Issuing Bank
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)     the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent, forged or insufficient in any respect or any statement in such draft
or other document being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

 

84

 

 

(iv)     any payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; or

 

(b)           any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section 3.6,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.

 

(c)           The Borrower also agrees that the applicable Issuing Bank and the
L/C Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The applicable Issuing Bank, the L/C Participants
and their respective Related Parties shall not have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse an Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.

 

(d)           In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that (i) with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, (ii) an Issuing Bank may act upon any instruction or request
relative to a Letter of Credit or requested Letter of Credit that such Issuing
Bank in good faith believes to have been given by a Person authorized to give
such instruction or request and (iii) an Issuing Bank may replace a purportedly
lost, stolen, or destroyed original Letter of Credit or missing amendment
thereto with a certified true copy marked as such or waive a requirement for its
presentation. The responsibility of any Issuing Bank to the Borrower in
connection with any draft presented for payment under any Letter of Credit
issued by it shall, in addition to any payment obligation expressly provided for
in such Letter of Credit, be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment substantially conforms to the requirements under such Letter of
Credit.

 



85

 

 



Section 3.7            Effect of Letter of Credit Documents. To the extent that
any provision of any Letter of Credit Document related to any Letter of Credit
is inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.

 

Section 3.8            Removal and Resignation of Issuing Banks.

 

(a)           The Borrower may at any time remove any Lender from its role as an
Issuing Bank hereunder upon not less than thirty (30) days prior notice to such
Issuing Bank and the Revolver Administrative Agent (or such shorter period of
time as may be acceptable to such Issuing Bank and the Revolver Administrative
Agent).

 

(b)           Any Issuing Bank may resign at any time by giving 30 days’ prior
notice to the Revolver Administrative Agent, the Lenders and the Borrower. After
the resignation of an Issuing Bank hereunder, the retiring Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase the outstanding Letter of Credit.

 

(c)            Any removed or resigning Issuing Bank shall retain all the
rights, powers, privileges and duties of an Issuing Bank hereunder with respect
to all Letters of Credit issued by it that are outstanding as of the effective
date of its removal or resignation as an Issuing Bank and all Letter of Credit
Obligations with respect thereto (including the right to require the Revolving
Lenders to take such actions as are required under Section 3.4). Without
limiting the foregoing, upon the removal or resignation of a Lender as an
Issuing Bank hereunder, the Borrower may, or at the request of such removed or
resigned Issuing Bank the Borrower shall, use commercially reasonable efforts
to, arrange for one or more of the other Issuing Banks to issue Letters of
Credit hereunder in substitution for the Letters of Credit, if any, issued by
such removed or resigned Issuing Bank and outstanding at the time of such
removal or resignation, or make other arrangements satisfactory to the removed
or resigned Issuing Bank to effectively cause another Issuing Bank to assume the
obligations of the removed or resigned Issuing Bank with respect to any such
Letters of Credit.

 

Section 3.9             Reporting of Letter of Credit Information and L/C
Commitment. At any time that there is an Issuing Bank that is not also the
financial institution acting as Revolver Administrative Agent, then (a) no later
than the fifth Business Day following the last day of each calendar month, (b)
on each date that a Letter of Credit is amended, terminated or otherwise
expires, (c) on each date that a Letter of Credit is issued or the expiry date
of a Letter of Credit is extended, and (d) upon the request of the Revolver
Administrative Agent, each Issuing Bank (or, in the case of clauses (b), (c) or
(d) of this Section 3.9, the applicable Issuing Bank) shall deliver to the
Revolver Administrative Agent a report setting forth in form and detail
reasonably satisfactory to the Revolver Administrative Agent information
(including any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Bank) with respect to each Letter of
Credit issued by such Issuing Bank that is outstanding hereunder. In addition,
each Issuing Bank shall provide notice to the Revolver Administrative Agent of
its L/C Commitment, or any change thereto, promptly upon it becoming an Issuing
Bank or making any change to its L/C Commitment. No failure on the part of any
Issuing Bank to provide such information pursuant to this Section 3.9 shall
limit the obligations of the Borrower or any Revolving Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

 



86

 

 

Section 3.10           Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, or states
that a Subsidiary is the “account party,” “applicant,” “customer,” “instructing
party,” or the like of or for such Letter of Credit, and without derogating from
any rights of the applicable Issuing Bank (whether arising by contract, at law,
in equity or otherwise) against such Subsidiary in respect of such Letter of
Credit, the Borrower (a) shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Bank hereunder for
any and all drawings under such Letter of Credit as if such Letter of Credit had
been issued solely for the account of the Borrower and (b) irrevocably waives
any and all defenses that might otherwise be available to it as a guarantor or
surety of any or all of the obligations of such Subsidiary in respect of such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of any of its Subsidiaries inures to the benefit of
the Borrower and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

Section 3.11           Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Documents therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Documents and as such amount may
be reduced by (a) any permanent reduction of such Letter of Credit or (b) any
amount which is drawn, reimbursed and no longer available under such Letter of
Credit).

 

Section 3.12           Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day on which the Borrower receives
notice from the Revolver Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Revolving Lenders with LC
Exposure representing more than 50.0% of the aggregate LC Exposure of all
Revolving Lenders) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Revolver
Administrative Agent (such account, a “Cash Collateral Account”), in the name of
the Revolver Administrative Agent and for the benefit of the Issuing Banks and
the Lenders, an amount of cash in dollars equal to the Dollar Equivalent of the
portions of the LC Exposure attributable to Letters of Credit, as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Section 8.1. The Borrower also shall
deposit Cash Collateral pursuant to this paragraph as and to the extent required
by Section 2.11(c). Each such deposit shall be held by the Revolver
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. At any time that there shall
exist a Defaulting Lender, if any Defaulting Lender Fronting Exposure remains
outstanding (after giving effect to Section 2.22(a)(iv)), then promptly upon the
request of the Revolver Administrative Agent, any Issuing Bank or the Swingline
Lender, the Borrower shall deliver to the Revolver Administrative Agent Cash
Collateral in an amount sufficient to cover such Defaulting Lender’s Fronting
Exposure (after giving effect to any Cash Collateral provided by the Defaulting
Lender). The Revolver Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Revolver Administrative
Agent in Cash Equivalents and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Revolver Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing more than 50.0% of the aggregate LC Exposure of all the
Revolving Lenders), be applied to satisfy other obligations of the Borrower
under this Agreement in accordance with the terms of the Loan Documents. If the
Borrower is required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or the existence of a Defaulting
Lender, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived or after the termination of Defaulting Lender status, as
applicable. If the Borrowers are required to provide an amount of Cash
Collateral hereunder pursuant to Section 2.11(c), such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower as and to the extent
that, after giving effect to such return, the Borrower would remain in
compliance with Section 2.11(c) and no Event of Default shall have occurred and
be continuing.

 



87

 

 

ARTICLE IV

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that as of the Effective
Date:

 

Section 4.1             Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

Section 4.2            Authorization; Enforceability. The Transactions are
within each Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational and, if
required, equity holder action. Each Loan Party has duly executed and delivered
each of the Loan Documents to which it is party, and each of such Loan Documents
constitutes its legal, valid and binding obligations, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 



88

 

 

Section 4.3            Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of the Subsidiaries, (c) will not violate any
order of any Governmental Authority, (d) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of the Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of the Subsidiaries other
than such violations, defaults or payments that could not reasonably be expected
to result in a Material Adverse Effect, and (e) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of the
Subsidiaries (other than any Liens created under any of the Loan Documents).

 

Section 4.4            Financial Condition; No Material Adverse Change;
Projections.

 

(a)           The Borrower has heretofore furnished to the Lenders its (i)
audited consolidated balance sheet and statements of income, stockholders equity
and cash flows as of and for the fiscal year ended March 31, 2019, reported on
by KPMG LLP, independent public accountants and (ii) unaudited consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal quarter ended June 30, 2019. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

 

(b)           Since March 31, 2019, except as set forth in documents publicly
available and filed by the Borrower with the SEC prior to the Effective Date,
and after giving effect to the Specified Divestiture, there has been no material
adverse change in the business, financial condition or operations of the
Borrower and its Subsidiaries, taken as a whole.

 

(c)           The projections furnished to the Lenders prior to the Effective
Date were prepared in good faith based upon assumptions that are believed by the
Borrower to be reasonable at the time made and as of the Effective Date; it
being understood that such projections are subject to significant uncertainties
and contingencies, many of which are beyond the Borrower’s control, and that no
assurance can be given that any particular projections will be realized and that
actual results during the period or periods covered by any such projections may
differ significantly from the projected results and such differences may be
material.

 

89

 

 

Section 4.5             Properties.

 

(a)            Except as, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect, and after giving effect to
the Specified Divestiture, each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in or rights to use, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

(b)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.6            Litigation and Environmental Matters.

 

(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement, any other Loan Document or the
Transactions.

 

(b)           Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

Section 4.7            Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.8            Investment Company Status. None of the Borrower, any
Person Controlling the Borrower, or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

 

Section 4.9            Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books such reserves as may be required by GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 



90

 

 

Section 4.10          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 4.11          Disclosure. Neither the Information Memorandum nor any of
the other reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to any Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished), taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

Section 4.12          Margin Regulations. No Loan Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying margin stock (as defined in Regulation U
of the Board of Governors of the Federal Reserve System). No proceeds of the
Loans will be used, directly or indirectly, to purchase or carry any margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit for such purpose or for any other purpose
that would violate or be inconsistent with Regulations T, U or X of the Board of
Governors of the Federal Reserve System or any provision of the Securities
Exchange Act of 1934.

 

Section 4.13          Anti-Corruption Laws and Sanctions.

 

(a)           The Borrower will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, for the purpose of funding
(i) any activities of or business with any Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) any other transaction that will result in a violation by any Person
(including any Person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions.

 

(b)           The Borrower and the Subsidiaries will not use the proceeds of the
Loans directly, or, to the knowledge of the Borrower, indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”).

 

91

 

 

(c)           Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, to the knowledge of the
Borrower, none of the Borrower or the Subsidiaries has, in the past three years,
committed a violation of applicable regulations of OFAC, Title III of the USA
Patriot Act or the FCPA.

 

(d)           Except as could not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, none of the Borrower, the
Subsidiaries, or, to the knowledge of the Borrower, any director, officer or
employee thereof is an individual or entity currently on OFAC’s list of
Specifically Designated Nationals and Blocked Persons, nor is the Borrower or
any Subsidiary located, organized or resident in a country or territory that is
the subject of Sanctions.

 

Section 4.14          Solvency. Immediately after the consummation of the
Specified Divestiture, the use of proceeds therefrom and the other transactions
to occur on the Effective Date, the Borrower and the Subsidiaries will, on a
consolidated basis, be Solvent.

 

Section 4.15        Beneficial Ownership Certification. As of the Effective
Date, to Borrower’s knowledge, the information included in the Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Agreement is true and correct in all respects.

 

ARTICLE V

Conditions

 

Section 5.1            Effective Date. The obligations of the Lenders to make
Loans and each of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.2):

 

(a)           The Administrative Agents (or their counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement and each other
Loan Document signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agents (which may include facsimile or other
electronic transmission of a signed signature page of this Agreement and each
other Loan Document) that such party has signed a counterpart of this Agreement
and each other Loan Document.

 

(b)           The Administrative Agents shall have received each Note executed
by the Borrower in favor of each Lender that has requested such Note at least
five Business Days prior to the Effective Date.

 

(c)            The Administrative Agents shall have received a favorable written
opinion (addressed to the Administrative Agents, the Issuing Banks and the
Lenders and dated as of the Effective Date) of Fenwick & West LLP, counsel for
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agents. The Borrower hereby requests such counsel to deliver such
opinion.

 



92

 

 

(d)           The Administrative Agents shall have received such customary
secretary’s closing certificate, organizational documents, customary evidence of
authorization of the Transactions, this Agreement and the other Loan Documents
and good standing certificates in jurisdictions of formation/organization, in
each case with respect to the Borrower and the Guarantors, as the Administrative
Agents may reasonably request.

 

(e)           The Administrative Agents shall have received a guaranty agreement
(the “Guaranty”) in substantially the form of Exhibit F hereto, executed by each
of the Material Subsidiaries.

 

(f)            The Administrative Agents shall have received a security
agreement (the “Security Agreement”) in substantially the form of Exhibit G
hereto, executed by the Borrower and each of the Guarantors.

 

(g)           All fees required to be paid on the Effective Date and reasonable
out-of-pocket expenses required to be paid on the Effective Date, in each case
as previously agreed in writing, to the extent invoiced at least three Business
Days prior to the Effective Date (except as otherwise reasonably agreed by the
Borrower), shall, upon the initial funding of the Initial Term Loans, have been,
or will be substantially simultaneously, paid (which amounts may be offset
against the proceeds of the Initial Term Loans, as applicable)

 

(h)           The Administrative Agents shall have received a solvency
certificate in form and substance reasonably satisfactory to the Administrative
Agents, and demonstrating that the Borrower is, individually and together with
its Subsidiaries, are and will be Solvent immediately after giving effect to the
Transactions and after giving effect to the Specified Divestiture;

 

(i)            The Administrative Agents shall have received a Borrowing Request
related to the Initial Term Loans in substantially the form attached hereto as
Exhibit B-1 and signed by the Borrower.

 

(j)            The Borrower shall have repaid, or substantially concurrently
with the funding of the Initial Term Loans shall repay, all amounts outstanding
under the 2016 Term Loan Agreement and the 2016 Revolving Credit Agreement, and
all commitments thereunder shall have been, or shall on the Effective Date be,
terminated.

 

(k)           The Administrative Agents shall have received a certificate in
form and substance reasonably satisfactory to the Administrative Agents
certifying that the conditions precedent to the Specified Divestiture have been
satisfied or waived and that the Specified Divestiture will be consummated
substantially concurrently with the Effective Date.

 

(l)            (i) The Administrative Agents and the Arrangers shall have
received, at least three Business Days prior to the Effective Date, (i) all
documentation and other information about the Borrower and the Guarantors that
shall have been reasonably requested by the Administrative Agents or the
Arrangers in writing at least 10 Business Days prior to the Effective Date and
that the Administrative Agents and the Arrangers reasonably determine is
required by United States regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act and (ii) to the extent the Borrower qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, at least
three Business Days prior to the Effective Date, any Lender that has requested,
in a written notice to the Borrower at least 10 Business Days prior to the
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied).

 



93

 

 

(m)          The Administrative Agents shall have received (i) a Perfection
Certificate executed by the Borrower and each of the Guarantors, (ii) all
certificates, agreements or instruments representing or evidencing the Pledged
Collateral (as defined in the Security Agreement) accompanied by instruments of
transfer or stock powers undated and endorsed in blank, (iii) UCC financing
statements in appropriate form for filing under the UCC, filings with the United
States Patent and Trademark Office and United States Copyright Office and such
other documents under applicable requirements of law in each jurisdiction as may
be necessary or appropriate or, in the opinion of the Collateral Agent,
desirable to perfect the Liens created, or purported to be created, by the
Security Documents, (iv) all other certificates, agreements or instruments
necessary to perfect the Collateral Agent’s security interest in other
Collateral of each Loan Party to the extent required by the Security Agreement;
(v) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, bankruptcy and
pending lawsuit searches or equivalent reports or searches, each of a recent
date listing all effective financing statements, lien notices or comparable
documents that name any Loan Party as debtor and that are filed in those state
and county jurisdictions in which any Loan Party is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Collateral Agent deems necessary or
appropriate, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Permitted Encumbrances or any
other Liens acceptable to the Collateral Agent;

 

(n)           The Administrative Agents shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section 6.5
and the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable and shall name the Administrative Agents, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the
Administrative Agents

 

The Administrative Agents shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article IX, for purposes of
determining compliance with the conditions specified in this Section 5.1, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agents shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

 

94

 

 



 

Section 5.2            Each Credit Event. The obligation of each Lender to make,
convert or continue a Loan (other than a Delayed Draw Term Loan) on the occasion
of any Borrowing and/or any Issuing Bank to issue or extend any Letter of
Credit, and the effectiveness of any Facility Increase pursuant to Section  2.20
or any extension of any Maturity Date pursuant to Section 2.21, is subject to
the satisfaction of the following conditions:

 

(a)           The representations and warranties of the Borrower set forth in
this Agreement (other than, after the Effective Date, as set forth in Section
4.4(b) and Section 4.6(a)) and the other Loan Documents shall be true and
correct in all material respects (or if qualified as to materiality or Material
Adverse Effect, in all respects) on and as of the date of such Borrowing, except
that for purposes of this Section 5.2(a) for any Borrowing that is made after
the Effective Date, the representations and warranties contained in
Section 4.4(a) shall be deemed to refer to the most recent statements furnished
pursuant to Sections 6.1(a) and 6.1(b).

 

(b)           At the time of and immediately after giving effect to such
Borrowing no Default shall have occurred and be continuing.

 

(c)           The applicable Administrative Agent and, if applicable, the
Swingline Lender shall have received a Borrowing Request (or, in the case of a
Borrowing of Swingline Loans, a Swingline Borrowing Request) in accordance with
the requirements hereof.

 

Each Borrowing of a Loan, and each Facility Increase, shall be deemed to
constitute a representation and warranty by the Borrower that the conditions
specified in Sections 5.2(a) and 5.2(b) have been satisfied as of the date
thereof. A conversion of a Borrowing to a different Type, or a continuation of a
Borrowing, shall not be deemed to constitute a Borrowing for purposes of this
Section 5.2.

 

Section 5.3            Delayed Draw Term Loan Borrowing. The obligation of each
Lender to make a Delayed Draw Term Loan on the occasion of any Borrowing is
subject to the satisfaction of the following conditions:

 

(a)               The Specified Representations shall be true and correct in all
material respects (or if qualified as to materiality or Material Adverse Effect,
in all respects) on and as of the date of such Borrowing.

 

(b)               At the time of and immediately after giving effect to such
Borrowing no Default shall have occurred and be continuing.

 

(c)               The Term Loan Administrative Agent shall have received a
Borrowing Request in accordance with the requirements hereof.

 

Each Borrowing of a Delayed Draw Term Loan shall be deemed to constitute a
representation and warranty by the Borrower that the conditions specified in
Sections 5.3(a) and 5.3(b) have been satisfied as of the date thereof. A
conversion of a Borrowing to a different Type, or a continuation of a Borrowing,
shall not be deemed to constitute a Borrowing for purposes of this Section 5.3.

 



95

 

 

ARTICLE VI

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan, all fees payable hereunder shall have been paid in full
and termination or cash collateralization in accordance with the provisions of
this Agreement of all Letters of Credit, the Borrower covenants and agrees with
the Lenders that:

 

Section 6.1            Financial Statements; Ratings Change and Other
Information. The Borrower will furnish to the Administrative Agents and each
Lender:

 

(a)           within 90 days after the end of each fiscal year of the Borrower
(beginning with fiscal year ending on or about March 31, 2020), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by KPMG LLP, or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit other than
any “going concern” or like qualification or exception that is expressly
resulting solely from an upcoming maturity date under the Facilities occurring
within one year from the time such opinion is delivered) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)            concurrently with any delivery of financial statements under
Section 6.1(a) or 6.1(b), a certificate of a Financial Officer of the Borrower
in substantially the form of Exhibit H attached hereto (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with the Financial Performance Covenant and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 4.4(a) and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

 

96

 

 

(d)           concurrently with any delivery of financial statements under
Section 6.1(a), a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);

 

(e)           promptly after (and in any event within five Business Days after)
the Borrower obtaining knowledge thereof, written notice of any upgrade,
decrease or cancellation of any Debt Rating;

 

(f)            promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be; provided that such information shall be deemed to
have been delivered on the date on which such information has been posted on the
Borrower’s website on the Internet at http://www.symantec.com (or any successor
page) or at http://www.sec.gov;

 

(g)           promptly after the Borrower obtaining knowledge thereof, any
change in the information provided in the Beneficial Ownership Certification
delivered to such Lender that would result in a change to the list of beneficial
owners identified in such certification; and

 

(h)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agents (or through an
Administrative Agent, any Lender) may reasonably request; provided that the
Borrower will not be required to provide any information (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower or any of its Subsidiaries or any of their respective customers or
suppliers, (ii) in respect of which disclosure to the Administrative Agents or
any Lender (or any of their respective representatives) is prohibited by
applicable law or (iii) the disclosure of which would waive any attorney-client
privilege, or violate any confidentiality obligations owed to any third party by
the Borrower or any Subsidiary.

 

Section 6.2             Notices of Material Events. The Borrower will furnish to
the Administrative Agents and each Lender prompt written notice of the
following:

 

(a)           the occurrence of any Default;

 

(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; and

 

(c)           the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect.

 



97

 

 

Each notice delivered under this Section 6.2 shall be accompanied by a statement
of a Financial Officer or other executive officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 6.3            Existence; Conduct of Business. The Borrower will, and
will cause each of the Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, in each case (other than the preservation of the
existence of the Borrower) except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.

 

Section 6.4            Payment of Obligations. The Borrower will, and will cause
each of the Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could, individually or in the aggregate, result in a Material
Adverse Effect before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books such reserves with respect thereto as may be required by with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 6.5            Maintenance of Properties; Insurance. Except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, the Borrower will, and will
cause each of the Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain insurance (either by way of
self-insurance or with financially sound and reputable insurance companies) in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. Each general liability and casualty insurance policy maintained by a
Loan Party providing coverage in respect of Collateral shall (i) in the case of
each general liability policy, name each Administrative Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy providing coverage in
respect of Collateral, contain a loss payable or endorsement that names each
Administrative Agent, on behalf of the Secured Parties as the loss payee
thereunder.

 

Section 6.6            Books and Records; Inspection Rights. The Borrower will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities as and to the extent
required by GAAP. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by any Administrative Agent (or any Lender
acting through the applicable Administrative Agent), upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.

 



98

 

 

Section 6.7            Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 6.8            Use of Proceeds. The proceeds of the Revolving Loans and
Initial Term Loans will be used by the Borrower and the Subsidiaries to fund the
Refinancing and to pay the Transaction Costs, and, along with the Swingline
Loans and Letters of Credit, for general corporate purposes, including
acquisitions and stock repurchases under stock repurchase programs approved by
the Borrower. The proceeds of the Delayed Draw Term Loans will be used by
Borrower to refinance Borrower’s 4.20% Senior Notes due 2020. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the Board,
including Regulations T, U and X.

 

Section 6.9            Financial Covenant. The Borrower shall maintain, as of
the last day of each fiscal quarter of the Borrower, commencing with the first
fiscal quarter of the Borrower following the Effective Date, a Consolidated
Leverage Ratio for the Measurement Period ending on such day of not more than
5.25:1.00; provided that such maximum Consolidated Leverage Ratio shall increase
to 5.75:1.00 for the four fiscal quarters ending immediately after the
consummation of a Material Acquisition.

 

Section 6.10        Additional Guarantors. If, as of the date of the most
recently available financial statements delivered pursuant to Section 6.1(a) or
6.1(b), as the case may be, any Person shall have become a Material Subsidiary,
then the Borrower shall, within 30 days after delivery of such financial
statements (or such later date as agreed by the Administrative Agents), cause
such Material Subsidiary to enter into a Guaranty Accession and a supplement to
the Security Agreement in the form provided for therein, together with, the
documents of the type referred to in Section 5.1(m) and, to the extent requested
by either Administrative Agent or the Collateral Agent, Section 5.1(d), unless
(i) such Material Subsidiary is a direct or indirect subsidiary of any Foreign
Subsidiary that is a “controlled foreign corporation” within the meaning of
Section 957 of the Code or (ii) in the case of any Person who shall become a
Material Subsidiary as a result of an acquisition by the Borrower or any of its
Subsidiaries, the execution of such a counterpart would violate any agreement to
which such Material Subsidiary shall be party (and which was not entered into
upon or following such acquisition). In the event a Guarantor ceases to be a
Material Subsidiary pursuant to a transaction permitted by this Agreement, the
Administrative Agents shall release the applicable Guarantor from its Guarantee
upon Borrower’s reasonable written request, provided that Borrower delivers to
the Administrative Agents a certificate of an officer of the Borrower to the
effect that such Guarantor is not a Subsidiary or a Material Subsidiary pursuant
to a transaction permitted by this Agreement.

 

99

 

 

Section 6.11          Information Regarding Collateral and Further Assurances.

 

(a)           The Borrower will furnish to the Collateral Agent promptly (and in
any event within 60 days or such longer period as reasonably agreed to by the
Collateral Agent) written notice of any change (i) in any Loan Party’s legal
name (as set forth in its certificate of organization or like document), (ii) in
the jurisdiction of incorporation or organization of any Loan Party or in the
form of its organization or (iii) in the address of the chief executive office
of any Loan Party.

 

(b)           Not later than five Business Days after delivery of financial
statements pursuant to Section 6.1(a), the Borrower shall deliver to the
Collateral Agent a certificate executed by a Responsible Officer of the Borrower
(i) setting forth the information required pursuant to Schedules 1 through 3 of
the Perfection Certificate or confirming that there has been no change in such
information since the Effective Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) identifying any Subsidiary that has
become, or ceased to be, a Material Subsidiary during the most recently ended
fiscal year.

 

(c)           The Borrower will, and will cause each Loan Party to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, mortgages, deeds of trust and other documents), at
the expense of the Loan Parties, that may be required under any applicable law
or that the Collateral Agent may reasonably request, for the continued validity,
perfection and priority of the Liens on the Collateral securing the Secured
Obligations subject to no other Liens other than Permitted Encumbrances.

 

Section 6.12        Certain Post-Closing Obligations. As promptly as
practicable, and in any event within the time periods after the Effective Date
specified in Schedule 6.12 or such later date as the Administrative Agents
reasonably agree to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, the Borrower and each other Loan
Party shall deliver the documents or take the actions specified on Schedule
6.12.

 

ARTICLE VII

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan, all fees and other amounts payable hereunder have been
paid in full and each Letter of Credit has been terminated or Cash
Collateralized in accordance with the provisions of this Agreement, the Borrower
covenants and agrees with the Lenders that:

 



100

 

 

 

Section 7.1            Indebtedness. The Borrower will not, and will not permit
any Subsidiary to create, incur or assume any Indebtedness, except:

 

(a)             Indebtedness under the Loan Documents (including any
Indebtedness incurred pursuant to Section 2.20 or Section 2.21);

 

(b)             Indebtedness existing on the date hereof and described in
Schedule 7.1 and any Permitted Refinancing thereof;

 

(c)             Indebtedness in respect of Capital Lease Obligations, Sale
Leasebacks and purchase money Indebtedness (and any refinancing, extension,
renewal or replacement thereof) in an aggregate principal amount not to exceed
at any time outstanding the greater of (x) $250,000,000, and (y) 20% of
Consolidated EBITDA for the Measurement Period then most recently ended for
which the financial statements required by Section 6.1 have been delivered prior
to such incurrence; provided that any such Indebtedness shall be secured only by
the asset (including all accessions, attachments, improvements and the proceeds
thereof) acquired, constructed or improved in connection with the incurrence of
such Indebtedness;

 

(d)             Indebtedness in an aggregate outstanding principal amount not to
exceed (i) the greater of (x) $250,000,000, and (y) 20% of Consolidated EBITDA
for the Measurement Period then most recently ended for which the financial
statements required by Section 6.1 have been delivered prior to such incurrence,
plus (ii) such additional amounts as shall not result, at the time of incurrence
of such Indebtedness, in Borrower’s Consolidated Leverage Ratio exceeding 0.5x
less than the then applicable ratio required pursuant to the Financial
Performance Covenant without giving effect to any increase to such ratio that
may be applicable pursuant to the Financial Performance Covenant (determined
with regard to calculations made on a pro forma basis for the Measurement Period
then most recently ended for which the Administrative Agents have received the
financial statements required by Section 6.1 or for which such financial
statements were required to have been delivered, as if such payment had been
made and any related Indebtedness had been incurred on the last day of such
Measurement Period); provided that, (x) both immediately prior and after giving
effect to the incurrence of such Indebtedness, no Default or Event of Default
shall exist or result therefrom and (y) such Indebtedness is not guaranteed by
any Person other than the Loan Parties;

 

(e)             unsecured Indebtedness of the Borrower so long as Borrower’s
Consolidated Leverage Ratio does not exceed the then applicable ratio required
pursuant to the Financial Performance Covenant without giving effect to any
increase to such ratio that may be applicable pursuant to the Financial
Performance Covenant (determined with regard to calculations made on a pro forma
basis for the Measurement Period then most recently ended for which the
Administrative Agents have received the financial statements required by Section
6.1 or for which such financial statements were required to have been delivered,
as if such payment had been made and any related Indebtedness had been incurred
on the last day of such Measurement Period); provided that, in each case, (i) no
Default or Event of Default shall exist or result therefrom, (ii) such
Indebtedness does not provide for any maturity, mandatory prepayments in cash,
scheduled repayment in cash, mandatory redemption in cash, sinking fund
obligation or any similar mandatory cash payment requirement with respect to the
principal of such Indebtedness prior to the date that is 91 days after the
latest Maturity Date hereunder at the time such Indebtedness is incurred (other
than any amounts permitted to be incurred under other provisions of this Section
7.1) and (iii) such Indebtedness is (x) unsecured and (y) is not guaranteed by
any Person other than the Loan Parties; provided, however, that (I) the rights
of holders of such Indebtedness to convert, and any conversion of such
Indebtedness by a holder thereof into shares of Equity Interests (other than
Disqualified Securities) of the Borrower, or at the option of the Borrower, cash
or a combination of cash and shares of Equity Interests (other than Disqualified
Securities), (II) the rights of holders of such Indebtedness to require any
repurchase in cash by the Borrower upon a fundamental change of the Borrower,
shall not constitute a scheduled repayment in cash, mandatory redemption in
cash, sinking fund obligation or any similar cash payment requirement and (III)
regular scheduled payments of interest, in each case, shall not be restricted or
limited by clause (ii) of the first proviso in this paragraph.

 



 101 

 

 

(f)              Indebtedness of any Subsidiary of the Borrower acquired after
the Effective Date and Indebtedness of a Person merged or consolidated with or
into the Borrower or a Subsidiary of the Borrower after the Effective Date,
which Indebtedness in each case exists at the time of such acquisition, merger
or consolidated and was not created or incurred in contemplation of such
acquisition, merger or consolidation;

 

(g)             Indebtedness in respect to letters of credit issued for the
account of the Borrower or any of its Subsidiaries in an aggregate amount not to
exceed $50,000,000;

 

(h)             Indebtedness which may be deemed to exist pursuant to any
Guarantees, performance, statutory or similar obligations (including in
connection with workers’ compensation) or obligations in respect of letters of
credit, surety bonds, bank guarantees or similar instruments related thereto
incurred in the ordinary course of business, or pursuant to any appeal
obligation, appeal bond or letter of credit in respect of judgments that do not
constitute an Event of Default under clause (k) of Section 8.1;

 

(i)              Indebtedness in connection with cash management services,
including treasury, depository, overdraft, credit or debit card, purchasing
cards, electronic funds transfer, Cash Pooling Arrangements, netting services,
and other cash management arrangements of Borrower or any Subsidiary, in each
case in the ordinary course of business;

 

(j)              Guarantees by the Borrower of Indebtedness of a Subsidiary or
Guarantees by a Subsidiary of Indebtedness of the Borrower or another Subsidiary
with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 7.1 (subject to the limitations in clauses (d) and (e)
above); provided that if the Indebtedness that is being guaranteed is unsecured
and/or subordinated to the Secured Obligations, the Guarantee shall also be
unsecured and/or subordinated to the Secured Obligations;

 

(k)             Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from floating to fixed rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary, or to hedge currency
exposure or to hedge energy costs or exposure, which, in any case, are not
entered into for speculative purposes;

 

 102 

 

 

(l)              Indebtedness representing deferred compensation to employees of
the Borrower or any Subsidiary incurred in the ordinary course of business, or
other similar arrangements incurred in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder;

 

(m)            Indebtedness arising from agreements of Borrower or the
Subsidiaries providing for indemnification, adjustment of purchase price or
other similar adjustments, earn-outs or similar obligations, in each case
incurred or assumed in connection with the Transactions, the Specified
Divestiture or any Acquisition, Investment, or other disposition, in each case
permitted hereunder;

 

(n)             Indebtedness consisting of the financing of insurance premiums;

 

(o)             Permitted Accretive Acquisition Debt of any Foreign Subsidiary
and any Permitted Refinancing thereof; provided that (x) both immediately prior
and after giving effect to such Foreign Subsidiary becoming liable in respect
thereof, no Default or Event of Default shall exist or result therefrom, (y) the
principal amount of any Indebtedness that any Foreign Subsidiary shall become
liable for under this Section 7.1(o) shall not be greater than the fair market
value of the assets or Equity Interests (as determined in good faith by the
Borrower) acquired by the Borrower and/or its Subsidiaries in the Accretive
Acquisition related to such Permitted Accretive Acquisition Debt and (z) such
Indebtedness shall not be guaranteed by, or otherwise become a liability of, any
other Subsidiary of the Borrower; provided, further, that in the case of
Permitted Accretive Acquisition Debt incurred in connection with an Accretive
Acquisition for which the aggregate cash consideration paid exceeds
$250,000,000, the Borrower shall have delivered a certificate of a Financial
Officer, certifying that such acquisition complies with all of the requirements
set forth in the definition of “Accretive Acquisition” and containing reasonably
detailed calculations in support thereof; and

 

(p)             Indebtedness of a Subsidiary owed to the Borrower or another
Subsidiary; provided that all such Indebtedness of any Loan Party owing to any
Subsidiary that is not a Loan Party shall be subordinated to the Loans (but only
to the extent permitted by applicable law on terms (A) at least as favorable to
the Lenders as those set forth in the form of intercompany subordination
agreement attached as Exhibit I or (B) otherwise reasonably satisfactory to the
Administrative Agents.

 

For purposes of determining compliance with this Section 7.1, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in this Section 7.1 but may be
permitted in part under any relevant combination thereof and (B) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of one
or more of the categories of permitted Indebtedness (or any portion thereof)
described in this Section 7.1, the Borrower may, in its sole discretion,
classify or divide such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 7.1 and will be entitled to only include
the amount and type of such item of Indebtedness (or any portion thereof) in one
of the above clauses (or any portion thereof) and such item of Indebtedness (or
any portion thereof) shall be treated as having been incurred or existing
pursuant only to such clause or clauses (or any portion thereof).

 



 103 

 

 

Section 7.2            Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)             Liens created under the Loan Documents;

 

(b)             Permitted Encumbrances;

 

(c)             any Lien on any property or asset of the Borrower or any
Subsidiary existing on the Effective Date and set forth in Schedule 7.2;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d)             any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;

 

(e)             Liens securing Indebtedness permitted pursuant to Section
7.1(c); provided that (i) such security interests and the Indebtedness secured
thereby are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (ii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Borrower or any Subsidiary;

 

(f)              the filing of protective Uniform Commercial Code financing
statements in connection with any Securitization Transaction naming as secured
party the applicable Securitization Entity and indicating as collateral the
applicable Securitization Assets with the aggregate value of all such
Securitization Assets not exceeding, at the time of entering into any
Securitization Transaction, the greater of (i) $250,000,000 and (ii) 20% of
Consolidated EBITDA for the Measurement Period then most recently ended for
which the financial statements required by Section 6.1 have been delivered prior
to such time;

 

(g)             Liens on deposit accounts subject to Cash Pooling Arrangements
in favor of the financial institutions providing such Cash Pooling Arrangements;

 

(h)             Liens in respect of any Sale Leasebacks; provided that such
Liens do not at any time extend to or cover any assets other than the assets
subject to such Sale Leasebacks (and accessions to or proceeds of such assets);

 

 104 

 

 

(i)             (A) Liens on Equity Interests in joint ventures; provided that
any such Lien is in favor of a creditor of such joint venture and such creditor
is not an Affiliate of any partner to such joint venture and (B) purchase
options, call, and similar rights of, and restrictions for the benefit of, a
third party with respect to Equity Interests held by the Borrower or any
Subsidiary in joint ventures;

 

(j)             in connection with the sale or transfer of any assets in a
transaction not prohibited hereunder, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(k)            Liens on cash and Cash Equivalents deposited to
cash-collateralize letters of credit permitted under Section 7.1(g);

 

(l)             Liens on property of any Subsidiary that is not a Loan Party,
which Liens secure Indebtedness or other obligations of such Subsidiary or
another Subsidiary that is not a Loan Party, in each case, in an amount not to
exceed $75,000,000; and

 

(m)           other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, the greater of (i) $250,000,000 and
(ii) 20% of Consolidated EBITDA for the Measurement Period then most recently
ended for which the financial statements required by Section 6.1 have been
delivered prior to such time.

 

Notwithstanding anything herein to the contrary, no consensual Liens pursuant to
clause (l) or (m) above shall be permitted to exist, directly or indirectly, on
any fee-owned real property held by, or Equity Interests held by or of, the
Borrower or the Subsidiaries.

 

For purposes of determining compliance with this Section 7.2, (A) a Lien need
not be permitted solely by reference to one category of permitted Liens (or any
portion thereof) described in this Section 7.2 but may be permitted in part
under any combination thereof and (B) in the event that a Lien (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in this Section 7.2, the Borrower may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 7.2 and will be entitled to only include
the amount and type of such Lien (or any portion thereof) in one of the above
clauses and such Lien (or portion thereof) will be treated as being incurred or
existing pursuant to only such clause or clauses (or any portion thereof).

 

Section 7.3            Fundamental Changes.

 

(a)            The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of its assets, or all or substantially all of the stock of any of its
subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

 

(i)                 any Person may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation and such merger does not result
in the Borrower ceasing to be a corporation, partnership or limited liability
company organized under the laws of the United States, any state thereof or the
District of Columbia;

 

 105 

 





 

(ii)              any Person may merge into any Subsidiary in a transaction in
which the surviving entity is a Subsidiary;

 

(iii)             the Borrower or any Subsidiary may sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then
either (A) the transferee must be a Loan Party, or (B) to the extent
constituting an Investment, such Investment must be an Investment in a
Subsidiary that is not a Loan Party permitted by Section 7.5;

 

(iv)             any Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

 

(v)               the Borrower or any of the Subsidiaries may sell any
Subsidiary, or substantially all of the capital stock or assets thereof;
provided that (A) any such sale is for fair market value, determined in good
faith by the Borrower (and, if approval by its board of directors of the sale is
required by applicable law or otherwise, such determination shall be approved by
its board of directors) and (B) if such sale requires a release of all or
substantially all of the Collateral of such Subsidiary that is a Loan Party or
of the value of the Guaranty, each of the Lenders has provided its written
consent to the extent required by clause (v) of Section 10.2(b).

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related or complementary thereto.

 

For the avoidance of doubt, nothing in this Section 7.3 shall be deemed to
restrict the Specified Divestiture.

 



 106 

 

 

Section 7.4            Restricted Payments. The Borrower will not, directly or
indirectly, (i) declare or make any dividend payment, or make any other
distribution of cash, property or assets, in respect of any of its Equity
Interests, (ii) purchase, redeem, retire or otherwise acquire for value any
shares of its Equity Interests or (iii) make any payment or prepayment of
principal of, or redemption, purchase, retirement, defeasance, sinking fund or
similar payment with respect to, any Subordinated Indebtedness (other than any
Permitted Refinancing with respect thereto) (collectively, a “Restricted
Payment”), or set aside funds for any of the foregoing, unless, at the time any
such payment is declared and immediately after giving effect to such payment and
any Indebtedness incurred in connection therewith, no Event of Default has
occurred and is continuing and the Borrower’s Consolidated Leverage Ratio does
not exceed 5.00:1.00 (determined with regard to calculations made on a pro forma
basis for the Measurement Period then most recently ended for which the
Administrative Agents have received the financial statements required by Section
6.1 or for which such financial statements were required to have been delivered,
as if such payment had been made and any related Indebtedness had been incurred
on the last day of such Measurement Period); provided, however, that this
Section 7.4 shall not prohibit (a) the making of any Restricted Payment within
90 days after the date of declaration thereof or call therefor so long as such
Restricted Payment was permitted under this Section 7.4 on such date, (b) the
payment of any dividends declared prior to the Effective Date, (c) the
declaration and payment, in cash, of a dividend in an amount not to exceed the
Quarterly Capital Return, (d) Restricted Payments after the Effective Date in an
aggregate amount of up to the Specified Capital Return, (e) the repurchase of
Equity Interests pursuant to any accelerated stock repurchase or similar
agreement; provided that any payment made by the Borrower with respect to such
repurchase is permitted under this Section 7.4 (without regard to this clause
(e)) at the time that the Borrower enters into such accelerated stock repurchase
or similar agreement, (f) the repurchase of fractional shares of Equity
Interests arising out of stock dividends, splits or combinations, business
combinations or conversions of convertible securities or exercises of warrants
or options, (g) the repurchase of Equity Interests deemed to occur upon exercise
of stock options or warrants or other incentive interests if such Equity
Interests represent a portion of the exercise price of such stock options or
warrants or other incentive interest, (h) Restricted Payments made in connection
with equity compensation that consist solely of the withholding of shares to any
employee in an amount equal to the employee’s tax obligation on such
compensation, (i) the repurchase of Equity Interests or rights in respect
thereof granted to employees or other providers of services to the Borrower and
the Subsidiaries at the original purchase price of such Equity Interests or
rights in respect thereof pursuant to a right of repurchase set forth in equity
compensation plans in connection with a cessation of service, (j) the repurchase
of Equity Interests pursuant to the terms of a call spread or similar
arrangement entered into in connection with the issuance of convertible notes;
provided that any such repurchase is paid using proceeds from the issuance and
sale of such convertible notes, (k) the declaration and payment of Restricted
Payments payable solely in shares of any class of the Borrower’s Equity
Interests (other than Disqualified Securities), and (l) the making of regularly
scheduled payments of principal and interest (including any customary catch up
payments) in respect of any Subordinated Indebtedness in accordance with the
terms of, and only to the extent required by, and subject to the subordination
provisions contained in, the indenture or other agreement pursuant to which such
Subordinated Indebtedness was issued, as such indenture or other agreement may
be amended from time to time in accordance with Section 7.6 hereof. For the
avoidance of doubt, the payment of interest or other amounts on (and including
the settlement of any conversions of) convertible Indebtedness, shall not
constitute a “Restricted Payment”. Notwithstanding anything herein to the
contrary, the foregoing provisions of this Section 7.4 will not prohibit the
payment of any Restricted Payment or the consummation of any irrevocable
redemption, purchase, defeasance or other payment after the date of declaration
thereof, the giving of notice thereof or the entry into an agreement therefor,
as applicable, if at the date of declaration, the giving of such notice or the
entry into such agreement such payment would have been permitted under this
Agreement.

 



 107 

 

 

For purposes of determining compliance with this Section 7.4, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payment (or any portion thereof) described in this Section 7.4, but
may be permitted in part under any relevant combination thereof and (B) in the
event that a Restricted Payment (or any portion thereof) meets the criteria of
one or more of the categories of permitted Restricted Payment (or any portion
thereof) described in this Section 7.4, the Borrower may, in its sole
discretion, classify or divide such Restricted Payment (or any portion thereof)
in any manner that complies with this Section 7.4 and will be entitled to only
include the amount and type of such Restricted Payment (or any portion thereof)
in one or more (as relevant) of the above clauses (or any portion thereof) and
such Restricted Payment (or any portion thereof) shall be treated as having been
made or existing pursuant to only such clause or clauses (or any portion
thereof).

 

Section 7.5            Investments. The Borrower will not, and will not permit
any Subsidiary to make or hold any Investment, except:

 

(a)             Cash Equivalents at the time such Investment is made;

 

(b)             loans or advances to employees of the Borrower and the
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests in the Borrower and
(iii) for purposes not described in the foregoing clauses (i) and (ii); provided
that at the time of incurrence thereof and after giving Pro Forma Effect
thereto, the aggregate principal amount outstanding in reliance on this clause
(iii) shall not exceed $10,000,000;

 

(c)             Investments by the Borrower or any Subsidiary in the Borrower or
any Subsidiary; provided that in the case of any Investment by a Loan Party in a
Subsidiary that is not a Loan Party, the aggregate principal amount outstanding
thereof in reliance on this clause (c) shall not exceed $75,000,000;

 

(d)             Investments consisting of prepayments to suppliers or loans to
customers in the ordinary course of business;

 

(e)             Investments consisting of extensions of trade credit in the
ordinary course of business;

 

(f)              Investments (i) existing or contemplated on the date hereof and
set forth on Schedule 7.5 and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the date
hereof by the Borrower or any Subsidiary in the Borrower or any Subsidiary and
any modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except as permitted by this Section 7.5;

 

(g)             Investments in Swap Agreements permitted under Section 7.1;

 

(h)             Promissory notes and other non-cash consideration received in
connection with the disposition of assets;

 

(i)              Permitted Acquisitions;

 

(j)              [reserved];

 

(k)             Investments in the ordinary course of business consisting of
endorsements for collection or deposit and customary trade arrangements with
customers;

 

 108 

 

 

(l)              Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers, from financially troubled account debtors or in settlement of
delinquent obligations of, or other disputes with, customers and suppliers or
upon the foreclosure with respect to any secured Investment or other transfer of
title with respect to any secured Investment;

 

(m)            advances of payroll payments to employees in the ordinary course
of business;

 

(n)             Investments and other acquisitions to the extent that payment
for such Investments is made with Equity Interests (other than Disqualified
Securities) of the Borrower; provided that any amounts used for such an
Investment or other acquisition that are not Equity Interests (other than
Disqualified Securities) of the Borrower shall otherwise be permitted pursuant
to this Section 7.5;

 

(o)             Investments of a Subsidiary acquired after the Effective Date or
of a Person merged or consolidated with any Subsidiary in accordance with this
Section after the Effective Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

(p)             non-cash Investments in connection with tax planning and
reorganization activities, provided that after giving effect thereto, the
perfection and priority of the security interest of the Lenders in the
collateral is not materially impaired;

 

(q)             Investments consisting of Liens, Indebtedness, fundamental
changes, dispositions, including the Specified Divestiture, and Restricted
Payments permitted under this Agreement;

 

(r)              to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, intellectual property, or
other rights, in each case in the ordinary course of business; and

 

(s)              additional Investments; provided that after giving effect to
such Investment (A) the Borrower is in compliance with the Financial Performance
Covenant without giving effect to any increase to such ratio that may be
applicable pursuant to the Financial Performance Covenant (determined with
regard to calculations made on a pro forma basis for the Measurement Period then
most recently ended for which the Administrative Agents have received the
financial statements required by Section 5.1 or for which such financial
statements were required to have been delivered, as if such Investment had been
made and any related Indebtedness had been incurred on the last day of such
Measurement Period) and (B) there is no Event of Default.

 

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 7.5 may be made through intermediate Investments in Subsidiaries
that are not Loan Parties and such intermediate Investments shall be disregarded
for purposes of determining the outstanding amount of Investments pursuant to
any clause set forth above.

 



 109 

 

 

For purposes of determining compliance with this Section 7.5, (A) an Investment
need not be permitted solely by reference to one category of permitted
investments (or any portion thereof) described in this Section 7.5, but may be
permitted in part under any relevant combination thereof and (B) in the event
that an Investment (or any portion thereof) meets the criteria of one or more of
the categories of permitted Investments (or any portion thereof) described in
this Section 7.5, the Borrower may, in its sole discretion, classify or divide
such Investment (or any portion thereof) in any manner that complies with this
Section 7.5 and will be entitled to only include the amount and type of such
Investment (or any portion thereof) in one or more (as relevant) of the above
clauses (or any portion thereof) and such Investment (or any portion thereof)
shall be treated as having been made or existing pursuant to only such clause or
clauses (or any portion thereof).

 

Section 7.6            Amendments of Documents Relating to Subordinated
Indebtedness. The Borrower shall not, and shall not permit any Subsidiary to,
amend or otherwise change, or consent to any amendment or change to, the terms
of any Subordinated Indebtedness (other than intercompany indebtedness among any
of the Borrower and any Subsidiary), or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change,
taken as a whole, is materially adverse to the interests of the Lenders.

 

Section 7.7            No Restriction on Subsidiary Distributions. The Borrower
will not, and will not permit any Material Subsidiary to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any such Subsidiary to (i) pay
dividends or make any other distributions on any of such Subsidiary’s Equity
Interests owned by the Borrower or any other Subsidiary, (ii) repay or prepay
any Indebtedness owed by such Subsidiary to the Borrower or any other
Subsidiary, (iii) make loans or advances to the Borrower or any other Material
Subsidiary, or (iv) transfer any of its property or assets to the Borrower or
any other Material Subsidiary (any such consensual encumbrance or restriction, a
“Restriction”), except for such Restrictions existing by reason of (a) any
Restrictions existing under any of the Loan Documents or any other agreements or
contracts in effect on the Effective Date, (b) any Restrictions with respect to
any Person that becomes a Subsidiary of the Borrower after the Effective Date
under any agreement in existence at the time such Person becomes such a
Subsidiary (so long as such Restriction was not entered into in contemplation of
this clause (b)), (c) any Restrictions with respect to any Subsidiary imposed
pursuant to an agreement which has been entered into for the sale or disposition
of all or substantially all of the Equity Interests or assets of such
Subsidiary, (d) any Restrictions with respect to any Subsidiary all or
substantially all of whose assets are property encumbered by Liens permitted
under Section 7.2, (e) Restrictions imposed by applicable laws, (f) Restrictions
under licenses or other contracts governing intellectual property rights, joint
venture agreements, leases of, or mortgages and other agreements relating to
Liens on, specified property or assets limiting or prohibiting transfers of such
property or assets (including, without limitation, non-assignment clauses,
due-on-sale clauses and clauses prohibiting junior Liens, subletting,
sublicensing or other similar transfers of property or assets), (g) any
Restrictions under any agreement evidencing Indebtedness pursuant to Section 7.1
which Restrictions (taken as a whole) are either not materially more restrictive
as those under this Agreement or are Restrictions similar to comparable
transactions in the market at the time such Indebtedness is issued, (h) any
Restrictions on assets that do not constitute Collateral, and (i) any
Restrictions existing under any agreement (including in respect of Permitted
Refinancing) that amends, refinances, supplements, restates, renews or replaces
any agreement containing Restrictions permitted under the preceding clauses (a)
through (h); provided that the terms and conditions of any such agreement, as
they relate to any such Restrictions, are not materially more restrictive to the
Borrower and such Subsidiary, as applicable, taken as a whole, than those under
the agreement so amended, refinanced, supplemented, restated, renewed or
replaced.

 



 110 

 

 

With respect to any Indebtedness and any Lien securing Indebtedness that was
permitted to be incurred at a given time, such Lien or such Indebtedness will
also be permitted to secure any Increased Amount of such Indebtedness. The
“Increased Amount” of any Indebtedness will mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.

 

The Dollar Equivalent amount of a Lien, Indebtedness, Investment or Restricted
Payments denominated in a foreign currency will be calculated based on the
relevant currency exchange rate in effect on the date such Lien, Indebtedness,
Investment or Restricted Payment was incurred, invested or paid.

 

ARTICLE VIII

Events of Default

 

Section 8.1            Event of Default. If any of the following events (each,
an “Event of Default”) shall occur:

 

(a)             the Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

(b)             the Borrower shall fail to pay any interest on any Loan, or any
reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount (other than an amount referred to in Section 8.1(a)) payable under
any of the Loan Documents, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

 

(c)             any representation or warranty made or deemed made by or on
behalf of the Borrower or any Material Subsidiary in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement, any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect (or if qualified as to materiality or Material
Adverse Effect, in any respect) when made or deemed made;

 



 111 

 

 

(d)             the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 6.2(a), Section 6.3 (with respect to
the Borrower’s existence), Section 6.8 or Section 6.9 or in Article VII;
provided that any Event of Default under Section 6.9 is subject to cure as
provided in Section 8.2 and an Event of Default with respect to such Section 6.9
shall not occur until the expiration of the 10th Business Day subsequent to the
date on which the financial statements with respect to the applicable fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 6.1(a) or Section 6.1(b), as
applicable; provided, further, that in the event the Borrower fails to comply
with the Financial Performance Covenant, the Lenders shall not be required to
make any credit extension in respect of a Borrowing unless and until the
Borrower has received the Cure Amount required to cause the Borrower to be in
compliance with the Financial Performance Covenant;

 

(e)             the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in any of the Loan Documents (other than those
specified in Section 8.1(a), Section 8.1(b) or Section 8.1(d)), and such failure
shall continue unremedied for a period of 30 days after notice thereof from any
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)              the Borrower or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), after giving effect to any applicable grace period, if any,
specified in the agreement or instrument relating to such Material Indebtedness;

 

(g)             any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, after giving effect to any applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness; provided
that this Section 8.1(g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) the exercise by any holder of its
right to require the Borrower on or after March 4, 2020 to repurchase the 2.5%
convertible senior notes due 2021 as set forth in Section 3.02 of the Indenture,
dated as of March 4, 2016, between the Borrower and Wells Fargo, as trustee;

 

(h)             an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i)              the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 8.1(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 



 112 

 

 

(j)              the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)             one or more judgments for the payment of money in excess of
$150,000,000 in the aggregate (to the extent not covered by insurance or
indemnities as to which the applicable insurance company or third party has not
denied its obligation) shall be rendered against the Borrower, any Material
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material assets of the Borrower or any Material Subsidiary to
enforce any such judgment;

 

(l)              an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

(m)            [reserved];

 

(n)             a Change in Control shall occur; or

 

(o)             (i) any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations hereunder or
thereunder, ceases to be in full force and effect; or any Loan Party contests in
any manner the validity or enforceability of any Loan Document or (ii) any Lien
created by the Security Documents shall at any time not constitute, or shall be
asserted by any Loan Party not to be, a valid and perfected Lien on any material
portion of the Collateral intended to be covered thereby (to the extent
perfection is required herein or therein) in favor of the Collateral Agent, free
and clear of all other Liens (other than Liens permitted under Section 7.2 or
under the respective Security Documents), or, except for expiration or
termination in accordance with its terms, any of the Security Documents shall
for whatever reason be terminated or cease to be in full force and effect, or
the enforceability thereof shall be contested by any Loan Party;

 

then, and in every such event (other than an event with respect to the Borrower
described in Section 8.1(h), Section 8.1(i) or Section 8.1(j), and at any time
thereafter during the continuance of such event, the applicable Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the applicable Commitments, and thereupon such Commitments
shall terminate immediately, (ii) declare the applicable Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of such Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 3.12, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower; and in
case of any event with respect to the Borrower described in Section 8.1(h),
Section 8.1(i) or Section 8.1(j), the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 



 113 

 

 

Section 8.2            Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.1, in the event that the Borrower and the Subsidiaries
fail to comply with the requirements of the Financial Performance Covenant as of
the last day of any fiscal quarter of the Borrower, at any time after the
beginning of such fiscal quarter until the expiration of the 10th Business Day
following the date on which the financial statements with respect to such fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 6.1(a) or Section 6.1(b), the
Borrower or any parent entity thereof shall have the right to issue common
Equity Interests or other Equity Interests (other than Disqualified Securities)
(provided such other Equity Interests are reasonably satisfactory to the
Administrative Agents) for cash or otherwise receive cash contributions to the
capital of the Borrower as cash common Equity Interests or other Equity
Interests (other than Disqualified Securities) (provided such other Equity
Interests are reasonably satisfactory to the Administrative Agents)
(collectively, the “Cure Right”), and upon the receipt by the Borrower of the
net proceeds of such issuance that are not otherwise applied (the “Cure Amount”)
pursuant to the exercise by the Borrower of such Cure Right such Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustment:

 

(a)             Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount;

 

(b)             if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any portion of the Cure Amount on the balance sheet of
the Borrower and the Subsidiaries with respect to such fiscal quarter only but
with giving pro forma effect to any portion of the Cure Amount applied to any
repayment of any Indebtedness), the Borrower and the Subsidiaries shall then be
in compliance with the requirements of the Financial Performance Covenant, the
Borrower and the Subsidiaries shall be deemed to have satisfied the requirements
of the Financial Performance Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenant that had occurred shall be deemed cured for the purposes of this
Agreement; and

 

(c)             Notwithstanding anything herein to the contrary, (i) in each
four consecutive fiscal quarter period of the Borrower there shall be at least
two fiscal quarters in which the Cure Right is not exercised, (ii) during the
term of this Agreement, the Cure Right shall not be exercised more than five
times and (iii) the Cure Amount shall be no greater than the amount required for
purposes of complying with the Financial Performance Covenant and any amounts in
excess thereof shall not be deemed to be a Cure Amount. Notwithstanding any
other provision in this Agreement to the contrary, the Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining any financial ratio-based conditions or tests or any available
basket under Article VII of this Agreement.

 



 114 

 

 

Section 8.3            Application of Proceeds. After the exercise of remedies
provided for in Section 8.1, any amounts received on account of the Secured
Obligations shall be applied by the Collateral Agent in accordance with Section
4.02 of the Security Agreement and/or the similar provisions in the other
Security Documents.

 

ARTICLE IX

THE ADMINISTRATIVE AGENTS AND THE COLLATERAL AGENT

 

Section 9.1            Appointment and Authority. Each of the Revolving Lenders
and the Issuing Banks hereby irrevocably appoints Wells Fargo to act on its
behalf as the Revolver Administrative Agent hereunder and under the other Loan
Documents and authorizes the Revolver Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Revolver
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each of the Initial Term
Lenders and Delayed Draw Term Lenders hereby irrevocably appoints JPMorgan to
act on its behalf as the Term Loan Administrative Agent hereunder and under the
other Loan Documents and authorizes the Term Loan Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Term Loan Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article IX are solely for the benefit of the Administrative Agents and the
Lenders, and neither the Borrower nor any Subsidiary thereof shall have rights
as a third-party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agents is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. The Term Loan
Administrative Agent shall also act as the “Collateral Agent” under the Security
Documents and each of the Revolver Administrative Agent, the Issuing Banks and
the Lenders hereby irrevocably appoints and authorizes the Term Loan
Administrative Agent to act as the agent of the Revolver Administrative Agent,
such Issuing Bank and such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties and
entering into the Security Documents, together with such powers and discretion
as are reasonably incidental thereto. In this connection, the Term Loan
Administrative Agent, as “Collateral Agent” and any co-agents, sub-agents and
attorneys in-fact appointed by the Term Loan Administrative Agent hereunder for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Term Loan Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X as if set forth in full herein with respect thereto.

 



 115 

 

 

Section 9.2.            Rights as a Lender. The Person serving as the Revolver
Administrative Agent, Term Loan Administrative Agent or Collateral Agent
hereunder, as the case may be, shall have the same rights and powers in its
capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank and
may exercise the same as though it were not an Administrative Agent or
Collateral Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as an Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an
Administrative Agent or Collateral Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 9.3            Exculpatory Provisions.

 

(a)           No Administrative Agent or Collateral Agent shall have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, no Administrative
Agent or Collateral Agent:

 

(i)            shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Administrative
Agent or Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that no
Administrative Agent or Collateral Agent shall be required to take any action
that, in its opinion or the opinion of its counsel, may expose such
Administrative Agent or Collateral Agent to liability or that is contrary to any
Loan Document or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries or Affiliates that is communicated to or obtained by the Person
serving as an Administrative Agent or Collateral Agent or any of its Affiliates
in any capacity.

 

(b)           No Administrative Agent or Collateral Agent shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as such Administrative Agent or Collateral Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.2 or Article VIII) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final nonappealable judgment. No Administrative Agent or Collateral Agent shall
be deemed to have knowledge of any Default or Event of Default unless and until
explicit notice describing such Default or Event of Default is given to such
Administrative Agent or Collateral Agent by the Borrower, an Issuing Bank or a
Lender.

 

 116 

 

 



(c)             No Administrative Agent or Collateral Agent shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article V or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Administrative Agent or Collateral Agent. The
Administrative Agents and Collateral Agent shall not be responsible for or have
a duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of any Administrative Agent or Collateral Agent’s Lien thereon, or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agents or Collateral Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
Notwithstanding anything herein to the contrary, none of the Administrative
Agents or the Collateral Agent shall be liable for, or be responsible for any
claim, liability, loss, cost or expense suffered by the Borrower, any
Subsidiary, any Lender or any Issuing Bank as a result of, any determination of
the Revolving Credit Exposure, any of the component amounts thereof or any
portion thereof attributable to each Lender or Issuing Bank, or any Exchange
Rate or Dollar Equivalent.

 

Section 9.4            Reliance by the Administrative Agents. Each
Administrative Agent and Collateral Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Administrative Agent and
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, each Administrative Agent and Collateral Agent
may presume that such condition is satisfactory to such Lender unless such
Administrative Agent and Collateral Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. Each Administrative
Agent and the Collateral Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 



 117 

 

 

Section 9.5            Delegation of Duties. Each Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more sub-agents appointed by such Administrative Agent. Each Administrative
Agent and the Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article IX shall apply to
any such sub-agent and to the Related Parties of such Administrative Agent and
the Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the applicable Facilities as
well as activities of the applicable Administrative Agent and the Collateral
Agent. Each Administrative Agent and the Collateral Agent shall not be
responsible for the negligence or misconduct of any of its sub-agents except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Administrative Agent or Collateral Agent acted
with gross negligence or willful misconduct in the selection of such sub-agents.

 

Section 9.6            Resignation or Removal of Administrative Agents.

 

(a)             An Administrative Agent or the Collateral Agent may at any time
give notice of its resignation to the Lenders, the Issuing Banks and the
Borrower. Upon receipt of any such notice of resignation, (i) with respect to
the Revolver Administrative Agent, the Required Revolving Lenders and (ii) with
respect to the Term Loan Administrative Agent, the Required Initial Term Loan
Lenders and the Required Delayed Draw Term Loan Lenders, shall have the right,
in consultation with the Borrower so long as no Event of Default has occurred
and is continuing, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by the
applicable Lenders in accordance with the preceding sentence and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
or Collateral Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Revolving Lenders or the Required Initial Term
Loan Lenders and Required Delayed Draw Term Loan Lenders, as applicable) (the
“Resignation Effective Date”), then the retiring Administrative Agent may (but
shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent or Collateral Agent meeting the
qualifications set forth above; provided that in no event shall any such
successor Administrative Agent or Collateral Agent be a Defaulting Lender.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(b)             If the Person serving as an Administrative Agent or the
Collateral Agent is a Defaulting Lender pursuant to clause (d) of the definition
thereof, the Required Lenders may (or, (i) with respect to the Revolver
Administrative Agent, the Required Revolving Lenders and (ii) with respect to
the Term Loan Administrative Agent, the Required Initial Term Loan Lenders and
the Required Delayed Draw Term Loan Lenders may), to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as an Administrative Agent or the Collateral Agent and, thereafter, the
Borrower may (with the consent of the Required Lenders), appoint a successor. If
no such successor shall have been so appointed by the Borrower and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 



 118 

 

 

(c)             With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable), (i) the retiring or removed Administrative Agent
or Collateral Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by such Administrative Agent or Collateral Agent on
behalf of the Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments owed to the retiring or removed Administrative Agent or
Collateral Agent, all payments, communications and determinations provided to be
made by, to or through such Administrative Agent or Collateral Agent shall
instead be made by or to each applicable Lender, until such time, if any, as the
Required Lenders, the Required Revolving Lenders or the Required Initial Term
Loan Lenders and the Required Delayed Draw Term Loan Lenders, as applicable,
appoint a successor Administrative Agent or Collateral Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
or Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring or removed
Administrative Agent or Collateral Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent or Collateral
Agent), and the retiring or removed Administrative Agent or Collateral Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent or Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s or Collateral Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article IX and Section 10.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent or
Collateral Agent was acting as Administrative Agent or Collateral Agent.

 

(d)             Any resignation by Wells Fargo as Revolver Administrative Agent
pursuant to this Section 9.6 shall also constitute its resignation as Swingline
Lender and an Issuing Bank. Upon the acceptance of a successor’s appointment as
Revolver Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender and Issuing Bank and (ii) the retiring Swingline
Lender and Issuing Bank shall be discharged from all of its respective duties
and obligations hereunder or under the other Loan Documents.

 

Section 9.7            Non-Reliance on Administrative Agents and Other Lenders.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Administrative Agent or any other Lender or any
Issuing Bank or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Bank also
acknowledges that it will, independently and without reliance upon any
Administrative Agent or any other Lender or any Issuing Bank or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 



 119 

 

 

Section 9.8            No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, arrangers or bookrunners listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as an Administrative
Agent, a Lender or an Issuing Bank hereunder.

 

Section 9.9            Guaranty and Collateral Matters. The Lenders irrevocably
authorize the Administrative Agents and the Collateral Agent, at their option
and in their discretion to release (i) any Guarantor from its obligations under
any Loan Documents if such Person ceases to be a Material Subsidiary as a result
of a transaction permitted under the Loan Documents (and the Administrative
Agents and Collateral Agent may rely conclusively on a certificate to that
effect provided to them by the Borrower upon the reasonable request of either
Administrative Agent or the Collateral Agent without further inquiry) and (ii)
any Lien (or subordinate such Lien) on any assets constituting Collateral (w)
upon the grantor of such Lien (if other than the Borrower) ceasing to be a
Guarantor, (x) upon the sale or other disposition of such assets as a result of
a transaction permitted under the Loan Documents (and the Administrative Agents
and Collateral Agent may rely conclusively on a certificate to that effect
provided to them by the Borrower upon the reasonable request of either
Administrative Agent or the Collateral Agent without further inquiry), (y) if
approved, authorized or ratified in writing in accordance with Section 10.2 or
(z) upon the payment in full of all Loan Document Obligations, termination or
expiration of the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit and termination or cash collateralization in accordance with
the provisions of this Agreement of all Letters of Credit. Upon request by the
Administrative Agents or the Collateral Agent at any time, the Required Lenders
will confirm in writing the Administrative Agents’ and the Collateral Agent’s
authority to release any Guarantor from its obligations under the Guaranty or
Liens on any Collateral granted pursuant to the Security Documents pursuant to
this Section 9.9. In each case as specified in this Section 9.9, the
Administrative Agents and the Collateral Agent will, at the Borrower’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to release such Guarantor from its obligations
under the Guaranty or such Liens on the Collateral, in each case in accordance
with the terms of the Loan Documents and this Section 9.9. If, in compliance
with the terms and provisions of the Loan Documents, all or substantially all of
the Equity Interests or property of any Guarantor are sold or otherwise
transferred (a “Transferred Guarantor”) to a person or persons, none of which is
a Loan Party, such Transferred Guarantor shall, upon the consummation of such
sale or transfer, be automatically released from its obligations under this
Agreement (including under Section 10.3 hereof).

 



 120 

 

 

Section 9.10        Withholding Tax. To the extent required by law, the
applicable Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the applicable Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
applicable Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
applicable Administrative Agent (to the extent that the applicable
Administrative Agent has not already been reimbursed by the Loan Parties
pursuant to Section 2.17 and without limiting or expanding the obligation of the
Loan Parties to do so) for all amounts paid, directly or indirectly, by the
applicable Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the applicable Administrative
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the applicable Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Loan Document
against any amount due the applicable Administrative Agent under this
Section 9.10. The agreements in this Section 9.10 shall survive the resignation
or replacement of the applicable Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other obligations under any Loan
Document. For the avoidance of doubt, for purposes of this Section 9.10 the term
“Lender” shall include any Issuing Bank and any Swingline Lender.

 

ARTICLE X

Miscellaneous

 

Section 10.1        Notices.

 

(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 10.1(b)), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail, as follows:

 

(i)              if to the Borrower, to it at 350 Ellis Street, Mountain View,
CA 94043, Attention of the Treasurer
(TreasuryMailbox@symantec.com;Sean_Delehanty@symantec.com), with a copy to
General Counsel (Facsimile No. (650) 429 9137);

 

(ii)             if to the Revolver Administrative Agent, to it at Wells Fargo
Bank, National Association, 1525 W. W.T. Harris Blvd, Building 3A2, Mailcode NC
0680 Charlotte, North Carolina 28262, Attention: Syndication Agency Services
(Telephone: (704) 590 2706), (Facsimile: (704) 590 2782);

 

(iii)            if to the Term Loan Administrative Agent, to it at JPMorgan
Chase Bank, N.A., 500 Stanton Christiana Rd, Newark, DE 19713-2107, Attention:
Keith Stewart (Telephone: (302) 634-3793), (Facsimile: (302) 634-4250);

 

 121 

 

 

(iv)            If to any Issuing Bank, to it at its address (or fax number or
email address) most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower (or, in the absence of any such notice, to
the address (or fax number or email address) set forth in the Administrative
Questionnaire of the Lender that is serving as such Issuing Bank or is an
Affiliate thereof);

 

(v)             if to the Swingline Lender, to it at Wells Fargo Bank, National
Association, 1525 W. W.T. Harris Blvd, Building 3A2, Mailcode NC 0680 Charlotte,
North Carolina 28262, Attention: Syndication Agency Services (Telephone: (704)
590 2706), (Facsimile: (704) 590 2782); and

 

(vi)            if to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or electronic mail
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 10.1(b), shall be effective as provided in such
Section 10.1(b).

 

(b)           Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the applicable Administrative Agents; provided that the
foregoing shall not apply to notices pursuant to Article II if any Lender or
Issuing Bank has notified the applicable Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Any Administrative Agent, the Swingline Lender, any Issuing Bank or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)           Any party hereto may change its address or facsimile number or
electronic mail address for notices and other communications hereunder by notice
to the other parties hereto. All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.

 

(d)           The Borrower agrees that each Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on SyndTrak or a substantially similar electronic transmission
system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
The Agent Parties (as defined below) do not warrant the adequacy OR COMPLETENESS
of the Platform, and expressly disclaim liability for errors or omissions in the
materials and/or information provided by or on behalf of the Borrower
communicated thereby (the “Communications”). No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall any Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Loan Party, any Lender or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or such Administrative Agent’s
transmission of Communications through the Platform.

 



 122 

 

 

Section 10.2        Waivers; Amendments.

 

(a)               No failure or delay by the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, any Issuing Bank
and the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
Section 10.2(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Issuing Bank or any Lender may have had notice or
knowledge of such Default at the time.

 



 123 

 

 

(b)               No amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall: (i) extend or increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement (including any repayment pursuant to Section 2.10(a) or
Section 2.10(b)), or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby; provided, however, that notwithstanding the
foregoing clauses (ii) and (iii) of this Section 10.2(b), only the consent of
the Required Lenders shall be necessary (A) to amend Section 2.13(c) or to waive
any obligation of the Borrower to pay interest at the default rate set forth
therein or (B) to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or LC Disbursement or to reduce any fee payable
hereunder, (iv) change Section 2.18(b), 2.18(c), 8.3 or any other provision
hereof or of the Security Agreement providing for the ratable treatment of the
Lenders, in each case in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) release all or substantially all of the value of the Guaranty or all or
substantially all of the Collateral, without the written consent of each Lender,
except to the extent such release is permitted hereunder and under the other
Loan Documents (in which case such release may be made by the Administrative
Agent acting alone), (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (but any change to the definition of “Required
Revolving Lenders” shall only require the written consent of each Lender with a
Revolving Credit Exposure or Revolving Commitment at such time, any change to
the definition of “Required Delayed Draw Term Loan Lenders” shall only require
the written consent of each Lender with an outstanding Delayed Draw Term Loan or
Delayed Draw Term Commitment at such time, any change to the definition of
“Required Initial Term Loan Lenders” shall only require the written consent of
each Lender with an outstanding Initial Term Loan at such time and any change to
the definition of “Required Term Loan Lenders” shall only require the written
consent of each Lender with an outstanding Term Loan at such time), (vii) waive
any condition set forth in Section 5.1 (other than Section 5.1(g)), or, in the
case of any Loans (other than Delayed Draw Term Loans) made on the Effective
Date, Section 5.2, without the written consent of each Lender, (viii) waive any
condition set forth in Section 5.3, without the written consent of the Required
Delayed Draw Term Loan Lenders, (ix) (A) waive any condition set forth in
Section 5.2 as to any Revolving Borrowing or Swingline Borrowing or (B) amend,
waive or otherwise modify any term or provision that directly affects the rights
or duties of the Lenders under the Revolving Facility and does not directly
affect the rights or duties of the Lenders under any other Facility, in each
case, without the written consent of the Required Revolving Lenders or (x)
amend, modify or waive this Agreement or any other Loan Document (including,
without limitation, Section 4.02 of the Security Agreement and/or the similar
provisions in the other Security Documents) so as to alter the ratable treatment
of Secured Obligations arising under the Loan Documents and Secured Obligations
arising under Swap Agreements or the definition of “Lender Counterparty”,
“Secured Hedging Agreement”, “Secured Hedging Obligations” or “Secured
Obligations” (as defined in this Agreement or any applicable Loan Document), in
each case in a manner adverse to any Lender Counterparty without the written
consent of any such Lender Counterparty. Notwithstanding anything to the
contrary herein, (i) no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, Collateral Agent, any Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, Collateral Agent, any Issuing Bank or the Swingline
Lender, as the case may be, (ii) any amendment, waiver or other modification of
this Agreement or any other Loan Document that by its terms directly affects the
rights or duties of the Lenders of a particular Class (but not the Lenders of
any other Class) may be effected by an agreement or agreements in writing
entered into by the Borrower and the requisite number or percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section 10.2(b) if such Class of Lenders were the only Class of Lenders
hereunder at such time, (iii) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender and (iv) if the Administrative Agent and the
Borrower shall have jointly identified (each in its sole discretion) an obvious
error or omission of a technical or immaterial nature, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the
applicable Loan Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following the posting of such
amendment to the Lenders.

 



 124 

 

 

Section 10.3        Expenses; Indemnity; Damage Waiver.

 

(a)            The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agents, the Collateral
Agent and their respective Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agents or Collateral Agent,
in connection with the syndication of the credit facilities provided for herein,
the preparation and (to the extent that the Administrative Agents or Collateral
have notified the Borrower that they are incurring such out-of-pocket expenses)
administration of this Agreement, any other Loan Document or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
out-of-pocket expenses incurred by the Administrative Agents, the Collateral
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of one firm of counsel for the Administrative Agents and all
Lenders, taken as a whole, and, if necessary, a single firm of local counsel in
each appropriate jurisdiction (which may include a single firm of special
counsel acting in multiple jurisdictions) for the Administrative Agents, the
Collateral Agent, the Issuing Banks and the Lenders, taken as a whole (and in
the case of an actual or perceived conflict of interest where any Administrative
Agent, the Collateral Agent or any Issuing Bank or any Lender affected by such
conflict notifies the Borrower of the existence of such conflict and thereafter
retains its own counsel, such other firm of counsel for such affected Person),
in connection with the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section 10.3, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)            The Borrower shall indemnify the Administrative Agents, the
Collateral Agent, each Issuing Bank and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by the Borrower or any other Loan Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, or, in the case of the Administrative
Agents (and any sub-agent thereof) and their respective Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or LC Disbursement or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing (“Proceeding”), whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that no Indemnitee will have any right to indemnification for any of the
foregoing to the extent resulting from (x) such Indemnitee’s own gross
negligence, bad faith or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction, (y) such
Indemnitee’s material breach of its funding obligations hereunder as determined
by a court of competent jurisdiction in a final non-appealable judgment or (z)
any Proceeding solely between or among Indemnitees (other than against any
Administrative Agent, the Collateral Agent, an Issuing Bank or Swingline Lender
in their capacities as such) not arising from any act or omission by the
Borrower or any of its Affiliates; provided that the Administrative Agents, the
Collateral Agent, the Issuing Banks, the Syndication Agents, the
Co-Documentation Agents and the Arrangers to the extent fulfilling their
respective roles as agent or arranger hereunder and in their capacities as such
shall remain indemnified in such Proceedings to the extent none of the
exceptions set forth in any of clauses (x) and (y) of the preceding proviso
apply to such person at such time.

 



 125 

 

 

(c)            To the extent that the Borrower fails to pay any amount required
to be paid by it to any Administrative Agent, Collateral Agent, any Issuing Bank
or the Swingline Lender under Section 10.3(a) or 10.3(b), each Lender severally
agrees to pay to such Administrative Agent, Collateral Agent, such Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposures at
such time) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Administrative Agent, Collateral
Agent, Issuing Bank or the Swingline Lender in its capacity as such.

 

(d)            To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)             All amounts due under this Section 10.3 shall be payable
promptly after written demand therefor.

 



 126 

 

 

Section 10.4        Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agents, Collateral Agent, each Issuing Bank and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.4(b), (ii) by way of participation in accordance with the provisions of
Section 10.4(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.4(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issued any
Letter of Credit), Participants to the extent provided in Section 10.4(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agents, the Collateral Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

 

(i)            (A) in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in Section 10.4(b)(i)(B) in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)              in any case not described in Section 10.4(b)(i)(A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $10,000,000, in the case of any
assignment in respect of the Revolving Facility, or $10,000,000, in the case of
any assignment in respect of any Term Loan Facility, unless each of the
applicable Administrative Agent and, so long as no Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this Section 10.4(b)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

 



 127 

 

 

(iii)         No consent shall be required for any assignment except to the
extent required by Section 10.4(b)(i)(B) and, in addition:

 

(A)             the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the applicable Administrative Agent
within five Business Days after having received notice thereof;

 

(B)              the consent of the applicable Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Facility or any unfunded Commitments
with respect to any Term Loan Facility if such assignment is to a Person that is
not a Lender with a Commitment in respect of such Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender, or (ii) any Term Loans
to a Person who is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 

(C)              the consent of the Swingline Lender and each Issuing Bank shall
be required for any assignment in respect of the Revolving Facility.

 

(iv)         The parties to each assignment shall execute and deliver to the
applicable Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the applicable
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the applicable Administrative Agent an Administrative
Questionnaire.

 

(v)          No such assignment shall be made to any Defaulting Lender or any of
its subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a subsidiary thereof.

 

(vi)         No such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person).

 



 128 

 

 

(vii)          In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the applicable
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the applicable Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Swingline Lender, the Issuing Banks and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and, in the case of Loans under the Revolving
Facility, participations in Swingline Loans in accordance with its Applicable
Percentage and L/C Participations in accordance with its Letter of Credit
Commitment. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the applicable Administrative
Agent pursuant to Section 10.4(c), from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15 and 10.3 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 10.4(d).

 

(c)           Each Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the applicable
Lenders, and the Commitments of, and principal amounts (and interest amounts) of
the Loans and LC Disbursements owing to, each such Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the applicable
Administrative Agent, the Collateral Agent, the Issuing Banks and the applicable
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to such Lender’s
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 



 129 

 

 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the applicable Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent, the Issuing Banks, the
Swingline Lender and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.3(c) with respect to any payments made by such Lender
to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 10.2(b) that
requires the consent of all Lenders and affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirements under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered solely to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.4(b); provided that
such Participant (x) shall be subject to the provisions of Section 2.19 as if it
were an assignee under Section 10.4(b); and (y) shall not be entitled to receive
any greater payment under Section 2.15 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.8 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, neither of the Administrative Agents
(in its capacity as Administrative Agent) shall have responsibility for
maintaining a Participant Register.

 

 130 

 

 

(e)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or to any other central bank having jurisdiction over such
Lender; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(f)            Any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement to the Affiliated Lenders, subject
to the following limitations:

 

(i)                 Affiliated Lenders will not receive information provided
solely to Lenders by the Administrative Agents or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders
and the Administrative Agents, other than the right to receive notices of
Borrowings, notices of prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II; provided, however, that the foregoing provisions of this clause (i)
will not apply to the Affiliated Debt Funds;

 

(ii)              for purposes of any amendment, waiver or modification of any
Loan Document (including such modifications pursuant to Section 10.2), or,
subject to clause (y) of Section 10.2(b), any plan of reorganization pursuant to
the U.S. Bankruptcy Code, that in either case does not require the consent of
each Lender or each affected Lender or does not adversely affect such Affiliated
Lender in any material respect as compared to other Lenders, Affiliated Lenders
will be deemed to have voted in the same proportion as the Lenders that are not
Affiliated Lenders voting on such matter; and each Affiliated Lender hereby
acknowledges, agrees and consents that if, for any reason, its vote to accept or
reject any plan pursuant to the U.S. Bankruptcy Code is not deemed to have been
so voted, then such vote will be (x) deemed not to be in good faith and (y)
“designated” pursuant to Section 1126(e) of the U.S. Bankruptcy Code such that
the vote is not counted in determining whether the applicable class has accepted
or rejected such plan in accordance with Section 1126(c) of the U.S. Bankruptcy
Code; provided that Affiliated Debt Funds will not be subject to such voting
limitations and will be entitled to vote as any other Lender;

 

(iii)            the aggregate principal amount of Loans purchased by assignment
pursuant to this Section 10.4 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 30% of the outstanding
principal amount of all Term Loans calculated at the time such Loans are
purchased (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio;

 

(iv)             Affiliated Lenders may not purchase Revolving Commitments or
Revolving Loans; and

 



 131 

 

 

(v)               the assigning Lender and the Affiliated Lender purchasing such
Lender’s Loans shall execute and deliver to the applicable Administrative Agent
an assignment agreement substantially in the form of Exhibit A-2 hereto (an
“Affiliated Lender Assignment and Assumption”); provided that each Affiliated
Lender agrees to notify the applicable Administrative Agent and the Borrower
promptly (and in any event within 10 Business Days) if it acquires any Person
who is also a Lender, and each Lender agrees to notify the applicable
Administrative Agent and the Borrower promptly (and in any event within 10
Business Days) if it becomes an Affiliated Lender.

 

Notwithstanding anything in Section 10.2 or the definitions of “Required
Lenders”, “Required Initial Term Loan Lenders” or “Required Delayed Draw Term
Loan Lenders” to the contrary, for purposes of determining whether the Required
Lenders, the Required Initial Term Loan Lenders or the Required Delayed Draw
Term Loan Lenders, as applicable, have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document, or (iii)
directed or required any Administrative Agent, Collateral Agent, Issuing Bank or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, the aggregate amount of Loans held by any
Affiliated Debt Funds shall be deemed to be not outstanding to the extent in
excess of 49.9% of the amount required for all purposes of calculating whether
the Required Lenders, the Required Initial Term Loan Lenders or the Required
Delayed Draw Term Loan Lenders, as applicable, have taken any actions.

 

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against any Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that no
Administrative Agent shall have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

 

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender (other than an Affiliated Debt Fund) hereby
agrees that, if a proceeding under the U.S. Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
shall be commenced by or against the Borrower or any other Loan Party at a time
when such Lender is an Affiliated Lender, such Affiliated Lender irrevocably
authorizes and empowers the applicable Administrative Agent to vote on behalf of
such Affiliated Lender with respect to the Loans held by such Affiliated Lender
in any manner in such Administrative Agent’s sole discretion, unless such
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Loans held by it as such
Administrative Agent directs; provided that such Affiliated Lender shall be
entitled to vote in accordance with its sole discretion (and not in accordance
with the direction of such Administrative Agent) in connection with any plan of
reorganization to the extent any such plan of reorganization proposes to treat
any Loans held by such Affiliated Lender in a manner that is less favorable in
any material respect to such Affiliated Lender than the proposed treatment of
similar Loans held by Lenders that are not Affiliates of the Borrower.

 



 132 

 

 

(g)             Assignments of Term Loans to any Purchasing Borrower Party shall
be permitted through “Dutch auctions”, so long as any offer to purchase or take
by assignment by such Purchasing Borrower Party shall have been made to all Term
Lenders, so long as (i) no Event of Default has occurred and is continuing, (ii)
the Term Loans purchased are immediately cancelled and (iii) no proceeds from
any loan under the Revolving Facility shall be used to fund such assignments.
Purchasing Borrower Parties may not purchase Revolving Loans. The Administrative
Agents agree to provide reasonable assistance to the Borrower in connection with
any such “Dutch auctions”.

 

(h)             Upon any contribution of Loans to a Borrower or any Subsidiary
and upon any purchase of Loans by a Purchasing Borrower Party, (i) the aggregate
principal amount (calculated on the face amount thereof) of such Loans shall
automatically be cancelled and retired by the Borrower on the date of such
contribution or purchase (and, if requested by the applicable Administrative
Agent, with respect to a contribution of Loans, any applicable contributing
Lender shall execute and deliver to the applicable Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the applicable Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in such Loans to the Borrower for
immediate cancellation) and (ii) the applicable Administrative Agent shall
record such cancellation or retirement in the Register.

 

Section 10.5        Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letter of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agents, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 10.3 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments, the resignation of any Administrative Agent, any Issuing Bank or
the Swingline Lender, the replacement of any Lender, or the termination of this
Agreement or any provision hereof. Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Revolver
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 3.4 or Section 3.5.

 



 133 

 

 

Section 10.6        Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any other separate letter agreements with respect to fees
payable to the Administrative Agents and Collateral Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.1, this Agreement
shall become effective when it shall have been executed by the Administrative
Agents and when the Administrative Agents shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement or any other Loan
Document by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart hereof or thereof.

 

Section 10.7        Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 10.7, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agents or the Swingline Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

Section 10.8        Right of Setoff. If an Event of Default shall have occurred
and be continuing, each of the Lenders and each of the Issuing Banks and their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender or Issuing Bank or any such Affiliate, to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party then due and owing
under this Agreement or any other Loan Document to such Lender or Issuing Bank
or its Affiliates, irrespective of whether or not such Lender or Issuing Bank or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or Issuing
Bank different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the applicable Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of such Administrative Agent and the
applicable Lenders, and (y) such Defaulting Lender shall provide promptly to the
applicable Administrative Agent a statement describing in reasonable detail the
Secured Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each of the Lenders and Issuing Banks and
their respective Affiliates under this Section 10.8 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender and Issuing Bank agrees to notify the Borrower
and the applicable Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 



 134 

 

 

Section 10.9        Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)             This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

(b)             The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any of the other Loan Documents
shall affect any right that the Administrative Agents or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents against the Borrower or its properties in the
courts of any jurisdiction.

 

(c)             The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in Section 10.9(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)             Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

 

Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.10.

 



 135 

 

 

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12    Confidentiality.

 

(a)             Each of the Administrative Agents, the Collateral Agent, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors, or to any credit insurance
provider relating to the Borrower and its obligations (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and only use such Information in connection with the Facilities), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 10.12, to (A) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (vii) to any ratings agency or the CUSIP Service Bureau on
a confidential basis, (viii) with the consent of the Borrower or (ix) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 10.12 or (B) becomes available to such Administrative
Agent, the Collateral Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Borrower. In addition, each of the
Administrative Agents, the Collateral Agent and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to any of the Administrative Agents, the
Collateral Agent or the Lenders in connection with the administration and
management of this Agreement, the other Loan Documents, the Commitments and the
Borrowings hereunder. For the purposes of this Section 10.12, “Information”
means all information received from the Borrower or any of its Subsidiaries
relating to the Borrower or any of its Subsidiaries or any of its or their
respective businesses (including projections), other than any such information
that is available to any Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 



 136 

 

 

(b)             EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section
10.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)             ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENTS PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE APPLICABLE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

 

Section 10.13    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 



 137 

 

 

Section 10.14    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each Transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agents, the Arrangers,
the Co-Documentation Agents, the Syndication Agents, the Lenders and the Issuing
Banks are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agents, the Arrangers, the
Co-Documentation Agents, the Syndication Agents, the Lenders and the Issuing
Banks, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the Transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agents, the Arrangers,
the Co-Documentation Agents, the Syndication Agents, the Lenders and the Issuing
Banks is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither any Administrative Agent nor any
Arranger, Co-Documentation Agent, Syndication Agent, Lender or Issuing Bank has
any obligation to the Borrower or any of its Affiliates with respect to the
Transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agents, the
Arrangers, the Co-Documentation Agents, the Syndication Agents, the Lenders, the
Issuing Banks and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither any Administrative Agent nor any Arranger,
Co-Documentation Agent, Syndication Agent, Lender or Issuing Bank has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agents, the Arrangers,
the Co-Documentation Agents, the Syndication Agents, the Lenders and the Issuing
Banks with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 10.15    Electronic Execution of Assignments and Certain Other
Documents. The words “execution”, “signed”, “signature”, and words of like
import in any Loan Document or in any amendment or other modification thereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 10.16    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

 



 138 

 

 

Section 10.17    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party thereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)             a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 139 

 

 

Schedule 1.1(b)

 

Subsidiaries Excluded from Material Subsidiaries

 

None.

 





 

 

Schedule 2.1(a)

 

Revolving Lender Revolving Commitment Applicable Percentage Letter of Credit
Commitment Wells Fargo Bank,
National Association $82,974,137.93 8.297413793% $12,450,000.00 JPMorgan Chase
Bank, N.A. $82,974,137.93 8.297413793% $12,650,000.00 Bank of America, N.A.
$82,974,137.93 8.297413793% $8,300,000.00 Mizuho Bank, Ltd. $82,974,137.93
8.297413793% $8,300,000.00 Barclays Bank PLC $125,000,000.00 12.500000000%
$8,300,000.00 The Bank of Nova Scotia $82,974,137.93 8.297413793% $0.00 Goldman
Sachs Bank USA $72,916,666.67 7.291666667% $0.00 Fifth Third Bank $48,401,580.46
4.840158046% $0.00 HSBC Bank USA, N.A. $48,401,580.46 4.840158046% $0.00 MUFG
Bank, Ltd. $48,401,580.46 4.840158046% $0.00 SunTrust Bank $48,401,580.46
4.840158046% $0.00 Citizens Bank, N.A. $48,401,580.46 4.840158046% $0.00 Bank of
Montreal $48,401,580.46 4.840158046% $0.00 BNP Paribas $48,401,580.46
4.840158046% $0.00 Santander Bank, N.A. $48,401,580.46 4.840158046% $0.00

 



 

 

Schedule 2.1(b)

 

Initial Term Commitments

 

Initial Term Lender Initial Term Commitment Applicable Percentage JPMorgan Chase
Bank, N.A. $46,810,344.84 9.362068968% Wells Fargo Bank, National Association
$46,810,344.83 9.362068966% Bank of America, N.A. $46,810,344.83 9.362068966%
Mizuho Bank, Ltd. $46,810,344.83 9.362068966% Barclays Bank PLC $30,000,000.00
6.000000000% The Bank of Nova Scotia $46,810,344.83 9.362068966% Goldman Sachs
Bank USA $17,500,000.00 3.500000000% Fifth Third Bank $27,306,034.48
5.461206896% HSBC Bank USA, N.A. $27,306,034.48 5.461206896% MUFG Bank, Ltd.
$27,306,034.48 5.461206896% SunTrust Bank $27,306,034.48 5.461206896% Citizens
Bank, N.A. $27,306,034.48 5.461206896% Bank of Montreal $27,306,034.48
5.461206896% BNP Paribas $27,306,034.48 5.461206896% Santander Bank, N.A.
$27,306,034.48 5.461206896%

 



 

 

Delayed Draw Term Commitments

 

Delayed Draw Term Lender Delayed Draw Term Commitment Applicable Percentage
JPMorgan Chase Bank, N.A. $70,215,517.25 9.362068966% Wells Fargo Bank, National
Association $70,215,517.25 9.362068966% Bank of America, N.A. $70,215,517.25
9.362068966% Mizuho Bank, Ltd. $70,215,517.25 9.362068966% Barclays Bank PLC
$45,000,000.00 6.000000000% The Bank of Nova Scotia $70,215,517.24 9.362068966%
Goldman Sachs Bank USA $26,250,000.00 3.500000000% Fifth Third Bank
$40,959,051.72 5.461206896% HSBC Bank USA, N.A. $40,959,051.72 5.461206896% MUFG
Bank, Ltd. $40,959,051.72 5.461206896% SunTrust Bank $40,959,051.72 5.461206896%
Citizens Bank, N.A. $40,959,051.72 5.461206896% Bank of Montreal $40,959,051.72
5.461206896% BNP Paribas $40,959,051.72 5.461206896% Santander Bank, N.A.
$40,959,051.72 5.461206896%

 



 

 

Schedule 2.1(c)

 

Notice Information

 

Party Address Borrower

Symantec Corporation

350 Ellis Street

Mountain View, CA 94043

Attention: Treasurer

Email:

 

With a copy to:

Symantec Corporation

350 Ellis Street

Mountain View, CA 94043

Attention: General Counsel

Facsimile

 

Wells Fargo Bank, National Association

Instructions for wire transfers to the Revolver Administrative Agent:

 

Wells Fargo Bank, National Association

Charlotte, NC

ABA: 121000248

Acct: 01104331628807

Acct Name: Agency Services Clearing A/C

Ref: Symantec Corporation

 

Address for notices as Revolver Administrative Agent:

 

Wells Fargo Bank, National Association

1525 W. W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone:

Facsimile:

 

Address for notices as Swingline Lender:

 

Wells Fargo Bank, National Association

1525 W. W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone:

Facsimile:

 

In each case, with a copy to:

 

Jesse Mason

Wells Fargo Corporate & Investment Banking

90 South 7th Street, 15th Floor

Minneapolis, MN 55402

Telephone:

Email:

 



JPMorgan Chase Bank, N.A.

Instructions for wire transfers to the Term Loan Administrative Agent:

 

JPMorgan Chase Bank, N.A.

New York, NY

ABA: 021 000 021

Acct: 9008113381H3957

Acct Name: LS2 Incoming Account

Ref: Symantec Corporation

 

Address for notices as an Issuing Bank:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd

Newark, DE 19713-2107

Attention: Keith Stewart

Telephone:

Facsimile:

 

Address for notices as Term Loan Administrative Agent:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd

Newark, DE 19713-2107

Attention: Keith Stewart

Telephone:

Facsimile:

 

 





 

 

Schedule 3.1

 

Existing Letters of Credit

 

Issuer Beneficiary Principal Amount Date of
Issuance Maturity
Date Bank of America, N.A. Safety National Casualty Corporation $1,075,000.00
11/28/2001 10/30/2020 Bank of America, N.A. The Revenue Commissioners, AEP
Bureau €150,000.00 1/5/2009 1/31/2020 Bank of America, N.A. The Travelers
Indemnity Company $25,000.00 6/30/2009 5/31/2020 Bank of America, N.A.

Fianzas Guardiana Inbursa, S.A.

$350,000.00 8/17/2010 7/29/2020 Bank of America, N.A. Servicio de Salud de
Castilla La Mancha (SESCAM) €80,500.00 4/20/2010 1/31/2020 Bank of America, N.A.
The President of India Acting Through and Represented by The Addl. Commissioner
of Income Tax INR 271,645,524 2/23/2012 9/30/2022 Bank of America, N.A.
Boulevard Properties Pty LTD Can 159 229 40 AUD 415,575.27 1/11/2013 3/28/2020
Bank of America, N.A. Emirates REIT (CEIC) Limited AED 172,535.94 3/26/2013
5/31/2020 Bank of America, N.A. Servicio de Salud de Castilla La Mancha (SESCAM)
€76,810.32 11/5/2013 8/31/2020 Bank of America, N.A.

Cromwell Bt Pty Ltd

ACF Cromwell Symantec House Trust

ABN 90 968 248 763

AUD 2,536,695.40 2/14/2014 2/38/2022 Bank of America, N.A. Secretaria de Estado
de la Seguridad Social €91,264.40 6/30/2014 7/31/2020 Bank of America, N.A. The
Commissioners of HM Customs and Excise GBP 400,000.00 11/16/2015 10/30/2020 Bank
of America, N.A. United Specialty Insurance Company $1,395,211.00 9/1/2017
9/1/2020 Bank of America, N.A. State National Insurance Company, Inc.
$607,352.00 9/1/2017 9/1/2020 Bank of America, N.A.

Insurance Commissioner

State of Hawaii

Division of Insurance

Department of Commerce and Consumer Affairs

$800,000.00 12/7/2017 12/1/2019 Citibank NA London Tammsaare Arimaja OU
€60,121.00 5/8/2008 11/1/2020

 





 

 

Issuer Beneficiary Principal Amount Date of
Issuance Maturity
Date Citibank, N.A. Internet Corporation for Assigned Names and Numbers (ICANN)
$25,000.00 3/12/2013 12/31/2019 Citibank, N.A. Internet Corporation for Assigned
Names and Numbers (ICANN) $25,000.00 3/12/2013 12/31/2019 Citibank, N.A.
Internet Corporation for Assigned Names and Numbers (ICANN) $25,000.00 3/12/2013
12/31/2019 Citibank, N.A. Internet Corporation for Assigned Names and Numbers
(ICANN) $25,000.00 3/12/2013 12/31/2019 Bank of America, N.A. Reston Town Center
Property, LLC $72,943.75 2/24/2016 3/1/2020 Bank of America, N.A. FRIT San Jose
Town and Country Village, LLC

$535,000.00

5/3/2016 4/1/2020 Citibank, N.A., New York Hanevi’im Tower Ltd ILS 150,724.00
5/10/2018 8/31/2020 Citibank, N.A., New York Hayarkon Holdings (1992) Ltd. ILS
250,000.00 11/13/2018 6/30/2021 Citibank, N.A., New York Nina Ofer and Daphna
Galili ILS 135,707.00 1/10/2019 3/5/2020 Citibank, N.A., New York Migdal
Insurance Company Ltd ILS 6,016,152 2/19/2019 8/31/2026 Citibank, N.A., Pune
Branch The President of India acting through and represented by Deputy
Commissioner of Income Tax INR 31,262,007 4/15/2011 9/30/2020 Citibank, N.A.,
Pune Branch Department of Telecommunication INR 10,000,000 9/25/2014 9/30/2020
Citibank, N.A., Pune Branch The President of India acting through and
represented by Joint Commissioner of Income Tax INR 281,643,328 7/9/2013
7/8/2020 Citibank, N.A., Pune Branch Deputy Commissioner of Customs and Central
Excise INR 1,250,000 6/18/2009 2/28/2020 Citibank, N.A., Pune Branch Deputy
Commissioner of Customs and Central Excise INR 2,000,000 7/6/2009 6/30/2020
Citibank, N.A., Pune Branch The President of India acting through and
represented by Deputy Commissioner of Income Tax INR 169,202,710 8/18/2011
2/28/2020 Citibank, N.A., Pune Branch Citibank Tel Aviv INR 107,070,922 3/5/2010
9/30/2020 Citibank, N.A., Pune Branch Citibank Tel Aviv INR 100,000,000
9/23/2014 9/30/2020 Citibank, N.A., Pune Branch Citibank Tel Aviv INR
269,601,000 4/24/2015 9/30/2020

 





 

 

Schedule 4.6

 

Disclosed Matters

 

Reference is hereby made to the Items entitled “Legal Proceedings” in the
publicly made filings of the Borrower with the Securities and Exchange
Commission, as of the date hereof.

 





 

 

Schedule 6.12

 

Certain Post-Closing Obligations

 

1.Within 30 calendar days of the Effective Date (or such longer period as the
Administrative Agents shall reasonably agree), the Borrower will deliver to the
Administrative Agents insurance certificates and endorsements, in form and
substance reasonably satisfactory to the Administrative Agents, that (i) name
the Administrative Agents, on behalf of the Secured Parties, as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy, contain a loss payable/mortgagee clause or
endorsement that names the Administrative Agents, on behalf of the Secured
Parties, as loss payees/mortgagees thereunder.

 



 



 

Schedule 7.1

 

Existing Indebtedness

 

Payor Bond Type Principal
Amount Issue Date Maturity Date Symantec Corporation SYMC 4.20% 9/2020 Senior
Notes 750,000,000 9/16/2010 9/15/2020 Symantec Corporation SYMC 2.50% 4/2021
Convertible Notes 500,000,000 3/4/2016 4/1/2021 Symantec Corporation SYMC 2.00%
8/2021 Convertible Notes 1,250,000,000 8/1/2016 8/15/2021 Symantec Corporation
SYMC 3.95% 6/2022 Senior Notes 400,000,000 6/14/2012 6/15/2022 Symantec
Corporation SYMC 5.00% 2/2025 Senior Notes 1,100,000,000 2/9/2017 4/15/2025

 



 

 

Schedule 7.2

 

Liens

 

None.

 



 

 

Schedule 7.5

 

Existing Investments

 

Borrower or Subsidiary Currency Investment Book value est. as of
Oct. 28, 2019 Equity Investments                 Symantec Corporation USD Circle
Media 1,068,414.44              Symantec Corporation USD Code Play 40,000.00   
          Symantec Corporation USD Credit Sesame 9,999,998.98             
Symantec Corporation USD CyberCube Analytics 3,378,000.00              Symantec
Corporation USD Mocana Inv 8,356,422.51              Symantec Corporation USD
SecureLogix 4,579,052.00              Symantec Corporation USD ShieldX
2,999,999.48              Symantec Corporation USD vArmour 4,999,999.10         
    Symantec Corporation USD Aporeto 999,999.03              Symantec
Corporation USD Valimail 5,417,463.25              Symantec Security Ireland
Holdings Unlimited Company USD Veritas 148,955,000.00  Total     190,794,348.79 
          Investment Reserve                 Symantec Corporation USD Code Play
(40,000)             Symantec Corporation USD SecureLogix (4,579,052) Total    
(4,619,052.00)

 







 



EXHIBIT A-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the applicable
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees, swingline loans and letters of credit included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

 





1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3Select as appropriate.

 

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



A-1-1

 



 



1. Assignor[s]:                         2. Assignee[s]:                        
         [Assignee is an [Affiliate][Approved Fund] of [identify Lender]        
3. Borrower: Symantec Corporation        4. Administrative Agents: Wells Fargo
Bank, National Association as the Revolver Administrative Agent and JPMorgan
Chase Bank, N.A., as the Term Loan Administrative Agent, in each case under the
Credit Agreement       5. Credit Agreement: Credit Agreement, dated as of
November 4, 2019 (as may be amended, restated, amended and restated, supplements
or otherwise modified and in effect on the date hereof), among Symantec
Corporation, the Lenders party thereto, Wells Fargo Bank, National Association
as the Revolver Administrative Agent and Swingline Lender, and JPMorgan Chase
Bank, N.A., as Term Loan Administrative Agent and Collateral Agent       6.
 Assigned Interest[s]:

 











  

Assignor[s]5 Assignee[s]6 Facility Assigned7 Aggregate
Amount of Commitment/
Loans for all
Lenders8 Amount of Commitment/
Loans
Assigned8 Percentage Assigned of Commitment/ Loans9 CUSIP
Number       $ $ %         $ $ %         $ $ %  

 



 





5List each Assignor, as appropriate.

 

6List each Assignee, as appropriate.

 

7Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Initial
Term Loan,”, “Delayed Draw Term Loan”, “Revolving Loan,” etc.)

 

8Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

9Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



A-1-2

 

  

[7.Trade Date:______________]10  

 



 







10To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



 



A-1-3

 

  



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.] 



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR[S]11   [NAME OF ASSIGNOR]           By:     Name:   Title:          
ASSIGNEE[S]12   [NAME OF ASSIGNEE]           By:     Name:   Title:



  

[Consented to and]13 Accepted:

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION][JPMORGAN CHASE BANK, N.A.], as
[Revolver Administrative Agent][Term Loan Administrative Agent]

 

By:     Name: Title:   [Consented to:   SYMANTEC CORPORATION   By:     Name:
Title: ]14 [Consented to:



 



 



11Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

12Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

13To be added only if the consent of the applicable Administrative Agent is
required by Section 10.4(b)(iii)(B) of the Credit Agreement.

 

14To be added only if the consent of the Borrower is required by Section
10.4(b)(iii)(A) of the Credit Agreement.



 



A-1-4

 

  

  WELLS FARO BANK, NATIONAL ASSOCIATION, as Swingline Lender   By:     Name:
Title:   [EACH ISSUING BANK]   By:     Name: Title: ]15

 



 





15To be added only if the consent of the Swingline Lender and each Issuing Bank
is required by Section 10.4(b)(iii)(C) of the Credit Agreement.

 





A-1-5

 



 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.           Representations and Warranties.

 

1.1        Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.4(b) of the Credit Agreement (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon either
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on either Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 



A-1-6

 

 

2.           Payments. From and after the Effective Date, the applicable
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
applicable Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 



A-1-7

 

 

EXHIBIT A-2

 

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

This Affiliated Lender Assignment and Assumption (the “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [the][each]16 Assignor identified in item 1 below
([the][each, an] “Assignor”) and [the][each] 17 Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]18 hereunder are several and
not joint.]19 Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by [the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the applicable
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees, letters of credit and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 



 



16    For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

17    For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 



18    Select as appropriate.

 



19    Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 





A-2-1

 

 





1. Assignor[s]:                         2. Assignee[s]:                        
  [Assignee is an [Affiliate][Approved Fund] of [identify Lender]          3.
Borrower:Symantec Corporation          4. Administrative Agents:Wells Fargo
Bank, National Association as the Revolver Administrative Agent and JPMorgan
Chase Bank, N.A., as the Term Loan Administrative Agent, in each case under the
Credit Agreement      5. Credit Agreement:Credit Agreement, dated as of November
4, 2019 (as may be amended, restated, amended and restated, supplements or
otherwise modified and in effect on the date hereof), among Symantec
Corporation, the Lenders party thereto, Wells Fargo Bank, National Association
as the Revolver Administrative Agent and Swingline Lender, and JPMorgan Chase
Bank, N.A., as Term Loan Administrative Agent and Collateral Agent      6.
Assigned Interest[s]:

  

 

Assignor[s]20 Assignee[s]21 Facility
Assigned22 Aggregate
Amount of Commitment/
Loans for all
Lenders23 Amount of Commitment/
Loans
Assigned8 Percentage
Assigned of
Commitment/
Loans24 CUSIP
Number       $ $ %         $ $ %         $ $ %  

 

Each Assignee acknowledges the limitation on the rights of Lenders that are
Affiliated Lenders set forth in the Credit Agreement, including Section 10.4
thereof.

 

 





20    List each Assignor, as appropriate.

 

21    List each Assignee, as appropriate.

 

22    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Initial
Term Loan,” “Revolving Loan,” etc.)

 

23    Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

24    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 





A-2-2

 

 

[7.Trade Date:                                     ]25  

 



 





25    To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



A-2-3

 

 



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE APPLICABLE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]26   [NAME OF ASSIGNOR]           By:   Name:   Title:          
ASSIGNEE[S]27   [NAME OF ASSIGNEE]           By:   Name:   Title:

 

[Consented to and]28 Accepted:

 

[WELLS FARGO BANK, NATIONAL ASSOCIATION][JPMORGAN CHASE BANK, N.A.], as
[Revolver Administrative Agent][Term Loan Administrative Agent]

 

By:   Name:   Title:       [Consented to:       SYMANTEC CORPORATION       By:  
Name:   Title: ]29  

 

 





26    Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

27    Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

28    To be added only if the consent of the applicable Administrative Agent is
required by Section 10.4(b)(iii)(B) of the Credit Agreement.

 

29    To be added only if the consent of the Borrower is required by Section
10.4(b)(iii)(A) of the Credit Agreement

 



A-2-4

 

 

 

[Consented to:

 





WELLS FARO BANK, NATIONAL ASSOCIATION, as Swingline Lender

 

By:   Name:   Title:       [EACH ISSUING BANK]       By:   Name:   Title: ]30  

 



 

30       To be added only if the consent of the Swingline Lender and each
Issuing Bank is required by Section 10.4(b)(iii)(C) of the Credit Agreement.

 



A-2-5

 



 



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

1.          Representations and Warranties.

 

1.1        Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Sections
10.4(b) and 10.4(f) of the Credit Agreement (subject to such consents, if any,
as may be required thereunder), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the][the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon either Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vii) as of the Effective Date, after
giving effect to the assignment of the Assigned Interest pursuant to this
Assignment and Assumption, the aggregate principal amount of all Loans held by
all Affiliated Lenders (other than Affiliated Debt Funds) shall not exceed 30%
of the outstanding principal amount of all Term Loans calculated at the time
such Loans are assigned, and (viii) if it is a Foreign Lender attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on either Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 



A-2-6

 

 

2.          Payments. From and after the Effective Date, the applicable
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date. Notwithstanding the foregoing, the
applicable Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 



A-2-7

 

 

EXHIBIT B-1

 

BORROWING REQUEST

 

[Date]

  [Wells Fargo Bank, National Association as Revolver Administrative Agent 1525
W. W.T. Harris Blvd Mail Code: D1109-019 Charlotte, NC 28262 Attention:
Syndication Agency Services   JPMorgan Chase Bank, N.A.,
as Term Loan Administrative Agent 500 Stanton Christiana Rd. Newark, DE
19713-2107 Attention: Lauren Mayer]1

 

Ladies and Gentlemen:

 

The undersigned, SYMANTEC CORPORATION, a Delaware corporation (the “Borrower”),
refers to the Credit Agreement, dated as of November 4, 2019 (as otherwise
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among the Borrower, certain Lenders from time to
time parties thereto, [[JPMorgan Chase Bank, N.A., as Term Loan Administrative
Agent and Collateral Agent] [Wells Fargo Bank, National Association, as Revolver
Administrative Agent and Swingline Lender] and you as [[Term Loan Administrative
Agent and Collateral Agent] [Revolver Administrative Agent and Swingline
Lender]] (the terms defined therein being used herein as therein defined), and,
pursuant to Section 2.3 of the Credit Agreement, hereby gives you, as [[Term
Loan] [Revolver]]]2 Administrative Agent, irrevocable notice that the Borrower
requests a Borrowing of [ABR][Eurodollar]3 Loans under the Credit Agreement, and
to that end sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.3 of the Credit Agreement:

 

(i)           The aggregate principal amount of the Proposed Borrowing is
$_______________.4

 

(ii)          The Proposed Borrowing is requested to be made on
__________________ (the “Borrowing Date”).5

 



 

1     Select the applicable Administrative Agent.

 

2     Select the applicable Administrative Agent.

 

3     Select the applicable Type of the Proposed Borrowing.

 

4     Amount of Proposed Borrowing must comply with Section 2.2(c) of the Credit
Agreement.

 



B-1-1

 

 

(iii)         The Loans comprising the Proposed Borrowing shall be initially
made as [ABR][Eurodollar]6 Loans.

 

(iv)         The Loans comprising the Proposed Borrowing shall be made as
[Revolving Loans][Initial Term Loans][Delayed Draw Term Loans]7.

 

(v)          [The initial Interest Period for the Eurodollar Loans comprising
the Proposed Borrowing shall be [one][two][three][six] months.]8

 

(vi)         The account to which funds requested by this Borrowing Request
shall be disbursed is maintained by the [[Term Loan] [Revolver]9Administrative
Agent][ ]]10, located in ____________ and identified by account number
____________.11

 

[The undersigned hereby certifies that (a) the representations and warranties of
the Borrower set forth in the Credit Agreement (other than as set forth in
Sections 4.4(b) and 4.6(a) of the Credit Agreement) and the other Loan Documents
are true and correct in all material respects (or if qualified as to materiality
or Material Adverse Effect, in all respects) on and as of the date of the
Proposed Borrowing, except that the representations and warranties contained in
Section 4.4(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.1(a) and 6.2(b) of the Credit
Agreement and (b) at the time of and immediately after giving effect to the
Proposed Borrowing no Default has occurred and is continuing.]12

 

[The undersigned hereby certifies that (a) the Specified Representations are
true and correct in all material respects (or if qualified as to materiality or
Material Adverse Effect, in all respects) on and as of the date of the Proposed
Borrowing and (b) at the time of and immediately after giving effect to the
Proposed Borrowing no Default has occurred and is continuing.]13

 



 



5     Shall be a Business Day after the date hereof (in the case of ABR Loans)
or at least three Business Days after the date hereof (in the case of Eurodollar
Loans).

 

6     Select the applicable Type of the Proposed Borrowing.

 

7     Select the applicable Type for the Loans comprising the Proposed
Borrowing.

 

8      Include this clause only in the case of a Proposed Borrowing comprised of
Eurodollar Loans, and select the applicable Interest Period. If agreed to by
each Lender participating therein, the Interest Period may be a period of twelve
or fewer months or a period shorter than one month.

 

9     Select the applicable Administrative Agent.

 

10    In the case of an ABR Revolving Borrowing requested to finance the
reimbursement of an LC Disbursement, insert the applicable Issuing Bank.

 

11    Designate the appropriate account for the disbursement. The account must
comply with the requirements of Section 2.7 of the Credit Agreement.

 

12    To be included in a Borrowing Request for a Borrowing to occur after the
Effective Date, other than a Borrowing of Delayed Draw Term Loans.

 

13    To be included in a Borrowing Request for a Borrowing of Delayed Draw Term
Loans to occur after the Effective Date.

 



B-1-2

 

 

  Very truly yours,       SYMANTEC CORPORATION    

 

  By:     Name:     Title:  

 

B-1-3

 

 

EXHIBIT B-2

SWINGLINE BORROWING REQUEST

 

[Date]

 

Wells Fargo Bank, National Association as Revolver Administrative Agent 1525 W.
W.T. Harris Blvd Mail Code: D1109-019 Charlotte, NC 28262 Attention: Syndication
Agency Services

 

Ladies and Gentlemen:

 

The undersigned, SYMANTEC CORPORATION, a Delaware corporation (the “Borrower”),
refers to the Credit Agreement, dated as of November 4, 2019 (as otherwise
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among the Borrower, certain Lenders from time to
time parties thereto, JPMorgan Chase Bank, N.A., as Term Loan Administrative
Agent and Collateral Agent and you, as Revolver Administrative Agent (the terms
defined therein being used herein as therein defined), and, pursuant to
Section 2.5 of the Credit Agreement, hereby gives you, as Revolver
Administrative Agent, irrevocable notice that the Borrower requests a Borrowing
of a Swingline Loan under the Credit Agreement, and to that end sets forth below
the information relating to such Borrowing (the “Proposed Borrowing”) as
required by Section 2.5 of the Credit Agreement:

 

(i)            The aggregate principal amount of the Proposed Borrowing is
$_______________.1

 

(ii)           The Proposed Borrowing is requested to be made on
__________________ (the “Borrowing Date”).2

 

(iii)          The account to which funds requested by this Borrowing Request
shall be disbursed is maintained by the [[Revolver Administrative Agent][ ]]3,
located in ____________ and identified by account number ____________.4

 

After giving effect to the Proposed Borrowing, (i) the aggregate principal
amount of outstanding Swingline Loans will not exceed the lesser of (A) the
Swingline Sublimit and (B) the unutilized Revolving Commitment of the Swingline
Lender and (ii) the sum of the total Revolving Credit Exposures will not exceed
the total Revolving Commitments.

 



 



1     Amount of Proposed Borrowing must comply with Section 2.2(c) of the Credit
Agreement.

 

2     Shall be the date hereof or a Business Day after the date hereof.

 

3     In the case of a Swingline Borrowing requested to finance the
reimbursement of an LC Disbursement, insert the applicable Issuing Bank.

 

4     Designate the appropriate account for the disbursement. The account must
comply with the requirements of Section 2.7 of the Credit Agreement.

 



B-2-1

 

 

[The undersigned hereby certifies that (a) the representations and warranties of
the Borrower set forth in the Credit Agreement (other than as set forth in
Sections 4.4(b) and 4.6(a) of the Credit Agreement) and the other Loan Documents
are true and correct in all material respects (or if qualified as to materiality
or Material Adverse Effect, in all respects) on and as of the date of the
Proposed Borrowing, except that the representations and warranties contained in
Section 4.4(a) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.1(a) and 6.2(b) of the Credit
Agreement and (b) at the time of and immediately after giving effect to the
Proposed Borrowing no Default has occurred and is continuing.]5

 

  Very truly yours,       SYMANTEC CORPORATION

 

 

  By:     Name:     Title:  

 





 

5     Not to be included in a Borrowing Request for a Borrowing to occur on the
Effective Date.

  

B-2-2

 



 

EXHIBIT C

INTEREST ELECTION REQUEST

 

[Date]

 

[Wells Fargo Bank, National Association

as Revolver Administrative Agent

1525 W. W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

 

JPMorgan Chase Bank, N.A.,

as Term Loan Administrative Agent

500 Stanton Christiana Rd.

Newark, DE 19713-2107

Attention: Lauren Mayer]1

 

Ladies and Gentlemen:

 

The undersigned, SYMANTEC CORPORATION, a Delaware corporation (the “Borrower”),
refers to the Credit Agreement, dated as of November 4, 2019 (as otherwise
amended, restated, amended and restated, supplemented or modified from time to
time, the “Credit Agreement”), among the Borrower, certain Lenders from time to
time parties thereto, [[JPMorgan Chase Bank, N.A., as Term Loan Administrative
Agent and Collateral Agent] [Wells Fargo Bank, National Association, as Revolver
Administrative Agent and Swingline Lender] and you, as [[Term Loan
Administrative Agent and Collateral Agent] [Revolver Administrative Agent and
Swingline Lender]]2 (the terms defined therein being used herein as therein
defined), and, pursuant to Section 2.8(b) of the Credit Agreement, hereby gives
you, as [[Term Loan] [Revolver]]]3 Administrative Agent, irrevocable notice that
the Borrower requests a [conversion][continuation] 4 of [Term][Revolving]5 Loans
under the Credit Agreement, and to that end sets forth below the information
relating to such [conversion][continuation] (the “Proposed
[Conversion][Continuation]”) as required by Section 2.8(c) of the Credit
Agreement:

 

(i)        The Proposed [Conversion][Continuation] involves $____________6 in
aggregate principal amount of [ABR][Eurodollar]7 [Term][Revolving] Loans made
pursuant to a Borrowing on ________________,8 which [Term][Revolving] Loans are
presently maintained as [ABR][Eurodollar] Loans and are proposed hereby to be
[converted into ABR Loans][continued as ABR Loans][converted into Eurodollar
Loans][continued as Eurodollar Loans].9

 





 

1    Select the applicable Administrative Agent.

 

2    Select the applicable Administrative Agent.

 

3     Select the applicable Administrative Agent.

 

4     Insert “conversion” or “continuation” throughout the notice, as
applicable.

 

5     Include as applicable throughout.

 

6    Amount of Proposed Conversion or Continuation must comply with Section
2.2(c) of the Credit Agreement.

 

7    Select the applicable Type of Loans.



 



8    Insert the date of the applicable Borrowing for the Loans being converted
or continued.

 

9  Complete with the applicable bracketed language.



 



C-1-1

 

 

(ii)       The Proposed [Conversion][Continuation] is requested to be made on
_______________.10

 

(iii)      [The Interest Period for the [Term][Revolving] Loans being [converted
into][continued as] Eurodollar Loans pursuant to this Proposed
[Conversion][Continuation] shall be [one][two][three][six] months.]11

 

The Borrower hereby certifies that the following statement is true both on and
as of the date hereof and on and as of the effective date of the Proposed
[Conversion][Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed
[Conversion][Continuation].

 

 

  Very truly yours,     SYMANTEC CORPORATION  

 

  By:     Name:     Title:  

 



 





10     Shall be a Business Day after the date hereof (in the case of any
conversion of Eurodollar Loans into ABR Loans) or at least three Business Days
after the date hereof (in the case of any conversion of ABR Loans into, or
continuation of, Eurodollar Loans), and additionally, in the case of any
conversion of Eurodollar Loans into ABR Loans, or continuation of Eurodollar
Loans, shall be the last day of the Interest Period applicable to such
Eurodollar Loans.

 

11    Include this clause in the case of a Proposed Conversion or Continuation
involving a conversion of ABR Loans into, or continuation of, Eurodollar Loans,
and select the applicable Interest Period. If agreed to by each Lender
participating therein, the Interest Period may be a period of twelve or fewer
months or a period shorter than one month.

 



Signature Page to Interest Election Request 

 





 

 

EXHIBIT D-1

 

Revolving NOTE

 

$________________  Dated: ___________

 

FOR VALUE RECEIVED, the undersigned, Symantec Corporation, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to _________________ or its
registered assigns (the “Lender”) for the account of its applicable lending
office the aggregate principal amount of the Revolving Loans and the Swingline
Loans (each as defined below) owing to the Lender by the Borrower pursuant to
the Credit Agreement, dated as of November 4, 2019 (as otherwise amended,
restated, amended and restated, supplemented or modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among the Borrower, the Lender and certain
other lender parties party thereto, JPMorgan Chase Bank, N.A., as Term Loan
Administrative Agent and Collateral Agent and Wells Fargo Bank, National
Association, as Revolver Administrative Agent and Swingline Lender.

 

Both principal and interest on the Revolving Loans are payable in lawful money
of the United States of America to Wells Fargo Bank, National Association, as
Revolver Administrative Agent, as provided in the Credit Agreement. Both
principal and interest on the Swingline Loans are payable in lawful money of the
United States of America to the Swingline Lender, as maker of the Swingline
Loans, as provided in the Credit Agreement. Each Revolving Loan and Swingline
Loan owing to the Lender by the Borrower and the maturity thereof, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto, which
is part of this promissory note (the “Revolving Note”); provided, however, that
the failure of the Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower under this Revolving Note.

 

This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, and the remedies provided in, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of Loans (variously,
the “Revolving Loans” or the “Swingline Loans”) by the Lender to or for the
benefit of the Borrower from time to time in an aggregate amount not to exceed
at any time the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Loan and Swingline Loan being
evidenced by this Revolving Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

 



D-1-2

 

 

This Revolving Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York. The Borrower
hereby submits to the exclusive jurisdiction and venue of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Revolving Note, or for recognition or enforcement of any judgment, and the
Borrower hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. The
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Revolving Note shall affect
any right that the Lender may otherwise have to bring any action or proceeding
relating to this Revolving Note against the Borrower or its properties in the
courts of any jurisdiction.

 

IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be executed
by its duly authorized corporate officer as of the day and year first above
written.

 

  SYMANTEC CORPORATION  

 

  By     Name:     Title:  



 



Signature Page to Revolving Note

 





 

 





Revolving LOANS AND PAYMENTS OF PRINCIPAL

 

Date Amount of
Revolving  Loan Amount of
Principal Paid
or Prepaid Unpaid
Principal
Balance Notation
Made By                                                                        
                                                                               
                           

 



D-1-3

 

 

EXHIBIT D-2

 

[INITIAL][DELAYED DRAW] Term NOTE

 

$________________ Dated: ___________

 

FOR VALUE RECEIVED, the undersigned, Symantec Corporation, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to _________________ or its
registered assigns (the “Lender”) for the account of its applicable lending
office the aggregate principal amount of the [Initial][Delayed Draw] Term Loans
(as defined below) owing to the Lender by the Borrower pursuant to the Credit
Agreement, dated as of November 4, 2019 (as otherwise amended, restated, amended
and restated, supplemented or modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the Lender and certain other
lender parties party thereto, JPMorgan Chase Bank, N.A., as Term Loan
Administrative Agent and Collateral Agent and Wells Fargo Bank, National
Association, as Revolver Administrative Agent and Swingline Lender.

 

Both principal and interest on the [Initial][Delayed Draw] Term Loans are
payable in lawful money of the United States of America to JPMorgan Chase Bank,
N.A., as Term Loan Administrative Agent, as provided in the Credit Agreement.
Each [Initial][Delayed Draw] Term Loan owing to the Lender by the Borrower and
the maturity thereof, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto, which is part of this promissory note (the “Term
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
under this Term Note.

 

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, and the remedies provided in, the Credit Agreement. The Credit
Agreement, among other things, (i) provides for the making of [Initial][Delayed
Draw] Term Loans (the “[Initial][Delayed Draw] Term Loans”) by the Lender to or
for the benefit of the Borrower from time to time in an aggregate amount not to
exceed at any time the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such [Initial][Delayed Draw]
Term Loan being evidenced by this Term Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

 



D-2-1

 

 

This Term Note shall be governed by and construed in accordance with the
internal laws and judicial decisions of the State of New York. The Borrower
hereby submits to the exclusive jurisdiction and venue of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Term Note, or for recognition or enforcement of any judgment, and the Borrower
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. The Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Term Note shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Term Note against the Borrower or its properties in the courts of any
jurisdiction.

 

IN WITNESS WHEREOF, the Borrower has caused this Term Note to be executed by its
duly authorized corporate officer as of the day and year first above written.

 

  SYMANTEC CORPORATION  

 

  By     Name:     Title:  

 



Signature Page to Term Note

 





 

 

[INITIAL][DELAYED DRAW] TERM LOANS AND PAYMENTS OF PRINCIPAL

 

Date Amount of
[Initial][Delayed Draw] Term  Loans Amount of
Principal Paid
or Prepaid Unpaid
Principal
Balance Notation
Made By                                                                        
                                                                               
                           

 



D-2-3

 

 



EXHIBIT E-1

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 4, 2019,
(as otherwise amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Symantec Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Revolver Administrative
Agent and Swingline Lender, and JPMorgan Chase Bank, N.A., as Term Loan
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no payments under any Loan Document are
effectively connected with its conduct of a U.S. trade or business.

 

The undersigned has furnished the Borrower and the applicable Administrative
Agent with a certificate of its non-U.S. Person status on an IRS Form W-8BEN or
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the applicable
Administrative Agent in writing, and (2) the undersigned shall have at all times
furnished the Borrower and the applicable Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:     Name:     Title:    

Date: ________________ __, 20[__]

 



E-1-1

 

 

EXHIBIT E-2

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 4, 2019,
(as otherwise amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Symantec Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Revolver Administrative
Agent and Swingline Lender, and JPMorgan Chase Bank, N.A., as Term Loan
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section881(c)(3)(C) of the
Code and (v) no payments under any Loan Document are effectively connected with
its conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on an IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:     Name:     Title:    

Date: ________________ __, 20[__]

 



E-2-1

 

 

EXHIBIT E-3

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 4, 2019,
(as otherwise amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Symantec Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Revolver Administrative
Agent and Swingline Lender, and JPMorgan Chase Bank, N.A., as Term Loan
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii)  neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a “10 percent shareholder”
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
payments under any Loan Document are effectively connected with its or any of
its Applicable Partners’/Members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:     Name:     Title:    

Date: ________________ __, 20[__]

 



E-3-1

 

 

EXHIBIT E-4

 

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement, dated as of November 4, 2019,
(as otherwise amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Symantec Corporation,
a Delaware corporation (the “Borrower”), the Lenders from time to time parties
thereto, Wells Fargo Bank, National Association, as Revolver Administrative
Agent and Swingline Lender, and JPMorgan Chase Bank, N.A., as Term Loan
Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii)  neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank extending within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its Applicable Partners/Members is a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) no payments under any Loan Document are effectively connected with
its or any of its Applicable Partners’/Members’ conduct of a U.S. trade or
business.

 

The undersigned has furnished the Borrower and the applicable Administrative
Agent with IRS Form W-8IMY accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the applicable Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrower and the
applicable Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:     Name:     Title:    

Date: ________________ __, 20[__]

 



E-4-1

 

 

EXHIBIT F

 

[Form of GUARANTY AGREEMENT]

 





 

 

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of November 4, 2019 (this “Guaranty”), is made
by each of the undersigned Subsidiaries of Symantec Corporation, a Delaware
corporation (the “Borrower”), solely in respect of any Secured Hedging Agreement
or Cash Pooling Arrangement to which the Borrower is not a party, the Borrower,
and each other Subsidiary of the Borrower that, after the date hereof, executes
an instrument of accession hereto substantially in the form of Exhibit A (a
“Guarantor Accession”; the undersigned and such other Subsidiaries of the
Borrower, collectively, the “Guarantors”), in favor of the Guaranteed Parties
(as hereinafter defined). Capitalized terms used herein without definition shall
have the meanings given to them in the Credit Agreement referred to below.

 

RECITALS

 

A.       The Borrower, certain Lenders, Wells Fargo Bank, National Association,
as revolver administrative agent for the Lenders (in such capacity, the
“Revolver Administrative Agent”) and Swingline Lender, and JPMorgan Chase Bank,
N.A., as term loan administrative agent for the Lenders (in such capacity, the
“Term Loan Administrative Agent” and, together with the Revolver Administrative
Agent, the “Agents”) and Collateral Agent, are parties to a Credit Agreement,
dated as of November 4, 2019 (as amended, restated, amended and restated,
modified or supplemented from time to time, the “Credit Agreement”), providing
for the availability of certain credit facilities to the Borrower upon the terms
and conditions set forth therein.

 

B.       It is a condition to the extension of credit to the Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrower under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.

 

C.       The Borrower and the other Guarantors are engaged in related businesses
and undertake certain activities and operations on an integrated basis. As part
of such integrated operations, the Borrower, among other things, may advance to
the other Guarantors from time to time certain proceeds of the Loans made to the
Borrower by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain direct or indirect benefits as a result of the extension of
credit to the Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desires to execute and deliver this Guaranty.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Credit Agreement and to induce
the Lenders to extend credit to the Borrower thereunder, each Guarantor hereby
agrees as follows:

 

1.                 Guaranty.

 

(a)                Each Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally:

 

 

 

 

 

(i)               guarantees (A) to the Lenders (including the Swingline Lender
in its capacity as such and each Issuing Bank in its capacity as such), the
Collateral Agent and each Agent (collectively, including the Hedge Parties party
to a Permitted Hedge Agreement and any Cash Management Bank party to a
Guaranteed Cash Management Agreement, the “Guaranteed Parties”) the full and
prompt payment, at any time and from time to time as and when due (whether at
the stated maturity, by acceleration or otherwise), of all obligations (other
than in the case of the Borrower, in respect of its own obligations) of the
Borrower under the Credit Agreement and the other Loan Documents, including,
without limitation, all principal of and interest on the Loans, all fees,
reimbursements, expenses, indemnities and other amounts payable by the Borrower
under the Credit Agreement or any other Loan Document (including interest, fees
and expenses accruing after the filing of a petition or commencement of a case
by or with respect to the Borrower seeking relief under any Insolvency Laws (as
hereinafter defined), whether or not the claim for such interest is allowed in
such proceeding), and all such obligations that, but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due;
and (B) to each Hedge Party under any Hedge Agreement that is required or
permitted by the Credit Agreement to be entered into by any Loan Party (a
“Permitted Hedge Agreement”), all obligations of such Loan Party under such
Permitted Hedge Agreement (other than Excluded Swap Obligations); and (C) to
each Cash Management Bank under any Cash Management Agreement entered into by
any Loan Party (a “Guaranteed Cash Management Agreement”), all of the
obligations of such Loan Party under such Cash Management Agreement (other than
Excluded Swap Obligations); in each case under this clause (i), whether now
existing or hereafter created or arising and whether direct or indirect,
absolute or contingent, due or to become due (all liabilities and obligations
described in this clause (i), collectively, the “Guaranteed Obligations”); and

 

(ii)               agrees to pay the reasonable and documented out-of-pocket
fees and expenses of counsel for the Guaranteed Parties to, and reimburse upon
demand all reasonable and documented out-of-pocket costs and expenses incurred
or paid by, (x) any Guaranteed Party in connection with any suit, action or
proceeding to enforce or protect any rights of the Guaranteed Parties hereunder
and (y) each Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from, or in
connection with this Guaranty or the collection or enforcement of the Guaranteed
Obligations in accordance with this Guaranty; provided, however, that no
indemnified party shall have the right to be indemnified hereunder for any such
claims, losses, costs and expenses to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified party.

 

(b)                Notwithstanding the provisions of subsection (a) above and
notwithstanding any other provisions contained herein or in any other Loan
Document:

 

(i)               no provision of this Guaranty shall require or permit the
collection from any Guarantor of interest in excess of the maximum rate or
amount that such Guarantor may be required or permitted to pay pursuant to
applicable law; and

 

 

-2-

 

 

(ii)              the liability of each Guarantor under this Guaranty as of any
date shall be limited to a maximum aggregate amount (the “Maximum Guaranteed
Amount”) equal to the greatest amount that would not render such Guarantor’s
obligations under this Guaranty subject to avoidance, discharge or reduction as
of such date as a fraudulent transfer or conveyance under applicable federal and
state laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws (collectively, “Insolvency
Laws”), in each instance after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under applicable
Insolvency Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany indebtedness to the Borrower or any of its
Affiliates to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder, and after giving effect as
assets to the value (as determined under applicable Insolvency Laws) of any
rights to subrogation, contribution, reimbursement, indemnity or similar rights
of such Guarantor pursuant to (y) applicable law or (z) any agreement (including
this Guaranty) providing for an equitable allocation among such Guarantor and
other Affiliates of the Borrower of obligations arising under guaranties by such
parties).

 

(c)                The Guarantors desire to allocate among themselves, in a fair
and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made hereunder on any
date by a Guarantor (a “Funding Guarantor”) that exceeds its Fair Share (as
hereinafter defined) as of such date, that Funding Guarantor shall be entitled
to a contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as hereinafter defined) as of such date, with
the result that all such contributions will cause each Guarantor’s Aggregate
Payments (as hereinafter defined) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio (expressed as a fraction) of (x) the Adjusted
Maximum Guaranteed Amount (as hereinafter defined) with respect to such
Guarantor to (y) the aggregate of the Adjusted Maximum Guaranteed Amounts with
respect to all Guarantors, multiplied by the aggregate amount paid or
distributed on or before such date by all Funding Guarantors hereunder in
respect of the obligations guarantied. “Fair Share Shortfall” means, with
respect to a Guarantor as of any date of determination, the excess, if any, of
the Fair Share of such Guarantor over the Aggregate Payments of such Guarantor.
“Adjusted Maximum Guaranteed Amount” means, with respect to a Guarantor as of
any date of determination, the Maximum Guaranteed Amount of such Guarantor,
determined in accordance with the provisions of subsection (b) above; provided
that, solely for purposes of calculating the “Adjusted Maximum Guaranteed
Amount” with respect to any Guarantor for purposes of this subsection (c), any
assets or liabilities arising by virtue of any rights to subrogation,
reimbursement or indemnity or any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Guarantor.
“Aggregate Payments” means, with respect to a Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this subsection (c)). The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Guarantor. Each
Funding Guarantor’s right of contribution under this subsection (c) shall be
subject to the provisions of Section 4. The allocation among Guarantors of their
obligations as set forth in this subsection (c) shall not be construed in any
way to limit the liability of any Guarantor hereunder to the Guaranteed Parties.

 

(d)                The guaranty of each Guarantor set forth in this Section is a
guaranty of payment as a primary obligor, and not a guaranty of collection. Each
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations, at any
time and from time to time, may exceed the Maximum Guaranteed Amount of such
Guarantor and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Loan Document.

 

-3-

 

 

(e)                As used in this Agreement, the following terms have the
meanings specified below:

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement with the Borrower or a Subsidiary, is a Lender, an
Affiliate of a Lender, either Agent or an Affiliate of either Agent or the
Collateral Agent or an Affiliate of the Collateral Agent, or (b) at the time it
(or its Affiliate) becomes a Lender (including on the Effective Date), is a
party to a Cash Management Agreement with the Borrower or a Subsidiary, in each
case in its capacity as a party to such Cash Management Agreement.

 

“Excluded Swap Obligations” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the guarantee of such Loan Party of, or the grant by such Loan
Party of a security interest to secure, such Swap Obligation (or any liability
or guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the guarantee of such Loan Party or
the grant of such security interest becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party). If a Swap Obligation arises under a master agreement governing more than
one swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such guarantee or security interest is
or becomes illegal for the reasons identified in the immediately preceding
sentence of this definition.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.

 

“Hedge Party” means any Person that (a) at the time it enters into a Hedge
Agreement with the Borrower or a Subsidiary, is a Lender, an Affiliate of a
Lender, either Agent or an Affiliate of either Agent, the Collateral Agent or an
Affiliate of the Collateral Agent or (b) at the time it (or its Affiliate)
becomes a Lender (including on the Effective Date), is a party to a Hedge
Agreement with the Borrower or a Subsidiary, in each case in its capacity as a
party to such Hedge Agreement.

 

-4-

 

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

2.                   Guaranty Absolute. Each Guarantor agrees that its
obligations hereunder and under the other Loan Documents to which it is a party
are, to the fullest extent permitted by law, irrevocable, absolute and
unconditional, are independent of the Guaranteed Obligations and any security
therefor or other guaranty or liability in respect thereof, whether given by
such Guarantor or any other Person, and shall not be discharged, limited or
otherwise affected by reason of any of the following, whether or not such
Guarantor has notice or knowledge thereof:

 

(i)               any change in the time, manner or place of payment of, or in
any other term of, any Guaranteed Obligations or any guaranty or other liability
in respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of the Credit Agreement, any other Loan Document or any agreement or instrument
delivered pursuant to any of the foregoing;

 

(ii)              the invalidity or unenforceability of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
provisions of the Credit Agreement, any other Loan Document or any agreement or
instrument delivered pursuant to any of the foregoing;

 

(iii)             the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or any
security for any Guaranteed Obligations or for any guaranty or other liability
in respect thereof;

 

(iv)             any discharge, modification, settlement, compromise or other
action in respect of any Guaranteed Obligations or any guaranty or other
liability in respect thereof (other than as a result of the occurrence of the
Termination Requirements (as defined in Section 2(ix))), including any
acceptance or refusal of any offer or performance with respect to the same or
the subordination of the same to the payment of any other obligations;

 

(v)             any agreement not to pursue or enforce or any failure to pursue
or enforce (whether voluntarily or involuntarily as a result of operation of
law, court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any security
for any of the foregoing; any sale, exchange, release, substitution, compromise
or other action in respect of any such security; or any failure to create,
protect, perfect, secure, insure, continue or maintain any Liens in any
security;

 

(vi)             the exercise of any right or remedy available under the Loan
Documents, at law, in equity or otherwise in respect of any security for any
Guaranteed Obligations or for any guaranty or other liability in respect
thereof, in any order and by any manner thereby permitted, including, without
limitation, foreclosure on any such security by any manner of sale thereby
permitted, whether or not every aspect of such sale is commercially reasonable;

 

(vii)            any bankruptcy, reorganization, arrangement, liquidation,
insolvency, dissolution, termination, reorganization or like change in the
corporate structure or existence of the Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;

 

-5-

 

 

(viii)           any manner of application of any payments by or amounts
received or collected from any Person, by whomsoever paid and howsoever
realized, whether in reduction of any Guaranteed Obligations or any other
obligations of the Borrower or any other Person directly or indirectly liable
for any Guaranteed Obligations, regardless of what Guaranteed Obligations may
remain unpaid after any such application; or

 

(ix)             any other circumstance that might otherwise constitute a legal
or equitable discharge of, or a defense, set-off or counterclaim available to,
the Borrower, any Guarantor or a surety or guarantor generally;

 

provided that such obligations shall terminate and the Guarantors shall be
discharged and released therefrom upon the occurrence of all of the following:
(x) the payment in full in cash of the Guaranteed Obligations (other than
contingent and indemnification obligations not then due and payable) and (y) the
termination of the Commitments (the events in clauses (x) and (y) above,
collectively, the “Termination Requirements”).

 

3.                   Certain Waivers. Each Guarantor hereby knowingly,
voluntarily and expressly waives:

 

(i)               presentment, demand for payment, demand for performance,
protest and notice of any other kind, including, without limitation, notice of
nonpayment or other nonperformance (including notice of default under any Loan
Document with respect to any Guaranteed Obligations), protest, dishonor,
acceptance hereof, extension of additional credit to the Borrower and of any of
the matters referred to in Section 2 and of any rights to consent thereto;

 

(ii)              any right to require the Guaranteed Parties or any of them, as
a condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any security from or any deposit
balance or other credit in favor of, the Borrower, any other Guarantor or any
other Person directly or indirectly liable for any Guaranteed Obligations, or to
pursue any other remedy or enforce any other right; and any other defense based
on an election of remedies with respect to any security for any Guaranteed
Obligations or for any guaranty or other liability in respect thereof,
notwithstanding that any such election (including any failure to pursue or
enforce any rights or remedies) may impair or extinguish any right of
indemnification, contribution, reimbursement or subrogation or other right or
remedy of any Guarantor against the Borrower, any other Guarantor or any other
Person directly or indirectly liable for any Guaranteed Obligations or any such
security;

 

(iii)             any right or defense based on or arising by reason of any
right or defense of the Borrower or any other Person, including, without
limitation, any defense based on or arising from a lack of authority or other
disability of the Borrower or any other Person, the invalidity or
unenforceability of any Guaranteed Obligations, any security therefor or any
Loan Document or other agreement or instrument delivered pursuant thereto, or
the cessation of the liability of the Borrower for any reason other than the
satisfaction of the Termination Requirements;

 

(iv)             any defense based on any Guaranteed Party’s acts or omissions
in the administration of the Guaranteed Obligations, any guaranty or other
liability in respect thereof or any security for any of the foregoing, and
promptness, diligence or any requirement that any Guaranteed Party create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
security;

 

-6-

 

 

(v)              any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and

 

(vi)             any defense based on or afforded by any applicable law that
limits the liability of or exonerates guarantors or sureties or that may in any
other way conflict with the terms of this Guaranty.

 

4.                   No Subrogation. Each Guarantor hereby waives, and agrees
that it will not exercise or seek to exercise, any claim or right that it may
have against the Borrower or any other Guarantor at any time as a result of any
payment made under or in connection with this Guaranty or the performance or
enforcement hereof, including any right of subrogation to the rights of any of
the Guaranteed Parties against the Borrower or any other Guarantor, any right of
indemnity, contribution or reimbursement against the Borrower or any other
Guarantor (including rights of contribution as set forth in Section 1(c)), any
right to enforce any remedies of any Guaranteed Party against the Borrower or
any other Guarantor, or any benefit of, or any right to participate in, any
security held by any Guaranteed Party to secure payment of the Guaranteed
Obligations, in each case whether such claims or rights arise by contract,
statute (including without limitation the Bankruptcy Code), common law or
otherwise; provided, however, that a Guarantor may enforce the rights of
contribution set forth in Section 1(c) after satisfaction of the Termination
Requirements. Each Guarantor further agrees that all indebtedness and other
obligations, whether now or hereafter existing, of the Borrower or any other
Subsidiary of the Borrower to such Guarantor, including, without limitation, any
such indebtedness in any proceeding under the Bankruptcy Code and any
intercompany receivables, together with any interest thereon, shall be, and
hereby are, subordinated and made junior in right of payment to the Guaranteed
Obligations. Each Guarantor further agrees that if any amount shall be paid to
or any distribution received by any Guarantor (i) on account of any such
indebtedness at any time after the occurrence and during the continuance of an
Event of Default, or (ii) on account of any rights of contribution at any time
prior to the satisfaction of the Termination Requirements, such amount or
distribution shall be deemed to have been received and to be held in trust for
the benefit of the Guaranteed Parties, and shall forthwith be delivered to the
Collateral Agent in the form received (with any necessary endorsements in the
case of written instruments), to be applied against the Guaranteed Obligations,
whether or not matured, in accordance with the terms of the applicable Loan
Documents and without in any way discharging, limiting or otherwise affecting
the liability of such Guarantor under any other provision of this Guaranty.
Additionally, in the event the Borrower or any other Loan Party becomes a
“debtor” within the meaning of the Bankruptcy Code, the Collateral Agent shall
be entitled, at its option, on behalf of the Guaranteed Parties and as
attorney-in-fact for each Guarantor, and is hereby authorized and appointed by
each Guarantor, to file proofs of claim on behalf of each relevant Guarantor and
vote the rights of each such Guarantor in any plan of reorganization, and to
demand, sue for, collect and receive every payment and distribution on any
indebtedness of the Borrower or such Loan Party to any Guarantor in any such
proceeding, each Guarantor hereby assigning to the Collateral Agent all of its
rights in respect of any such claim, including the right to receive payments and
distributions in respect thereof.

 

5.                   Representations and Warranties. Each Guarantor hereby
represents and warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
are true and correct.

 

6.                   Financial Condition of Borrower. Each Guarantor represents
that it has knowledge of the Borrower’s financial condition and affairs and that
it has adequate means to obtain from the Borrower on an ongoing basis
information relating thereto and to the Borrower’s ability to pay and perform
the Guaranteed Obligations, and agrees to assume the responsibility for keeping,
and to keep, so informed for so long as this Guaranty is in effect with respect
to such Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have
no obligation to investigate the financial condition or affairs of the Borrower
for the benefit of any Guarantor nor to advise any Guarantor of any fact
respecting, or any change in, the financial condition or affairs of the Borrower
that might become known to any Guaranteed Party at any time, whether or not such
Guaranteed Party knows or believes or has reason to know or believe that any
such fact or change is unknown to any Guarantor, or might (or does) materially
increase the risk of any Guarantor as guarantor, or might (or would) affect the
willingness of any Guarantor to continue as a guarantor of the Guaranteed
Obligations.

 

-7-

 

 

7.                   Payments; Application; Set-Off.

 

(a)                The Guarantors each, jointly and severally, agree that, upon
the failure of the Borrower to pay any Guaranteed Obligations when and as the
same shall become due (whether at the stated maturity, by acceleration or
otherwise), and without limitation of any other right or remedy that any
Guaranteed Party may have at law, in equity or otherwise the Guarantors, the
Guarantors will, jointly and severally, but subject to the provisions of Section
1(b), forthwith pay or cause to be paid to the Collateral Agent, for the benefit
of the Guaranteed Parties, an amount equal to the amount of the Guaranteed
Obligations then due and owing as aforesaid.

 

(b)                All payments made by each Guarantor hereunder will be made in
dollars to the Collateral Agent, without set-off, counterclaim or other defense
and, in accordance with the Credit Agreement, free and clear of and without
deduction for any Taxes, each Guarantor hereby agreeing to comply with and be
bound by the provisions of the Credit Agreement in respect of all payments made
by it hereunder.

 

(c)                All payments made hereunder shall be applied by the
Collateral Agent in accordance with Section 4.02 of the Security Agreement
and/or the similar provisions in the other Security Documents. In carrying out
the foregoing, (x) amounts received shall be applied in the numerical order
provided therein until exhausted prior to application to the next succeeding
category, (y) all amounts shall be apportioned ratably among the Guaranteed
Parties in proportion to the amounts of such principal, interest, fees or other
Guaranteed Obligations owed to them respectively pursuant to clauses THIRD
through SEVENTH thereof and (z) each Agent shall be entitled to rely upon any
Guaranteed Party that has entered into a Permitted Hedge Agreement or Guaranteed
Cash Management Agreement for a determination (which such Guaranteed Party
agrees to provide or cause to be provided upon request of each Agent) of the
outstanding Guaranteed Obligations owed to such Guaranteed Party under any such
Permitted Hedge Agreement or Guaranteed Cash Management Agreement. Unless it has
actual knowledge (including by way of written notice from any such Guaranteed
Party) to the contrary, each Agent, in acting hereunder, shall be entitled to
assume that no Permitted Hedge Agreements or Guaranteed Cash Management
Agreement, or Guaranteed Obligations in respect thereof, are in existence
between any Guaranteed Party and any Loan Party. If any Lender or Affiliate
thereof that is a party to a Permitted Hedge Agreement or Guaranteed Cash
Management Agreement (the obligations of the applicable Loan Party under which
are Guaranteed Obligations) ceases to be a Lender or Affiliate thereof, such
former Lender or Affiliate thereof shall nevertheless continue to be a
Guaranteed Party hereunder with respect to the Guaranteed Obligations under such
Permitted Hedge Agreement or Guaranteed Cash Management Agreement.

 

(d)                In the event that the proceeds of any such sale, disposition
or realization are insufficient to pay all amounts to which the Guaranteed
Parties are legally entitled, the Guarantors shall be jointly and severally
liable for the deficiency, together with interest thereon at the highest rate
specified in any applicable Loan Document for interest on overdue principal or
such other rate as shall be fixed by applicable law, together with the costs of
collection and all other fees, reimbursements, costs and expenses payable
hereunder.

 

-8-

 

 

(e)                If an Event of Default shall have occurred and be continuing,
each Guaranteed Party and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other obligations at any time owing by such
Guaranteed Party or Affiliate to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Guaranty or any other Loan Document, irrespective
of whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Collateral Agent for further application in accordance with
the provisions of Section 2.22 of the Credit Agreement and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of each Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to each Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

8.                   No Waiver. The rights and remedies of the Guaranteed
Parties expressly set forth in this Guaranty and the other Loan Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of any Guaranteed Party in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege or be construed to be a
waiver of any Default or Event of Default. No course of dealing between any of
the Guarantors and the Guaranteed Parties or their agents or employees shall be
effective to amend, modify or discharge any provision of this Guaranty or any
other Loan Document or to constitute a waiver of any Default or Event of
Default. No notice to or demand upon any Guarantor in any case shall entitle
such Guarantor or any other Guarantor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the right of any
Guaranteed Party to exercise any right or remedy or take any other or further
action in any circumstances without notice or demand.

 

9.                   Enforcement. The Guaranteed Parties agree that, except as
provided in Section 7(e), this Guaranty may be enforced only by the Collateral
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any security given to secure the payment and performance of the Guarantors’
obligations hereunder. The obligations of each Guarantor hereunder are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought against each Guarantor whether or not action is brought against the
Borrower or any other Guarantor and whether or not the Borrower or any other
Guarantor is joined in any such action. Each Guarantor agrees that to the extent
all or part of any payment of the Guaranteed Obligations made by any Person is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid by or on behalf of any Guaranteed Party to a trustee,
receiver or any other party under any Insolvency Laws (the amount of any such
payment, a “Reclaimed Amount”), then, to the extent of such Reclaimed Amount,
this Guaranty shall continue in full force and effect or be revived and
reinstated, as the case may be, as to the Guaranteed Obligations intended to be
satisfied as if such payment had not been received; and each Guarantor
acknowledges that the term “Guaranteed Obligations” includes all Reclaimed
Amounts that may arise from time to time.

 

10.               Amendments, Waivers, etc. No amendment, modification, waiver,
discharge or termination of, or consent to any departure by any Guarantor from,
any provision of this Guaranty, shall be effective unless in a writing signed by
each Agent and such of the Lenders (if any) as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

 

-9-

 

 

11.               Addition, Release of Guarantors. Each Guarantor recognizes
that the provisions of the Credit Agreement require Persons that become Material
Subsidiaries of the Borrower and that are not already parties hereto to become
Guarantors hereunder by executing a Guarantor Accession, and agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the same, or by reason of each Agent’s actions in effecting the same
or in releasing any Guarantor hereunder, in each case without the necessity of
giving notice to or obtaining the consent of any other Guarantor.

 

12.               Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival. This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements
(provided that the provisions of Sections 1(a)(ii) and 4 shall survive any
termination of this Guaranty), (ii) be binding upon and enforceable against each
Guarantor and its successors and assigns (provided, however, that no Guarantor
may sell, assign or transfer any of its rights, interests, duties or obligations
hereunder without the prior written consent of the Lenders) and (iii) inure to
the benefit of and be enforceable by each Guaranteed Party and its successors
and permitted assigns. Without limiting the generality of clause (iii) above,
any Guaranteed Party may, in accordance with the provisions of the Credit
Agreement, assign all or a portion of the Guaranteed Obligations held by it
(including by the sale of participations), whereupon each Person that becomes
the holder of any such Guaranteed Obligations shall (except as may be otherwise
agreed between such Guaranteed Party and such Person) have and may exercise all
of the rights and benefits in respect thereof granted to such Guaranteed Party
under this Guaranty or otherwise. Each Guarantor hereby irrevocably waives
notice of and consents in advance to the assignment as provided above from time
to time by any Guaranteed Party of all or any portion of the Guaranteed
Obligations held by it and of the corresponding rights and interests of such
Guaranteed Party hereunder in connection therewith. All representations,
warranties, covenants and agreements herein shall survive the execution and
delivery of this Guaranty and any Guarantor Accession.

 

13.               Governing Law; Consent to Jurisdiction; Appointment of
Borrower as Representative, Process Agent, Attorney-in-Fact.

 

(a)                This Guaranty shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York.

 

(b)                Each Guarantor irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Loan Document shall
affect any right that any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Loan Document
against any Guarantor or its properties in the courts of any jurisdiction.

 

(c)                Each Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

 

-10-

 

 

(d)                Each Guarantor hereby irrevocably designates and appoints the
Borrower as its designee, appointee and agent to receive on its behalf all
service of process in any such action or proceeding and any other notice or
communication hereunder, irrevocably consents to service of process in any such
action or proceeding by registered or certified mail directed to the Borrower at
its address set forth in the Credit Agreement (and service so made shall be
deemed to be completed upon the earlier of actual receipt thereof or three (3)
business days after deposit in the United States mails, proper postage prepaid
and properly addressed), and irrevocably agrees that service so made shall be
effective and binding upon such Guarantor in every respect and that any other
notice or communication given to the Borrower at the address and in the manner
specified herein shall be effective notice to such Guarantor. Nothing in this
Section shall affect the right of any party to serve legal process in any other
manner permitted by law or affect the right of any Guaranteed Party to bring any
action or proceeding against any Guarantor in the courts of any other
jurisdiction.

 

(e)                Further, each Guarantor does hereby irrevocably make,
constitute and appoint the Borrower as its true and lawful attorney-in-fact,
with full authority in its place and stead and in its name, the Borrower’s name
or otherwise, and with full power of substitution in the premises, from time to
time in the Borrower’s discretion to agree on behalf of, and sign the name of,
such Guarantor to any amendment, modification or supplement to, restatement of,
or waiver or consent in connection with, this Guaranty, any other Loan Document
or any document or instrument pursuant hereto or thereto, and to take any other
action and do all other things on behalf of such Guarantor that the Borrower may
deem necessary or advisable to carry out and accomplish the purposes of this
Guaranty and the other Loan Documents. The Borrower will not be liable for any
act or omission nor for any error of judgment or mistake of fact unless the same
shall occur as a result of the gross negligence or willful misconduct of the
Borrower. This power, being coupled with an interest, is irrevocable by any
Guarantor for so long as this Guaranty shall be in effect with respect to such
Guarantor. By its signature hereto, the Borrower consents to its appointment as
provided for herein and agrees promptly to distribute all process, notices and
other communications to each Guarantor.

 

14.               Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

15.               Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:
(a) if to any Guarantor, in care of the Borrower and at the Borrower’s address
for notices set forth in the Credit Agreement, and (b) if to any Guaranteed
Party, at its address for notices set forth in the Credit Agreement; in each
case, as such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.

 

-11-

 

 

16.               Severability. To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.

 

17.               Construction. The headings of the various sections and
subsections of this Guaranty have been inserted for convenience only and shall
not in any way affect the meaning or construction of any of the provisions
hereof. Unless the context otherwise requires, words in the singular include the
plural and words in the plural include the singular.

 

18.               Counterparts; Effectiveness. This Guaranty may be executed in
any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. This
Guaranty shall become effective, as to any Guarantor, upon the execution and
delivery by such Guarantor of a counterpart hereof or a Guarantor Accession.

 

-12-

 

 

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

  Symantec Corporation (solely in respect of any Secured Hedging Agreement or
Cash Pooling Arrangement to which the Borrower is not a party)           By:    
  Name:     Title:       Symantec Operating Corporation   LifeLock, Inc.
Blue Coat LLC       By:       Title:

 

Accepted and agreed to:       WELLS FARGO BANK, NATIONAL ASSOCIATION,   as
Revolver Administrative Agent       By:       Title:       Accepted and agreed
to:       JPMORGAN CHASE BANK, N.A.,   as Term Loan Administrative Agent and
Collateral Agent       By:       Title:  

 



 

 

EXHIBIT A

 

GUARANTOR ACCESSION

 

THIS GUARANTOR ACCESSION (this “Accession”), dated as of __________, ____, is
executed and delivered by [NAME OF NEW GUARANTOR], a [ ] [corporation] (the “New
Guarantor”), pursuant to the Guaranty Agreement referred to herein below.

 

Reference is made to the Credit Agreement, dated as of November 4, 2019, among
Symantec Corporation (the “Borrower”), the Lenders party thereto, the Revolver
Administrative Agent, Swingline Lender, Term Loan Administrative Agent and
Collateral Agent (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Credit Agreement”). In connection with and
as a condition to the initial and continued extensions of credit under the
Credit Agreement, the Borrower and certain of its Subsidiaries have executed and
delivered a Guaranty Agreement, dated as of November 4, 2019 (as amended,
modified, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), pursuant to which such Subsidiaries have guaranteed the payment in
full of the obligations of the Borrower under the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement). Capitalized terms used
herein without definition shall have the meanings given to them in the Guaranty.

 

The Borrower has agreed under the Credit Agreement to cause each of its future
Material Subsidiaries to become a party to the Guaranty as a guarantor
thereunder. The New Guarantor is a Material Subsidiary of the Borrower. The New
Guarantor will obtain benefits as a result of the continued extension of credit
to the Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Accession.
Therefore, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce the Lenders to continue to extend credit to the Borrower under the
Credit Agreement, the New Guarantor hereby agrees as follows:

 

The New Guarantor hereby joins in and agrees to be bound by each and all of the
provisions of the Guaranty as a Guarantor thereunder. In furtherance (and
without limitation) of the foregoing, pursuant to Section 1 of the Guaranty, the
New Guarantor hereby irrevocably, absolutely and unconditionally, and jointly
and severally with each other Guarantor, guarantees to the Guaranteed Parties
the full and prompt payment, at any time and from time to time as and when due
(whether at the stated maturity, by acceleration or otherwise), of all of the
Guaranteed Obligations, and agrees to pay or reimburse upon demand all other
obligations of the Guarantors under the Guaranty, all on the terms and subject
to the conditions set forth in the Guaranty.

 

The New Guarantor hereby represents and warrants that after giving effect to
this Accession, each representation and warranty related to it contained in the
Credit Agreement is true and correct with respect to the New Guarantor as of the
date hereof.

 

This Accession shall be a Loan Document (within the meaning of such term under
the Credit Agreement), shall be binding upon and enforceable against the New
Guarantor and its successors and assigns, and shall inure to the benefit of and
be enforceable by each Guaranteed Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Guaranty and made
a part thereof.

 



 

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

 

  [NAME OF NEW GUARANTOR]       By:       Title:

 

-2-

 



 

EXHIBIT G

 

[Form of SecuritY AGREEMENT]

 





 

 

 

     

 

COLLATERAL AGREEMENT

dated as of

November 4, 2019,

among

SYMANTEC CORPORATION,

THE OTHER GRANTORS PARTY HERETO

and

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

 

 

     

 

 

 

 

TABLE OF CONTENTS

 

 

    Page  

ARTICLE I


Definitions

 

      SECTION 1.01. Defined Terms 1 SECTION 1.02. Other Defined Terms 1      

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01. Pledge 5 SECTION 2.02. Delivery of the Pledged Collateral 5
SECTION 2.03. Representations, Warranties and Covenants 5 SECTION 2.04.
Registration in Nominee Name; Denominations 6  

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01. Security Interest 6 SECTION 3.02. Representations and Warranties 8
SECTION 3.03. Covenants 9 SECTION 3.04. Other Actions 11 SECTION 3.05. Covenants
Regarding Patent, Trademark and Copyright Collateral 12      

ARTICLE IV

 

Remedies

 

SECTION 4.01. Remedies upon Default 13 SECTION 4.02. Application of Proceeds 14
SECTION 4.03. Grant of License to Use Intellectual Property 15      

ARTICLE V

 

Miscellaneous

 

SECTION 5.01. Notices 16 SECTION 5.02. Waivers; Amendment 16 SECTION 5.03.
Collateral Agent’s Fees and Expenses; Indemnification 16 SECTION 5.04.
Successors and Assigns 17 SECTION 5.05. Survival of Agreement 17 SECTION 5.06.
Counterparts; Effectiveness; Several Agreement 17 SECTION 5.07. Severability 17
SECTION 5.08. Right of Set-Off 18

 

-i-

 

 

    Page       SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of
Process; Appointment of Service of Process Agent 18 SECTION 5.10. WAIVER OF JURY
TRIAL 19 SECTION 5.11. Headings 19 SECTION 5.12. Security Interest Absolute 19
SECTION 5.13. Termination or Release 19 SECTION 5.14. Additional Grantors 20
SECTION 5.15. Collateral Agent Appointed Attorney-in-Fact 20

 

Schedules

 

Schedule I Grantors Schedule II Pledged Debt Securities Schedule III
Intellectual Property Schedule IV Commercial Tort Claims

 

Exhibits

 

Exhibit I Form of Supplement Exhibit II Form of Copyright Security Agreement
Exhibit III Form of Patent Security Agreement Exhibit IV Form of Trademark
Security Agreement

 

-ii-

 

 

COLLATERAL AGREEMENT, dated as of November 4, 2019 (this “Agreement”), among
SYMANTEC CORPORATION, a Delaware corporation (the “Borrower”), the other
GRANTORS party hereto from time to time and JPMORGAN CHASE BANK, N.A., as
Collateral Agent (in such capacity and together with successors in such
capacity, the “Collateral Agent”).

 

Reference is made to the Credit Agreement dated as of November 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Term Loan Administrative Agent (in such capacity and together with
successors in such capacity, the “Term Agent”), Wells Fargo Bank, National
Association, as Revolver Administrative Agent (in such capacity and together
with successors in such capacity, the “Revolver Agent”) and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Grantors (other than the Borrower)
are Affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.          Defined Terms. Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the New York UCC (as defined herein) and not defined
in this Agreement shall have the meaning specified in the New York UCC.

 

The rules of construction specified in Sections 1.3 and 1.4 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.

 

SECTION 1.02.          Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.01.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Borrower” has the meaning assigned to such term in the introductory paragraphs
to this Agreement.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Copyright License” means any agreement, now or hereafter in effect, granting to
any Person any right under any Copyright now or hereafter owned by any other
Person or that such other Person otherwise has the right to license, and all
rights of any such Person under any such agreement.

 

 

 

 

“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.

 

“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
arising under the copyright laws of the United States or any other country,
whether as author, assignee, transferee, exclusive licensee or otherwise, and
(b) all registrations and applications for registration of any such copyright in
the United States or any other country, including registrations, supplemental
registrations and pending applications for registration in the United States
Copyright Office (or any similar office in any other country), including, in the
case of any Grantor, registrations, supplemental registrations and pending
applications for registration in the United States Copyright Office set forth
next to its name on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph to this Agreement.

 

“Excluded Account” means (a) any Deposit Account exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any Grantor’s or any of its Subsidiary’s employees, and (b) any Deposit
Account exclusively used for purposes of cash deposits or pledges consisting of
Permitted Encumbrances pursuant to clauses (c), (d) or (i) of the definition of
“Permitted Encumbrances” set forth in the Credit Agreement.

 

“Excluded Assets” means (a) any ownership, leasehold or other interests in real
property, (b) any governmental licenses or state or local franchises, charters
or authorizations, to the extent a security interest in any such license,
franchise, charter or authorization would be prohibited or restricted thereby
(including any legally effective prohibition or restriction, but excluding any
prohibition or restriction that is ineffective under the Uniform Commercial Code
of any applicable jurisdiction), (c) any asset if and to the extent that and for
so long as the grant of a Lien thereon to secure the Secured Obligations is
prohibited by any requirements of law (other than to the extent that any such
prohibition would be rendered ineffective pursuant to any other applicable
requirements of law), (d) any U.S. intent-to-use trademark or service mark
application prior to the filing and acceptance of a “Statement of Use” or
“Amendment to Allege Use” by the United States Patent and Trademark Office with
respect thereto, to the extent that the grant of a security interest therein
would impair the validity of or enforceability of such intent-to-use trademark
or service mark, (e) any lease or other agreement or any property subject to a
purchase money security interest, capital lease or similar arrangement permitted
under the Credit Agreement to the extent that a grant of a security interest
therein would violate or invalidate such lease, agreement, purchase money
arrangement or similar arrangement, in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction or other similar applicable law, other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the Uniform Commercial Code of any applicable jurisdiction or other similar
applicable law notwithstanding such prohibition, (f) any Equity Interests in any
Subsidiary or, to the extent prohibited by the organization documents thereof,
any joint venture, (g) intercompany Indebtedness owed to any Grantor, (h)
commercial tort claims with an aggregate value of less than $60,000,000 and
letter-of-credit rights with an aggregate value of less than $50,000,000 (except
to the extent a security interest therein can be perfected by a UCC filing), (i)
Vehicles and other assets subject to certificates of title, (j) Excluded
Accounts, and (k) any property with respect to which the cost of obtaining a
security interest in such property, in the reasonable opinion of the Collateral
Agent, are unreasonable in light of all the circumstances or otherwise
disproportionate to the benefit to be obtained by the Secured Parties.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.

 

-2-

 

 

“Grantors” means (a) the Borrower, (b) each Subsidiary identified on Schedule I
hereto and (c) each Subsidiary of the Borrower that becomes a party to this
Agreement as a Grantor after the Effective Date.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)       any case commenced by or against a Borrower or any other Grantor under
any Bankruptcy Law, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of a
Borrower or any other Grantor, any receivership or assignment for the benefit of
creditors relating to a Borrower or any other Grantor or any similar case or
proceeding relative to a Borrower or any other Grantor or its creditors, as
such, in each case whether or not voluntary;

 

(2)       any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to a Borrower or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(3)       any other proceeding of any type or nature in which substantially all
claims of creditors of a Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Intellectual Property” means, with respect to any Person, all intellectual and
similar property of every kind and nature now owned or hereafter acquired by any
such Person, including Patents, Copyrights, Licenses, Trademarks and Technology.

 

“IP Security Agreements” means the Trademark Security Agreement, the Patent
Security Agreement and the Copyright Security Agreement.

 

“License” means any Patent License, Trademark License, Copyright License,
Technology License or other license or sublicense agreement to which any Person
is a party, including those exclusive Copyright Licenses of registered
Copyrights under which any Grantor is a licensee listed on Schedule III.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Article 9 Collateral is governed by the Uniform Commercial Code
or similar law as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect, at such
time, in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or priority and for purposes of definitions relating to such
provisions.

 

“Patent License” means any agreement, now or hereafter in effect, granting to
any Person any right to make, use or sell any invention or design on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.

 

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III.

 

“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all patents of the United States or the
equivalent thereof in any other country, all registrations thereof and all
applications for patents of the United States or the equivalent thereof in any
other country, including registrations and pending applications in the United
States Patent and Trademark Office or any similar offices in any other country,
including, in the case of any Grantor, those filed in connection therewith in
the United States Patent and Trademark Office listed on Schedule III, and (b)
all reissues, reexaminations, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions or designs disclosed or
claimed therein, including the right to make, use and/or sell the inventions or
designs disclosed or claimed therein.

 

-3-

 

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.

 

“Revolver Agent” has the meaning assigned to such term in the introductory
paragraphs to this Agreement.

 

“Security Interest” has the meaning assigned to such term in Section 3.01(a).

 

“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Collateral Agent, and in each case reasonably satisfactory
to the Collateral Agent.

 

“Technology” means, collectively, all trade secrets, know how, technology
(whether patented or not), rights in Software (including source code and object
code), rights in data and databases, rights in Internet web sites, customer and
supplier lists, proprietary information, methods, procedures, formulae,
descriptions, compositions, technical data, drawings, specifications, name
plates, catalogs, confidential information and the right to limit the use or
disclosure thereof by any person, pricing and cost information, business and
marketing plans and proposals.

 

“Technology License” means any agreement, now or hereafter in effect, granting
to any Person any right to make, use or sell any Technology, now or hereafter
owned by any other Person or that any other Person now or hereafter otherwise
has the right to license, is in existence, and all rights of any such Person
under any such agreement.

 

“Term Agent” has the meaning assigned to such term in the introductory
paragraphs to this Agreement.

 

“Trademark License” means any agreement, now or hereafter in effect, granting to
any Person any right to use any Trademark now or hereafter owned by any other
Person or that any other Person otherwise has the right to license, and all
rights of any such Person under any such agreement.

 

“Trademark Security Agreement” means the Trademark Security Agreement in the
form of Exhibit IV.

 

“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, brand names, corporate names, company names, business names, fictitious
business names, trade styles, trade dress, domain names, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof, and all
registration and applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all extensions or renewals thereof,
including, in the case of any Grantor, any registrations and applications filed
in connection therewith in the United States Patent and Trademark Office set
forth next to its name on Schedule III, (b) all goodwill associated therewith or
symbolized thereby and (c) all other assets, rights and interests that uniquely
reflect or embody such goodwill.

 

-4-

 

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.01.          Pledge. As security for the payment or performance, as
the case may be, in full of all Secured Obligations, each Grantor hereby assigns
and pledges to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties and hereby grants to the Collateral Agent, its successor
and assigns, for the benefit of the Secured Parties a security interest in the
Pledged Collateral. “Pledged Collateral” shall mean the collective reference to
the following: all of such Grantor’s right, title and interest in, to and under
(a)(i) the debt securities owned by such Grantor, including those listed
opposite the name of such Grantor on Schedule II, (ii) any debt securities in
the future issued to or otherwise acquired by such Grantor and (iii) the
promissory notes and any other instruments evidencing all such debt securities
(collectively, the “Pledged Debt Securities”); provided that the Pledged Debt
Securities shall not include any Excluded Assets; (b) all other property that
may be delivered to and held by the Collateral Agent pursuant to the terms of
this Section 2.01 and Section 2.02; (c) subject to Section 2.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above; (d) subject to Section
2.06, all rights and privileges of such Grantor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above; and (e) all
Proceeds of any of the foregoing. Notwithstanding the foregoing, Pledged
Collateral shall not include Excluded Assets of any kind.

 

SECTION 2.02.          Delivery of the Pledged Collateral. Each Grantor agrees
to deliver or cause to be delivered to the Collateral Agent any and all Pledged
Debt Securities (i) on the date hereof in the case of any such Pledged Debt
Securities owned by such Grantor on the date hereof, and (ii) promptly (and in
any event within 45 days after the end of each fiscal quarter (or such later
date as the Collateral Agent may reasonably agree)) after the acquisition
thereof, in the case of any such Pledged Debt Securities acquired by such
Grantor after the date hereof.

 

Upon delivery to the Collateral Agent, (i) any certificate or promissory note
representing Pledged Debt Securities shall be accompanied by undated note powers
duly executed in blank or other undated instruments of transfer duly executed in
blank and reasonably satisfactory to the Collateral Agent and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral shall be
accompanied by undated proper instruments of assignment duly executed in blank
by the applicable Grantor and such other instruments and documents as the
Collateral Agent may reasonably request. Each delivery of Pledged Debt
Securities shall be accompanied by a schedule describing such Pledged Debt
Securities, which schedule shall be deemed attached to, and shall supplement,
Schedule II and be made a part hereof; provided that failure to provide any such
schedule hereto shall not affect the validity of such pledge of such Pledged
Debt Securities.

 

SECTION 2.03.          Representations, Warranties and Covenants. The Grantors
jointly and severally represent, warrant and covenant to and with the Collateral
Agent, for the benefit of the Secured Parties, that:

 

(a)                as of the Effective Date, Schedule II sets forth a true and
complete list, with respect to each Grantor, of all the Pledged Debt Securities
owned by such Grantor;

 

(b)                [reserved];

 

-5-

 

 

(c)                except for the security interests granted hereunder, or
referenced under any other Loan Documents, each of the Grantors (i) is and,
subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged Debt
Securities indicated on Schedule II as owned by such Grantor, (ii) holds the
same free and clear of all Liens, other than Liens not prohibited by Section 6.2
of the Credit Agreement and transfers made in compliance with the Credit
Agreement, (iii) will make no further assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens permitted pursuant to Section 6.2
of the Credit Agreement and transfers made in compliance with the Credit
Agreement, and (iv) will use commercially reasonable efforts to defend its title
or interest thereto or therein against any and all Liens (other than the Liens
created by this Agreement and the other Loan Documents and Liens not prohibited
by Section 6.2 of the Credit Agreement), however arising, of all Persons
whomsoever;

 

(d)                [reserved];

 

(e)                each of the Grantors has the power and authority to pledge
the Pledged Collateral pledged by it hereunder in the manner hereby done or
contemplated; and

 

(f)                 by virtue of the execution and delivery by the Grantors of
this Agreement, the Collateral Agent will obtain a legal and valid lien upon and
security interest in the Pledged Collateral and when any Pledged Debt Securities
are delivered to the Collateral Agent in accordance with this Agreement, the
Collateral Agent will obtain a legal, valid and perfected lien upon and security
interest in such Pledged Debt Securities under the New York UCC to the extent
such lien and security interest may be created and perfected under the New York
UCC, as security for the payment and performance of the Secured Obligations.

 

SECTION 2.04.          Registration in Nominee Name; Denominations. If an Event
of Default shall have occurred and is continuing and the Collateral Agent shall
have notified the Grantors of its intent to exercise such rights, the Collateral
Agent, on behalf of the Secured Parties, shall have the right (in its sole and
absolute discretion) to hold the Pledged Debt Securities in the name of the
applicable Grantor, endorsed or assigned in blank or in favor of the Collateral
Agent or in its own name as pledgee or in the name of its nominee (as pledgee or
as sub-agent), and each Grantor will promptly give to the Collateral Agent
copies of any notices or other communications received by it with respect to
Pledged Debt Securities registered in the name of such Grantor. If an Event of
Default shall have occurred and is continuing and the Collateral Agent shall
have notified the Grantors of its intent to exercise such rights, the Collateral
Agent shall at all times have the right to exchange the certificates
representing Pledged Debt Securities for certificates of smaller or larger
denominations for any reasonable purpose consistent with this Agreement.

 

ARTICLE III

 

Security Interests in Personal Property

 

SECTION 3.01.          Security Interest.

 

(a)                As security for the payment or performance, as the case may
be, in full of the Secured Obligations, each Grantor hereby grants to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, a security interest (the “Security Interest”) in all of such Grantor’s
right, title and interest in, to and under any and all of the following assets
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Article 9 Collateral”):

 

-6-

 

 

(I)           all Accounts;

 

(II)          all Chattel Paper;

 

(III)        all Cash and Deposit Accounts;

 

(IV)        all Documents;

 

(V)          all Equipment;

 

(VI)        all General Intangibles, including all Intellectual Property;

 

(VII)       all Instruments;

 

(VIII)      all Inventory;

 

(IX)        all other Goods and Fixtures;

 

(X)         all Investment Property;

 

(XI)        all Letter-of-Credit Rights;

 

(XII)      all Commercial Tort Claims specifically described on Schedule IV
hereto, as such schedule may be supplemented from time to time pursuant to
Section 3.04(d);

 

(XIII)     all books and records pertaining to the Article 9 Collateral; and

 

(XIV)     to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all Supporting Obligations, all collateral security
and guarantees given by any Person with respect to any of the foregoing;

 

provided that in no event shall the Security Interest attach to any Excluded
Assets (it being understood that the term “Article 9 Collateral” shall not
include any Excluded Assets).

 

(b)                Each Grantor hereby irrevocably authorizes the Collateral
Agent at any time and from time to time to file in any relevant jurisdiction any
initial financing statements with respect to the Collateral or any part thereof
and amendments thereto that (i) describe the collateral covered thereby in any
manner that the Collateral Agent reasonably determines is necessary or advisable
to ensure the perfection of the security interest in the Collateral granted
under this Agreement, including indicating the Collateral as “all assets” of
such Grantor or words of similar effect, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code or the analogous
legislation of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, and
the type of organization. Each Grantor agrees to provide such information to the
Collateral Agent promptly upon request.

 

The Collateral Agent is further authorized by each Grantor to file with the
United States Patent and Trademark Office or the United States Copyright Office
(or any successor office or any similar office in any other jurisdiction) such
documents as may be reasonably necessary or advisable for the purpose of
perfecting, recording, confirming, continuing, enforcing or protecting the
Security Interest granted by such Grantor, without the signature of any Grantor,
and naming any Grantor or the Grantors as debtors and the Administrative Agent
as secured party. The Security Interest and the security interest granted
pursuant to Article II are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.

 

-7-

 

 

SECTION 3.02.          Representations and Warranties. The Grantors jointly and
severally represent and warrant to the Collateral Agent, for the benefit of the
Secured Parties, that:

 

(a)                Each Grantor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or as proposed to be
conducted or to utilize such properties for their intended purposes, in each
case except where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and has full power
and authority to grant to the Collateral Agent, for the benefit of the Secured
Parties, the Security Interest in such Article 9 Collateral pursuant hereto and
to execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or approval that has been obtained and except to the extent that
failure to obtain or make such consent or approval, as the case may be,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                The Perfection Certificate has been duly prepared, completed
and executed and the information set forth therein, including the exact legal
name and jurisdiction of organization of each Grantor, is correct and complete
in all material respects as of the Effective Date (except that the information
therein with respect to the exact legal name of each Grantor shall be true and
correct in all respects). The Uniform Commercial Code financing statements or
other appropriate filings, recordings or registrations prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 2 to the Perfection Certificate (or specified by
notice from the Borrower to the Collateral Agent after the Effective Date in the
case of filings, recordings or registrations required by Section 5.11 of the
Credit Agreement), are all the filings, recordings and registrations (other than
filings required to be made in the United States Patent and Trademark Office and
the United States Copyright Office and/or a Form MM19(E) (or any successor form)
with the International Bureau of the World Intellectual Property Organization
with respect to U.S. Trademarks arising under Section 66 of the Lanham Act (15
U.S.C. §1141) in order to perfect the Security Interest in Article 9 Collateral
consisting of United States Patents, Trademarks and Copyrights) that are
necessary to establish a legal, valid and perfected security interest in favor
of the Collateral Agent, for the benefit of the Secured Parties, in respect of
all Article 9 Collateral in the United States in which the Security Interest may
be perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions and/or a Form
MM19(E) (or any successor form) with the International Bureau of the World
Intellectual Property Organization with respect to U.S. Trademarks arising under
Section 66 of the Lanham Act (15 U.S.C. §1141), and no further or subsequent
filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements (other than such actions as are
necessary to perfect the Security Interest with respect to any Article 9
Collateral consisting of registered or applied for Patents, Trademarks and
Copyrights acquired or developed by a Grantor after the date hereof). The
Grantors represent and warrant that one or more fully executed Patent Security
Agreement(s), Trademark Security Agreement(s) and Copyright Security
Agreement(s), in each case containing a description of the Article 9 Collateral
consisting of United States registered Patents, United States registered
Trademarks and United States registered Copyrights (and applications for any of
the foregoing), as applicable, and executed by each Grantor owning (and in case
of registered Copyrights exclusively licensed) any such Article 9 Collateral,
have been prepared (copies of which are delivered to the Collateral Agent) for
recording with the United States Patent and Trademark Office or the United
States Copyright Office pursuant to 35 U.S.C.  § 261, 15 U.S.C.  § 1060 or 17
U.S.C. § 205 and the regulations thereunder and/or a Form MM19(E) (or any
successor form) with the International Bureau of the World Intellectual Property
Organization with respect to U.S. Trademarks arising under Section 66 of the
Lanham Act (15 U.S.C. §1141), as applicable, and otherwise as may be required
pursuant to the laws of any other necessary jurisdiction, to protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of Patents, Trademarks and
Copyrights in which a security interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of registered or applied for Patents,
Trademarks and Copyrights acquired or developed by a Grantor after the date
hereof).

 

-8-

 

 

(c)                The Security Interest constitutes (i) a legal and valid
security interest in all the Article 9 Collateral securing the payment and
performance of the Secured Obligations, (ii) subject to the filings described in
paragraph (b) of this Section 3.02, a perfected security interest in all Article
9 Collateral in which a security interest may be perfected by filing, recording
or registering a financing statement or analogous document in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the Uniform Commercial Code or other applicable law in such
jurisdictions and (iii) subject to the filings described in paragraph (b) of
this Section 3.02, a security interest that shall be perfected in all Article 9
Collateral in which a security interest may be perfected upon the receipt and
recording of a Patent Security Agreement, a Trademark Security Agreement and a
Copyright Security Agreement with the United States Patent and Trademark Office
and the United States Copyright Office and/or a Form MM19(E) (or any successor
form) with the International Bureau of the World Intellectual Property
Organization with respect to U.S. Trademarks arising under Section 66 of the
Lanham Act (15 U.S.C. §1141), as applicable, within the three-month period after
the date hereof pursuant to 35 U.S.C. § 261 or 15 U.S.C. § 1060 or the one-month
period after the date hereof pursuant to 17 U.S.C. § 205.

 

(d)                The Security Interest is and shall be prior to any other Lien
on any of the Article 9 Collateral, other than Liens not prohibited by
Section 6.2 of the Credit Agreement. The Article 9 Collateral is owned by the
Grantors free and clear of any Lien, except for Liens not prohibited by
Section 6.2 of the Credit Agreement.

 

SECTION 3.03.          Covenants. Each Grantor shall, at its own expense, take
any and all commercially reasonable actions necessary to defend title to the
Article 9 Collateral against all Persons, except with respect to Article 9
Collateral that such Grantor determines in its reasonable business judgment is
no longer necessary or beneficial to the conduct of such Grantor’s business, and
to defend the Security Interest of the Collateral Agent in the Article 9
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.2 of the Credit Agreement, subject to the rights of such Grantor under
Section 8.9 of the Credit Agreement and corresponding provisions of the Security
Documents to obtain a release of the Liens created under the Security Documents.

 

-9-

 

 

Each Grantor agrees, at its own expense, to execute, acknowledge, deliver and
cause to be duly filed all such further instruments and documents and take all
such actions as the Collateral Agent may from time to time reasonably request to
better assure, preserve, protect and perfect the Security Interest and the
rights and remedies created hereby, including the payment of any fees and Taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt written notice thereof to the Grantors, to
supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to identify specifically any asset or item that may constitute
an application or registration for any Copyright, Patent or Trademark; provided
that any Grantor shall have the right, exercisable within 20 days (or such
longer period as shall be agreed by the Borrower and the Collateral Agent) after
it has been notified in writing by the Collateral Agent of the specific
identification of such Collateral, to advise the Collateral Agent in writing of
any inaccuracy (i) with respect to such supplement or additional schedule or
(ii) of the representations and warranties made by such Grantor hereunder with
respect to such Collateral. Each Grantor agrees that, at the reasonable request
of the Collateral Agent, it will use commercially reasonable efforts to take
such action as shall be reasonably necessary in order that all representations
and warranties hereunder shall be true and correct with respect to such
Collateral within 20 days (or such longer period as shall be agreed by the
Borrower and the Collateral Agent) after the date it has been notified in
writing by the Collateral Agent of the specific identification of such
Collateral.

 

In the event that any such Grantor, whether by acquisition, assignment, filing
or otherwise, acquires any right in Intellectual Property (including, without
limitation, continuation-in-part patent applications) after the date hereof
(collectively, the “After-Acquired Intellectual Property”), such After-Acquired
Intellectual Property shall automatically be included as part of the Collateral
and shall be subject to the terms and conditions of this Agreement. Promptly
upon the end of each fiscal quarter, but no later than 5 days after delivery of
financial statements pursuant to Section 6.1(b) of the Credit Agreement, such
Grantor shall provide the Collateral Agent an updated Schedule III identifying
the After-Acquired Intellectual Property issued by, registered with or filed in
the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, acquired during such fiscal quarter. Such Grantor shall,
promptly after providing such updated Schedule III, execute and file with the
United States Patent and Trademark Office or the United States Copyright Office,
as applicable, supplements to Exhibits II, III or IV, as applicable, to record
the grant of the security interest hereunder in such After-Acquired Intellectual
Property. As soon as practicable upon each such filing and recording, such
Grantor shall deliver to the Collateral Agent true and correct copies of the
relevant documents, instruments and receipts evidencing such filing and
recording.

 

If an Event of Default shall have occurred and is continuing and the Collateral
Agent shall have notified the Grantors of its intent to exercise such rights, at
its option, the Collateral Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Article 9 Collateral and not permitted pursuant to
Section 6.2 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement, this Agreement or any other Loan
Document and within a reasonable period of time after the Collateral Agent has
requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent, within 20 days after demand, for any reasonable
payment made or any reasonable expense incurred by the Collateral Agent pursuant
to the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Grantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

-10-

 

 

Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the
Article 9 Collateral, to observe and perform all the conditions and obligations
to be observed and performed by it under such contract, agreement or instrument,
all in accordance with the terms and conditions thereof, and each Grantor
jointly and severally agrees to indemnify and hold harmless the Collateral Agent
and the other Secured Parties from and against any and all liability for such
performance.

 

It is understood that no Grantor shall be required by this Agreement to perfect
the security interests created hereunder by any means other than (i) filings
pursuant to the Uniform Commercial Code, (ii) filings with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) and/or a Form MM19(E) (or any successor form) with the International
Bureau of the World Intellectual Property Organization with respect to U.S.
Trademarks arising under Section 66 of the Lanham Act (15 U.S.C. §1141) in
respect of registered Intellectual Property (provided that, with respect to
Licenses, such filings shall be limited to exclusive Copyright Licenses under
which such Grantor is a licensee) and (iii) in the case of Collateral that
constitutes Tangible Chattel Paper, Pledged Debt Securities, Instruments, or
Negotiable Documents, delivery thereof to the Collateral Agent in accordance
with the terms hereof (together with, where applicable, undated note powers or
other undated proper instruments of assignment). No Grantor shall be required to
deliver control agreements or other control or similar arrangements with respect
to Deposit Accounts and other bank or securities or commodities accounts.

 

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose,
effective upon the occurrence and during the continuance of an Event of Default
and after notice to the Borrower of its intent to exercise such rights, of
making, settling and adjusting claims in respect of Article 9 Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required hereby or to pay any premium
in whole or part relating thereto, the Collateral Agent may, without waiving or
releasing any obligation or liability of the Grantors hereunder or any Default
or Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent reasonably deems advisable. All sums disbursed
by the Collateral Agent in connection with this paragraph, including reasonable
out-of-pocket attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, within 20 days of demand, by the Grantors to the
Collateral Agent and shall be additional Secured Obligations secured hereby.

 

SECTION 3.04.          Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the following Article 9
Collateral:

 

(a)                Instruments. If any Grantor shall at any time hold or acquire
any Instruments constituting Collateral (other than Instruments with an
aggregate face amount of less than $50,000,000 and other than checks to be
deposited in the ordinary course of business), such Grantor shall promptly (but
in any event within 45 days after the end of each fiscal quarter following
receipt by such Grantor or such longer period as the Collateral Agent may agree
in its reasonable discretion) endorse, assign and deliver the same to the
Collateral Agent, accompanied by undated instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
request.

 

-11-

 

 

(b)                Investment Property. If any Grantor shall at any time hold or
acquire any certificated securities constituting Collateral, such Grantor shall
forthwith endorse, assign and deliver the same to the Collateral Agent,
accompanied by undated instruments of transfer or assignment duly executed in
blank as the Collateral Agent may from time to time reasonably request.

 

(c)                Letter-of-Credit Rights. If any Grantor is at any time a
beneficiary under letters of credit with an aggregate face amount in excess of
$50,000,000 now or hereafter issued in favor of such Grantor that is not a
Supporting Obligation with respect to any of the Collateral, such Grantor shall
promptly (but in any event within 45 days after the end of each fiscal quarter
following receipt by such Grantor or such longer period as the Collateral Agent
may agree in its reasonable discretion) notify the Collateral Agent thereof and,
at the request and option of the Collateral Agent, such Grantor shall, pursuant
to an agreement in form and substance reasonably satisfactory to the Collateral
Agent, either (i) use commercially reasonable efforts to arrange for the issuer
and any confirmer of such letter of credit to consent to an assignment to the
Collateral Agent of the proceeds of any drawing under such letter of credit or
(ii) use commercially reasonable efforts to arrange for the Collateral Agent to
become the transferee beneficiary of such letter of credit, with the Collateral
Agent agreeing, in each case, that the proceeds of any drawing under such letter
of credit are to be paid directly to the applicable Grantor unless an Event of
Default has occurred and is continuing. No actions shall be required to perfect
a security interest in letter of credit rights, other than the filing of a UCC
financing statement.

 

(d)                Commercial Tort Claims. If any Grantor shall at any time hold
or acquire Commercial Tort Claims in an aggregate amount reasonably estimated to
exceed $60,000,000, such Grantor shall promptly (but in any event within 45 days
after the end of each fiscal quarter following receipt by such Grantor or such
longer period as the Collateral Agent may agree in its reasonable discretion)
notify the Collateral Agent thereof in a writing signed by such Grantor,
including a summary description of such claim, and Schedule IV shall be deemed
to be supplemented to include such description of such commercial tort claim as
set forth in such writing.

 

(e)                Limitations on Perfection. Notwithstanding anything herein to
the contrary, no actions in any non-U.S. jurisdiction or required by the laws of
any non-U.S. jurisdiction shall be required to be taken to create any security
interests in assets located or titled outside of the United States (including
any Equity Interests of any Foreign Subsidiary and foreign Intellectual
Property) or to perfect or make enforceable any security interests in any such
assets (it being understood that there shall be no Security Document (or other
security agreements or pledge agreements) governed under the laws of any
non-U.S. jurisdiction).

 

SECTION 3.05.          Covenants Regarding Patent, Trademark and Copyright
Collateral. Except to the extent failure so to act would not reasonably be
expected to have a Material Adverse Effect of the type referred to in clause (a)
or (b) of the definition of such term in the Credit Agreement, with respect to
registration or pending application of each item of its Intellectual Property
for which such Grantor has standing to do so, each Grantor agrees (i) to
maintain the validity and enforceability of any registered Intellectual Property
(or applications therefor) and to maintain such registrations and applications
of Intellectual Property in full force and effect and (ii) to pursue the
registration and maintenance of each Patent, Trademark or Copyright registration
or application, now or hereafter included in the Intellectual Property of such
Grantor, including the payment of required fees and taxes, the filing of
responses to office actions issued by the U.S. Patent and Trademark Office, the
U.S. Copyright Office or other governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.

 

-12-

 

 

Except as would not reasonably be expected to have a Material Adverse Effect of
the type referred to in clause (a) or (b) of the definition of such term in the
Credit Agreement, no Grantor shall do or permit any act or knowingly omit to do
any act whereby any material item of its Intellectual Property may lapse, be
terminated, or become invalid or unenforceable or placed in the public domain
(including, with respect to trade secrets, compromise its secrecy) or
exclusively license any source code with respect to source code..

 

Except where failure to do so could not reasonably be expected to have a
Material Adverse Effect of the type referred to in clause (a) or (b) of the
definition of such term in the Credit Agreement, each Grantor shall take
commercially reasonable steps to preserve and protect each item of its
Intellectual Property in full force and effect.

 

Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement if such Grantor
determines in its good faith business judgment that such discontinuance is
desirable in the conduct of its business.

 

ARTICLE IV

Remedies

 

SECTION 4.01.          Remedies upon Default. If an Event of Default shall have
occurred and is continuing and the Collateral Agent shall have notified the
Grantors of its intent to exercise such rights, each Grantor agrees to deliver,
on demand, each item of Collateral to the Collateral Agent or any Person
designated by the Collateral Agent, and it is agreed that the Collateral Agent
shall have the right to take any of or all the following actions at the same or
different times: (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Grantors to the Collateral Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall reasonably
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (b) with or without legal
process and with or without demand for performance but with notice to the
Grantors, to take possession of the Article 9 Collateral and the Pledged
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral or the Pledged Collateral may be located for the purpose of
taking possession of or removing the Article 9 Collateral and the Pledged
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law. Without
limiting the generality of the foregoing, each Grantor agrees that the
Collateral Agent shall have the right, subject to the mandatory requirements of
applicable law and the notice requirements described below, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange. The Collateral Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.

 

-13-

 

 

The Collateral Agent shall give the applicable Grantors no fewer than 10 days’
prior written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or portion thereof, to be sold may be sold in
one lot as an entirety or in separate parcels, as the Collateral Agent may (in
its sole discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned, provided such
time and place was so announced at the time and place last fixed for sale. In
case any sale of all or any part of the Collateral is made on credit or for
future delivery, the Collateral so sold may be retained by the Collateral Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent and the other Secured Parties shall not incur any liability in
case any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice. At any public (or, to the extent permitted by law,
private) sale made pursuant to this Agreement, any Secured Party may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay, valuation or appraisal on the part of any Grantor (all said rights being
also hereby waived and released to the extent permitted by law), the Collateral
or any part thereof offered for sale and may make payment on account thereof by
using any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof provided such sale is consistent with the terms hereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Grantor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full, unless provided
otherwise in such sale agreement. As an alternative to exercising the power of
sale herein conferred upon it, the Collateral Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 4.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

SECTION 4.02.          Application of Proceeds. The Collateral Agent shall apply
the proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:

 

-14-

 

 

FIRST, to the payment of all costs, fees and expenses incurred by or owed to the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Agreement, any other Loan Document or any of the Secured
Obligations, including all court costs and the fees and expenses of its agents
and legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;

 

SECOND, to the payment of any fees owed to either Administrative Agent or the
Collateral Agent hereunder or under any other Loan Document, ratably among them
in proportion to the amounts described in this clause SECOND payable to them;

 

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
initiation of any proceeding under any Insolvency Law) of each of the Lenders in
connection with enforcing its rights under the Loan Documents or otherwise with
respect to the Secured Obligations owing to such Lender, ratably among the
Lenders in proportion to the amounts described in this clause THIRD payable to
them;

 

FOURTH, to the payment of all of the Secured Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable rate after the initiation of any proceeding
under any Insolvency Law irrespective of whether a claim for such fees incurred
and interest accruing is allowed in such proceeding), ratably among the Secured
Parties in proportion to the respective amounts described in this clause FOURTH
payable to them;

 

FIFTH, to the payment of the outstanding principal amount of the Secured
Obligations and Secured Obligations constituting Secured Hedging Obligations and
Secured Cash Pooling Obligations, ratably among the Secured Parties in
proportion to the respective amounts described in this clause FIFTH payable to
them;

 

SIXTH, to the payment of all other Secured Obligations and other obligations
that shall have become due and payable under the Loan Documents or otherwise and
not repaid, ratably among the Secured Parties in proportion to the respective
amounts described in this clause SIXTH payable to them; and

 

SEVENTH, to the payment of the surplus (if any) to whomever may be lawfully
entitled to receive such surplus.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

SECTION 4.03.          Grant of License to Use Intellectual Property. For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement, each Grantor, solely during the continuance of an Event of
Default, grants to the Collateral Agent an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to the Grantors)
to use, license or sublicense any of the Collateral consisting of Intellectual
Property now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof, in each case
subject to any Grantor’s reasonable security policies and obligations of
confidentiality; provided, however, that such licenses to be granted hereunder
with respect to Trademarks shall be subject to the maintenance of quality
standards with respect to the goods and services on which such Trademarks are
used sufficient to preserve the validity of such Trademarks. The use of such
license by the Collateral Agent may only be exercised, at the option of the
Collateral Agent, during the continuation of an Event of Default; provided,
further, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

-15-

 

 

ARTICLE V

Miscellaneous

 

SECTION 5.01.          Notices. All communications and notices hereunder shall
(except as otherwise expressly permitted herein) be in writing and given as
provided in Section 10.1 of the Credit Agreement. All communications and notices
hereunder to any Grantor shall be given to it in care of the Borrower as
provided in Section 10.1 of the Credit Agreement.

 

SECTION 5.02.          Waivers; Amendment. No failure or delay by the Collateral
Agent or any Lender or any other Secured Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the Lenders and
the other Secured Parties hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by this Section 5.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Collateral Agent, any Lender or any other
Secured Party may have had notice or knowledge of such Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 9.2 of the Credit Agreement; provided that the
Collateral Agent may, without the consent of any Secured Party, consent to a
departure by any Grantor from any covenant of such Grantor set forth herein to
the extent such departure is consistent with the authority of the Collateral
Agent set forth in the definition of the term “Collateral and Guarantee
Requirement” in the Credit Agreement.

 

SECTION 5.03.          Collateral Agent’s Fees and Expenses; Indemnification.
Each Grantor, jointly with the other Grantors and severally, agrees to reimburse
the Collateral Agent for its fees and expenses incurred hereunder and to
indemnify the Collateral Agent, in each case as provided in subsections 10.3(a)
and (b) of the Credit Agreement; provided that each reference therein to the
“Borrower” shall be deemed to be a reference to “each Grantor” and each
reference therein to the “Administrative Agent” or “Administrative Agents” shall
be deemed to be a reference to the “Collateral Agent.”

 

-16-

 

 

The provisions of this Section 5.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured Party. All
amounts due under this Section shall be payable not later than 20 days after
written demand therefor; provided, however, any Indemnitee shall promptly refund
an indemnification payment received hereunder to the extent that there is a
final judicial determination that such Indemnitee was not entitled to
indemnification with respect to such payment pursuant to this Section 5.03. Any
such amounts payable as provided hereunder shall be additional Secured
Obligations.

 

SECTION 5.04.          Successors and Assigns. Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 5.05.          Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in this Agreement or any
other Loan Document and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by or on behalf of any Secured Party and
notwithstanding that the Collateral Agent, any Lender or any other Secured Party
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement or any
other Loan Document, and shall continue in full force and effect until such time
as (a) all the Loan Document Obligations (excluding contingent obligations not
yet due) have been paid in full in cash, (b) all Commitments have terminated or
expired and (c) all Letters of Credit have been terminated or cash
collateralized in accordance with the provisions of the Credit Agreement.

 

SECTION 5.06.          Counterparts; Effectiveness; Several Agreement. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement. This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Collateral Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such
Grantor and the Collateral Agent and their respective permitted successors and
assigns, and shall inure to the benefit of such Grantor, the Collateral Agent
and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.

 

SECTION 5.07.          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
any invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of such invalid,
illegal or unenforceable provisions.

 

-17-

 

 

SECTION 5.08.          Right of Set-Off. If an Event of Default under
Sections 8.1(a), (b), (h) or (i) of the Credit Agreement shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender to or for the credit or the account of any Grantor
against any of and all the obligations of such Grantor then due and owing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such Indebtedness. The applicable
Lender shall notify the applicable Grantor and the Collateral Agent of such
setoff and application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such setoff and application
under this Section 5.08. The rights of each Lender under this Section 5.08 are
in addition to other rights and remedies (including other rights of setoff) that
such Lender may have. Notwithstanding the foregoing, no amount set off from any
Guarantor shall be applied to any Excluded Swap Obligation of such Guarantor.

 

SECTION 5.09.          Governing Law; Jurisdiction; Consent to Service of
Process; Appointment of Service of Process Agent. This Agreement shall be
construed in accordance with and governed by the law of the State of New York.

 

Each party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent, Lender or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its respective properties in the courts of any
jurisdiction.

 

Each party to this Agreement hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.01. Nothing in any Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

-18-

 

 

Each Grantor hereby irrevocably designates, appoints and empowers the Borrower
as its designee, appointee and agent to receive, accept and acknowledge for and
on its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding.

 

SECTION 5.10.          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

 

SECTION 5.11.          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 5.12.          Security Interest Absolute. All rights of the Collateral
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee securing or guaranteeing all or any of the Secured
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.

 

SECTION 5.13.          Termination or Release.

 

(a)                This Agreement, the Security Interest and all other security
interests granted hereby shall automatically terminate when (i) all the Loan
Document Obligations (other than contingent obligations not yet due) have been
paid in full in cash, (ii) all Commitments have terminated or expired and (iii)
all Letters of Credit have been terminated or cash collateralized in accordance
with the provisions of the Credit Agreement.

 

(b)                The Security Interest and all other security interests
granted hereby shall also terminate and be released at the time or times and in
the manner set forth in Section 9.9 of the Credit Agreement. A Subsidiary Loan
Party shall also be released from its obligations under this Agreement at the
time or times and in the manner set forth in Section 9.9 of the Credit
Agreement.

 

(c)                In connection with any termination or release pursuant to
paragraph (a) or (b) of this Section, the Collateral Agent shall execute and
deliver to any Loan Party, at such Loan Party’s expense, all documents that such
Loan Party shall reasonably request to evidence such termination or release. Any
execution and delivery of documents by the Collateral Agent pursuant to this
Section shall be without recourse to or warranty by the Collateral Agent.

 

-19-

 

 

SECTION 5.14.          Additional Grantors. Pursuant to the Credit Agreement,
additional Subsidiaries of the Borrower may or may be required to become
Grantors after the date hereof. Upon execution and delivery by the Collateral
Agent and such Subsidiary of the Borrower of a Supplement (which shall be
accompanied by a supplement to the Perfection Certificate duly executed by such
Subsidiary), any such Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as such herein. The execution and
delivery of any such instrument shall not require the consent of any other
Grantor hereunder. The rights and obligations of each Grantor hereunder shall
remain in full force and effect notwithstanding the addition of any Subsidiary
of the Borrower as a party to this Agreement.

 

SECTION 5.15.          Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby appoints the Collateral Agent the attorney-in-fact of such Grantor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof at any time after and during the
continuance of an Event of Default, which appointment is irrevocable and coupled
with an interest. Without limiting the generality of the foregoing, the
Collateral Agent shall have the right, but only upon the occurrence and during
the continuance of an Event of Default and notice by the Collateral Agent to the
Borrower of its intent to exercise such rights, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral; (d) to send verifications of Accounts Receivable to any Account
Debtor; (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral; (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral; (g)
to notify, or to require any Grantor to notify, Account Debtors to make payment
directly to the Collateral Agent; and (h) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, all as provided in Loan Documents, and to do all other acts and
things necessary to carry out the terms of this Agreement, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided that nothing herein contained shall be
construed as requiring or obligating the Collateral Agent to make any commitment
or to make any inquiry as to the nature or sufficiency of any payment received
by the Collateral Agent, or to present or file any claim or notice, or to take
any action with respect to the Collateral or any part thereof or the moneys due
or to become due in respect thereof or any property covered thereby. The
Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.

 

[Signature Pages Follow]

 

-20-

 

 

  SYMANTEC CORPORATION       By:       Name:     Title:         Blue Coat LLC  
    By:       Name:     Title:         LifeLock, Inc.       By:       Name:    
Title:         Symantec Operating Corporation       By:       Name:     Title:

 

-21-

 

 

  JPMORGAN CHASE BANK, N.A., as Collateral Agent       By:       Name:    
Title:

 

-22-

 

 

Schedule I to the
Collateral Agreement

 

GRANTORS

 

Name Jurisdiction of Formation Symantec Corporation Delaware Blue Coat LLC
Delaware LifeLock, Inc. Delaware Symantec Operating Corporation Delaware

 

Schedule I-1

 

 

Schedule II to the
Collateral Agreement

 

Pledged Debt Securities

 

Schedule 10 of the Perfection Certificate is herein incorporated by reference.

 

Schedule II-1

 

 

Schedule III to the
Collateral Agreement

 

Intellectual Property

 

Schedule 11(a) of the Perfection Certificate is incorporated herein by
reference.

 

 

 

 

Schedule IV to the
Collateral Agreement

 

Commercial Tort Claims

 

Schedule 12 of the Perfection Certificate is incorporated herein by reference.

 

Schedule IV-1

 

 

 

Exhibit I to the
Collateral Agreement

 

SUPPLEMENT NO. __ dated as of [ ] (this “Supplement”), to the Collateral
Agreement, dated as of November 4, 2019 (the “Collateral Agreement”), among
Symantec Corporation, a Delaware corporation (the “Borrower”), the other
Grantors party hereto from time to time and JPMorgan Chase Bank, N.A., as
Collateral Agent (in such capacity and together with successors in such
capacity, the “Collateral Agent”).

 

Reference is made to the Credit Agreement dated as of November 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), the Borrower, the Lenders party thereto, JPMorgan Chase Bank, N.A.,
as Term Agent, Wells Fargo Bank, National Association, as Revolver Agent and the
Collateral Agent and (b) the Collateral Agreement.

 

A.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Collateral Agreement, as applicable.

 

B.       The Grantors have entered into the Collateral Agreement in order to
induce the Lenders to make Loans. Section 5.14 of the Collateral Agreement
provides that additional Subsidiaries of the Borrower may become Grantors under
the Collateral Agreement by execution and delivery of an instrument in the form
of this Supplement. The undersigned Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Grantor under the Collateral Agreement in order to induce Lenders to
make additional loans as consideration for Loans previously issued pursuant to
the Credit Agreement.

 

Accordingly, the Collateral Agent and the New Grantor agree as follows:

 

SECTION 1. In accordance with Section 5.14 of the Collateral Agreement, the New
Grantor by its signature below becomes a Grantor under the Collateral Agreement
with the same force and effect as if originally named therein as a Grantor, and
the New Grantor hereby (a) agrees to all the terms and provisions of the
Collateral Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, the New Grantor, as security for the payment and performance in
full of the Secured Obligations, does hereby create and grant to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, a
security interest in and lien on all of the New Grantor’s right, title and
interest in, to and under the Pledged Collateral and the Article 9 Collateral
(as each such term is defined in the Collateral Agreement). Each reference to a
“Grantor” in the Collateral Agreement shall be deemed to include the New
Grantor. The Collateral Agreement is hereby incorporated by reference herein.

 

SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally.

 

SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Supplement by facsimile
or other electronic transmission shall be effective as delivery of a manually
signed counterpart of this Supplement. This Supplement shall become effective as
to the New Grantor when a counterpart hereof executed on behalf of the New
Grantor shall have been delivered to the Collateral Agent and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding upon the New Grantor and the Collateral Agent and
their respective permitted successors and assigns, and shall inure to the
benefit of the New Grantor, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that the New Grantor shall
not have the right to assign or transfer its rights or obligations hereunder or
any interest herein (and any such assignment or transfer shall be void) except
as expressly provided in this Supplement, the Collateral Agreement and the
Credit Agreement.

 

Exhibit I-1

 

 

SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a schedule with the true and correct legal name of
the New Grantor, its jurisdiction of formation and the location of its chief
executive office, (b) Schedule II sets forth a true and complete list, with
respect to the New Grantor, of all the Pledged Debt Securities owned by the New
Grantor and (c) Schedule III attached hereto sets forth, as of the date hereof,
(i) all of the New Grantor’s Patents constituting Article 9 Collateral,
including the name of the registered owner, type, registration or application
number and the expiration date (if already registered) of each such Patent owned
by the New Grantor, (ii) all of the New Grantor’s Trademarks constituting
Article 9 Collateral, including the name of the registered owner, the
registration or application number and the expiration date (if already
registered) of each such Trademark owned by the New Grantor, and (iii) all of
the New Grantor’s Copyrights constituting Article 9 Collateral, including the
name of the registered owner, title and, if applicable, the registration number
of each such Copyright owned by the New Grantor, and (d) Schedule IV attached
hereto sets forth, as of the date hereof, each Commercial Tort Claim in respect
of which a complaint or counterclaim has been filed by the New Grantor seeking
damages in an amount which, collectively with all other Commercial Tort Claims,
would cause the aggregate amount of damages sought to exceed $50,000,000.

 

SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6. THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of such invalid, illegal or
unenforceable provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 9.3(a) of the Credit Agreement; provided that each
reference therein to the “Borrower” shall be deemed to be a reference to “the
New Grantor” and each reference therein to the “Administrative Agent” shall be
deemed to be a reference to the “Collateral Agent.”

 

SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its fees
and expenses incurred hereunder and under the Collateral Agreement.

 

SECTION 10. The recitals contained herein shall be taken as the statements of
the New Grantor and the Collateral Agent assumes no responsibility for their
correctness. The Collateral Agent makes no representations as to the validity or
sufficiency of this Supplement to the Collateral Agreement.

 

Exhibit I-2

 

 

IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Collateral Agreement as of the day and year first above
written.

 

  [NAME OF NEW GRANTOR],             By: Name:     Title:         JPMORGAN CHASE
BANK, N.A., as Collateral Agent             By: Name:     Title:

 

Exhibit I-3

 

 

Schedule I
to Supplement No. __ to the
Collateral Agreement

 

Name   Jurisdiction of Formation   Chief Executive Office                    

 

Exh. I-Sch. I-1

 

 

Schedule II
to Supplement No. __ to the
Collateral Agreement

 

PLEDGED DEBT SECURITIES

 

Grantor   Issuer   Principal
Amount   Date of Note   Maturity Date                                    

 

Exh. I-Sch. II-1

 

 

Schedule III
to Supplement No. __ to the
Collateral Agreement

 

INTELLECTUAL PROPERTY

 

Exh. I-Sch. III-1

 

 

Schedule IV
to Supplement No. __ to the
Collateral Agreement

 

COMMERCIAL TORT CLAIMS

 

Exh. I-Sch. IV-1

 

 

Exhibit II
to the Collateral Agreement

 

COPYRIGHT SECURITY AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among
[       ] (the “Grantor”) and JPMorgan Chase Bank, N.A., as Collateral Agent (in
such capacity, the “Collateral Agent”).

 

Reference is made to (a) the Credit Agreement dated as of November 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), Symantec Corporation, a Delaware corporation (the “Borrower”), the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Term Agent, Wells Fargo
Bank, National Association, as Revolver Agent and the Collateral Agent and (b)
the Collateral Agreement dated as of November 4, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other grantors from time to time party thereto and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Grantors (other than the Borrower)
are Affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

 

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.

 

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Copyrights
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I, and any exclusive Copyright Licenses under which such
Grantor is a licensee, including those listed on Schedule II (collectively, the
“Copyright Collateral”).

 

SECTION 3. Collateral Agreement. The Security Interest granted to the Collateral
Agent herein is granted in furtherance, and not in limitation, of the security
interests granted to the Collateral Agent pursuant to the Collateral Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Copyright Collateral are more fully set
forth in the Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

 

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

Exh. II-1

 

 

[Remainder of this page intentionally left blank]

 

Exh. II-2

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  [                            ]         By:       Name:     Title:

 

Exh. II-3

 

 

  JPMORGAN CHASE BANK, N.A., as Collateral Agent         By:       Name:    
Title:

 

Exh. II-4

 

 

Schedule I

 

Exh. II-Sch. I-1

 

 

Schedule II

 

Exh. II-Sch. II-1

 

 

Exhibit III to the
Collateral Agreement

 

PATENT SECURITY AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among [ ]
(the “Grantor”) and JPMorgan Chase Bank, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”).

 

Reference is made to (a) the Credit Agreement dated as of November 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), Symantec Corporation, a Delaware corporation (the “Borrower”), the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Term Agent, Wells Fargo
Bank, National Association, as Revolver Agent and the Collateral Agent and (b)
the Collateral Agreement dated as of November 4, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other grantors from time to time party thereto and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Grantors (other than the Borrower)
are Affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

 

SECTION 1 Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.

 

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Patents now
owned or at any time hereafter acquired by such Grantor, including those listed
on Schedule I (the “Patent Collateral”).

 

SECTION 3. Collateral Agreement. The Security Interest granted to the Collateral
Agent herein is granted in furtherance, and not in limitation, of the security
interests granted to the Collateral Agent pursuant to the Collateral Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Patent Collateral are more fully set forth
in the Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

 

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of this page intentionally left blank]

 



Exh. III- 1

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  [                            ]       By:       Name:     Title:

 



Exh. III- 2

 

 

  JPMORGAN CHASE BANK, N.A., as Collateral Agent       By:           Name:    
Title:

 



Exh. III- 3

 

 

Schedule I

 



Exh. III-Sch. I-1

 

 

Exhibit IV to the
Collateral Agreement

 

TRADEMARK SECURITY AGREEMENT dated as of [ ], 20[ ] (this “Agreement”), among
[ ] (the “Grantor”) and JPMorgan Chase Bank, N.A., as Collateral Agent (in such
capacity, the “Collateral Agent”).

 

Reference is made to (a) the Credit Agreement dated as of November 4, 2019 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), Symantec Corporation, a Delaware corporation (the “Borrower”), the
Lenders party thereto, JPMorgan Chase Bank, N.A., as Term Agent, Wells Fargo
Bank, National Association, as Revolver Agent and the Collateral Agent and (b)
the Collateral Agreement dated as of November 4, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among the
Borrower, the other grantors from time to time party thereto and the Collateral
Agent. The Lenders have agreed to extend credit to the Borrower subject to the
terms and conditions set forth in the Credit Agreement. The obligations of the
Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. The Grantors (other than the Borrower)
are Affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:

 

SECTION 1. Terms. Capitalized terms used in this Agreement and not otherwise
defined herein have the meanings specified in the Collateral Agreement or the
Credit Agreement, as applicable. The rules of construction specified in Section
1.01(b) of the Collateral Agreement also apply to this Agreement.

 

SECTION 2. Grant of Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, the Grantor
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under any Trademarks
now owned or at any time hereafter acquired by such Grantor, including those
listed on Schedule I (the “Trademark Collateral”).

 

SECTION 3. Collateral Agreement. The Security Interest granted to the Collateral
Agent herein is granted in furtherance, and not in limitation, of the security
interests granted to the Collateral Agent pursuant to the Collateral Agreement.
The Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the Trademark Collateral are more fully set
forth in the Collateral Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Agreement and the Collateral Agreement,
the terms of the Collateral Agreement shall govern.

 

SECTION 4. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

 

SECTION 5. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of this page intentionally left blank]

 



Exh. IV-1

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  [                            ]       By:       Name:     Title:

 



Exh. IV-2

 

 

  JPMORGAN CHASE BANK, N.A., as Collateral Agent,       By:          Name:    
Title:

 



Exh. IV-3

 

 

Schedule I

 



Exh. IV-Sch. I-1

 



 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

THIS CERTIFICATE is delivered pursuant to Section 6.1(c) of the Credit
Agreement, dated as of November 4, 2019 (as otherwise amended, restated, amended
and restated, supplemented or modified from time to time, the “Credit
Agreement”), among Symantec Corporation, a Delaware corporation (the
“Borrower”), certain Lenders from time to time parties thereto, Wells Fargo
Bank, National Association, as Revolver Administrative Agent and Swingline
Lender, and JPMorgan Chase Bank, N.A., as Term Loan Administrative Agent and
Collateral Agent. Capitalized terms used herein without definition shall have
the meanings given to such terms in the Credit Agreement.

 

The undersigned hereby certifies that:

 

1.He is a duly elected Financial Officer of the Borrower.

 

2.Enclosed with this Certificate are copies of the financial statements of the
Borrower and its consolidated Subsidiaries as of _____________, and for the
[________-month period][year] then ended, required to be delivered under
Section [6.1(a)][6.1(b)] of the Credit Agreement. Such financial statements have
been prepared in accordance with GAAP consistently applied [(subject to normal
year-end audit adjustments and the absence of footnotes)]1 and present fairly in
all material respects the financial condition of the Borrower and its
consolidated Subsidiaries on a consolidated basis as of the date indicated and
the results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis for the period covered thereby.

 

3.The undersigned has reviewed the terms of the Credit Agreement and has made,
or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.

 

4.The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate[, except as set forth below].

 

[Describe here or in a separate attachment any exceptions to paragraph 4 above
by listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]

 



 

1       Insert in the case of quarterly financial statements.

 



H-1

 

 

5.No change in GAAP or the application thereof has occurred since the date of
the audited financial statements referred to in Section 4.4(a) of the Credit
Agreement[, except as set forth below].

 

[Describe here or in a separate attachment any changes in GAAP or the
application thereof that have occurred since the audited financial statements
referred to in Section 4.4(a) of the Credit Agreement, specifying the effect of
such change on the financial statements accompanying this Certificate.]

 

6.Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenant set forth in
Section 6.9 of the Credit Agreement as of the last day of the period covered by
the financial statements enclosed herewith and the relevant Measurement Period.

 



H-2

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the _______ day of _____________, ____.

 

  SYMANTEC CORPORATION    

 

  By:         Name:         Title:  

 



Signature Page to Compliance Certificate 

 





 

 

ATTACHMENT A

 

COVENANT COMPLIANCE WORKSHEET

 

A.        Consolidated Leverage Ratio (Section 6.9 of the Credit Agreement)

 

(1)  Consolidated Funded Debt as of the date of determination $____________ (2) 
Consolidated EBITDA for the Measurement Period ending on the date of
determination (from Line C(1) below) $____________ (3)  Consolidated Leverage
Ratio:
Divide Line A(1) by Line A(2) ____________ (4)  Maximum Consolidated Leverage
Ratio as of the date of determination1 ___ to 1.0

 



 

1       Refer to Section 6.9 of the Credit Agreement to determine the maximum
permitted Consolidated Leverage Ratio as of date of calculation.

 



H-4

 

 

B.                 Consolidated EBITDA1

 

(1)  Consolidated Net Income for the most recently completed four consecutive
fiscal quarters ending on the date of determination (the “Measurement Period”)  
$____________ (2)  Add to Consolidated Net Income (without duplication and to
the extent already deducted (and not added back) in arriving at such
Consolidated Net Income):       (a)       Total interest expense and, to the
extent not reflected in such total interest expense, any losses on hedging
obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, net of interest income, and gains on such hedging
obligations or such derivative instruments, and bank and letter of credit fees
and costs of surety bonds in connection with financing activities $___________  
  (b)       Provision for taxes based on income, profits, revenue or capital,
including federal, foreign and state income, franchise, excise, value added and
similar taxes based on income, profits, revenue or capital and foreign
withholding taxes paid or accrued during such period (including in respect of
repatriated funds) including penalties and interest related to such taxes or
arising from any tax examinations $____________     (c)       Depreciation and
amortization (including amortization of capitalized software expenditures and
other intangibles and amortization of deferred financing fees or costs)
$___________     (d)       Other non-cash charges (including stock option
expense and impairment charges) (provided, in each case, that if any non-cash
charges represent an accrual or reserve for potential cash items in any future
period, (A) such Person may elect not to add back such non-cash charges in the
current period and (B) to the extent such Person elects to add back such
non-cash charges in the current period, the cash payment in respect thereof in
such future period shall be subtracted from Consolidated EBITDA to such extent,
and excluding amortization of a prepaid cash item that was paid in a prior
period) $____________  

 



 

1        There shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by the Borrower or any Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by the Borrower or such Subsidiary during such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), based on the actual Acquired
EBITDA of such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition); provided that the Borrower
may choose not to make such an adjustment with respect any acquisition having
consideration in an amount less than $100,000,000. There shall be excluded in
determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred or otherwise disposed of
or, closed or classified as discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of) by the Borrower or any Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

 



H-5

 

 

  (e)       The amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any non-wholly
owned subsidiary deducted (and not added back in such period to Consolidated Net
Income) excluding cash distributions in respect thereof $___________    
(f)        Losses or discounts on sales of receivables and related assets in
connection with any Securitization Transaction $___________     (g)       Fees
and expenses and other cash charges incurred during such period, or any
amortization thereof for such period in connection with any acquisition,
divestiture, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument or as a result of other restructuring,
separation, integration and transition activities and any charges or
non-recurring costs incurred during such period as a result of any such
transaction, including retention and integration costs and transaction-related
compensation, earn-out obligations and indemnity payments, in each case whether
or not successful and including in any event in connection with the Blue Coat
Transaction and the Specified Divestiture $___________     (h)       Any unusual
or non-recurring charges or losses for such period and any restructuring
charges, accruals or reserves, severance or retention costs, litigation costs,
costs associated with new business or cost savings initiatives, costs associated
with facilities closures and any other business optimization expenses
$___________     (i)        Any loss on asset sales, disposals or abandonments
(other than asset sales, disposals or abandonments in the ordinary course of
business) or loss from discontinued operations (but if such operations are
classified as discontinued due to the fact that they are subject to an agreement
to dispose of such operations, only when and to the extent such operations are
actually disposed of) and any corporate charges, overhead and similar costs
previously allocated to any discontinued business but not included within
discontinued operations $___________  

 



H-6

 

 

  (j)        Any losses for such period attributable to the early extinguishment
of Indebtedness, hedging agreements or other derivative instruments $___________
    (k)      Without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies (including costs to achieve such cost
savings, operating expense reductions and synergies) related to the Blue Coat
Transactions and other business combinations, acquisitions, mergers,
divestitures (including the Specified Divestiture), restructurings, cost savings
initiatives and other similar initiatives of the Borrower that are reasonably
identifiable and factually supportable and projected by the Borrower reasonably
and in good faith to result from actions that have been taken, committed to be
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the reasonable and good faith determination of the Borrower)
within 24 months after such business combination, acquisition, merger,
divestiture, restructuring, cost savings initiative or other initiative is
consummated or initiated (as applicable), including planned reduction of
“stranded costs” resulting from the Specified Divestiture, net of the amount of
actual benefits realized during such period from such actions, in each case
calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period for
which Consolidated EBITDA is being determined and as if such cost savings,
operating expense reductions and synergies were realized during the entirety of
such period; provided that the aggregate amount added back pursuant to this
clause (b) relating to standalone cost saving initiatives and similar
initiatives that are not related to, or otherwise initiated in connection with,
any acquisition or other business combination or the Specified Divestiture and,
in each case, that are commenced after (and for the avoidance of doubt are not
part of an initiative announced prior to) the Effective Date  (and comparable
add backs in the definition of “Pro Forma Effect”) shall not exceed 20% of
Consolidated EBITDA for any four quarter period (calculated after giving effect
to any such add backs for such period)       (l)        Add Lines B(2)(a)
through B(2)(k) $___________  

 



H-7

 

 

(3)  Consolidated Net Income plus additions:
Add Lines B(1) and B(2)(l)   $___________ (4)  Reductions from Consolidated Net
Income (without duplication and  to the extent included in arriving at such
Consolidated Net Income):       (a)       Non-cash gains (excluding any non-cash
gain to the extent it represents the reversal of an accrual or reserve for a
potential cash item that reduced Consolidated Net Income or Consolidated EBITDA
in any prior period) $___________     (b)      The amount of any non-controlling
interest consisting of loss attributable to non-controlling interests of third
parties in any non-wholly owned subsidiary added (and not deducted in such
period from Consolidated Net Income) $___________     (c)       Any gain on
asset sales, disposals or abandonments (other than asset sales, disposals or
abandonments in the ordinary course of business) or income from discontinued
operations (but if such operations are classified as discontinued due to the
fact that they are subject to an agreement to dispose of such operations, only
when and to the extent such operations are actually disposed of) $___________  
  (d)      Add Lines B(4)(a) through B(4)(c) $___________   (5)  Consolidated
EBITDA:
Subtract Line B(4)(d) from Line B(3)   $___________

 



H-8

 

 

Itemized Schedule of Non-Cash Charges

 



H-9

 

 

Itemized Schedule of Non-Cash Gains
Added into Consolidated Net Income

 



H-10

 



 

EXHIBIT I

 

FORM OF INTERCOMPANY SUBORDINATION AGREEMENT

 

This INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of ___,
20___, is entered into by and among the Persons listed on the signature pages
hereof, in favor of the Agents (as defined below).

 

Reference is made to that certain Credit Agreement, dated as of November 4, 2019
(the “Closing Date”) (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Symantec
Corporation, a Delaware Corporation (the “Borrower”), the Lenders party thereto,
Wells Fargo Bank, National Association, as Revolver Administrative Agent (in
such capacity, the “Revolver Agent”) and Swingline Lender, and JPMorgan Chase
Bank, N.A., as Term Loan Administrative Agent (in such capacity, the “Term
Agent” and, together with the Revolver Agent, the “Agents”) and Collateral
Agent. Capitalized terms used but not defined in this Agreement shall have the
meanings assigned to such terms in the Credit Agreement.

 

Each of the undersigned Loan Parties listed on the signature page hereto as a
“Payor” (each, in such capacity, a “Payor”) is now or may hereafter become
indebted or otherwise obligated to such other Person listed below as a “Payee”
(each, in such capacity, a “Payee”) in respect of Indebtedness (including trade
payables) (the unpaid principal amount and all other amounts payable in respect
thereof, “Intercompany Subordinated Indebtedness”).

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

1.             Anything in this Agreement to the contrary notwithstanding, any
Intercompany Subordinated Indebtedness owed by any Payor that is a Loan Party to
any Payee that is not a Loan Party shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to the Loans
until the payment in full in cash of all Loans (other than contingent
obligations not yet due) and the termination or expiration of all Commitments;
provided that each Payor may make payments to the applicable Payee so long as no
Event of Default under and as defined in the Credit Agreement shall have
occurred and be continuing and such Payor has not received notice thereof from
the Agents (provided that no such notice shall be required to be given in the
case of any Event of Default arising under Section 8.1(h), 8.1(i) or 8.1(j) of
the Credit Agreement) (such Loans and other indebtedness and obligations in
connection with any renewal, refunding, restructuring or refinancing thereof,
including interest thereon accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed
claim in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”).

 

(i)            In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the Credit Agreement), whether or
not involving insolvency or bankruptcy, then, if an Event of Default (as defined
in the Credit Agreement) has occurred and is continuing, (x) the holders of
Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (other than contingent obligations not yet due)
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Agreement and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than contingent obligations not
yet due), any payment or distribution to which such Payee would otherwise be
entitled (other than debt securities of such Payor that are subordinated, to at
least the same extent as this Agreement, to the payment of all Senior
Indebtedness then outstanding (such securities being hereinafter referred to as
“Restructured Debt Securities”)) shall be made to the holders of Senior
Indebtedness.

 







 I-1 

 

 

(ii)            If any Event of Default (as defined in the Credit Agreement)
occurs and is continuing after prior written notice from the Agents (provided
that no such notice shall be required to be given in the case of any Event of
Default arising under Section 8.1(h), 8.1(i) or 8.1(j) of the Credit Agreement)
to the Borrower, then no payment or distribution of any kind or character shall
be made by or on behalf of the Payor, or any other Person on its behalf, with
respect to any Intercompany Subordinated Indebtedness.

 

(iii)          If any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), and
whether directly, by purchase, redemption, exercise of any right of setoff or
otherwise, with respect to any amounts outstanding under any Intercompany
Subordinated Indebtedness shall (despite these subordination provisions) be
received by any Payee in violation of clause (i) or (ii) above prior to all
Senior Indebtedness having been paid in full in cash (other than contingent
obligations not yet due), such payment or distribution shall be held by such
Payee in trust (segregated from other property of such Payee) for the benefit of
the Agents, and shall be paid over or delivered in accordance with the Loan
Documents.

 

(iv)          Each Payee agrees to file all claims against each relevant Payor
in any bankruptcy or other proceeding in which the filing of claims is required
by law in respect of any Intercompany Subordinated Indebtedness, and the Agents
shall be entitled to all of such Payee’s rights thereunder. If for any reason a
Payee fails to file such claim at least ten Business Days prior to the last date
on which such claim should be filed, such Payee hereby irrevocably appoints each
Agent as its true and lawful attorney-in-fact and each Agent is hereby
authorized to act as attorney-in-fact in such Payee’s name to file such claim
or, in such Agent’s discretion, to assign such claim to and cause proof of claim
to be filed in the name of the Agent or its nominee. In all such cases, whether
in administration, bankruptcy or otherwise, the person or persons authorized to
pay such claim shall pay to the Agents the full amount payable on the claim in
the proceeding, and, to the full extent necessary for that purpose, each Payee
hereby assigns to the Agents all of such Payee’s rights to any payments or
distributions to which such Payee otherwise would be entitled. If the amount so
paid is greater than such Payee’s liability hereunder, the Agents shall pay the
excess amount to the party entitled thereto pursuant to the Loan Documents and
applicable law. In addition, each Payee hereby irrevocably appoints each Agent
as its attorney-in-fact to exercise all of such Payee’s voting rights in
connection with any bankruptcy proceeding or any plan for the reorganization of
each relevant Payor.

 



(v)           Each Payee waives the right to compel that any property of any
Payor or any property of any guarantor of any Senior Indebtedness or any other
Person be applied in any particular order to discharge such Senior Indebtedness.
Each Payee expressly waives the right to require any Agent or any other holder
of Senior Indebtedness to proceed against any Payor, any guarantor of any Senior
Indebtedness or any other Person, or to pursue any other remedy in its or their
power that such Payee cannot pursue and that would lighten such Payee’s burden,
notwithstanding that the failure of any Agent or any such other holder to do so
may thereby prejudice such Payee. Each Payee agrees that it shall not be
discharged, exonerated or have its obligations hereunder reduced (i) as a result
of any delay by either Agent or any other holder of Senior Indebtedness in
proceeding against or enforcing any remedy against any Payor, any guarantor of
any Senior Indebtedness or any other Person; (ii) by any Agent or any holder of
Senior Indebtedness releasing any Payor, any guarantor of any Senior
Indebtedness or any other Person from all or any part of the Senior
Indebtedness; or (iii) by the discharge of any Payor, any guarantor of any
Senior Indebtedness or any other Person by an operation of law or otherwise,
with or without the intervention or omission of any Agent or any such holder.

 

 I-2 

 

 



(v)           Each Payee waives all rights and defenses arising out of an
election of remedies by any Agent or any other holder of Senior Indebtedness,
even though that election of remedies, including any nonjudicial foreclosure
with respect to any property securing any Senior Indebtedness (if any), has
impaired the value of such Payee’s rights of subrogation, reimbursement, or
contribution against any Payor, any guarantor of any Senior Indebtedness or any
other Person. Each Payee expressly waives any rights or defenses it may have by
reason of protection afforded to any Payor, any guarantor of any Senior
Indebtedness or any other Person with respect to the Senior Indebtedness
pursuant to any anti-deficiency laws or other laws of similar import that limit
or discharge the principal debtor’s indebtedness upon judicial or nonjudicial
foreclosure of property or assets securing any Senior Indebtedness (if any).

 

(vi)          Each Payee agrees that, without the necessity of any reservation
of rights against it, and without notice to or further assent by it, any demand
for payment of any Senior Indebtedness made by any Agent or any other holder of
Senior Indebtedness may be rescinded in whole or in part by such Agent or such
holder, and any Senior Indebtedness may be continued, and the Senior
Indebtedness or the liability of any Payee, any guarantor thereof or any other
Person obligated thereunder, or any right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered or released by any Agent or any
other holder of Senior Indebtedness, in each case without notice to or further
assent by such Payee, which will remain bound hereunder, and without impairing,
abridging, releasing or affecting the subordination provided for herein.

 

(vii)         Each Payee waives any and all notice of the creation, renewal,
extension or accrual of any Senior Indebtedness, and any and all notice of or
proof of reliance by holders of Senior Indebtedness upon the subordination
provisions set forth herein. The Senior Indebtedness shall be deemed
conclusively to have been created, contracted or incurred, and the consent to
create the obligations of any Payee with respect to Intercompa-ny Subordinated
Indebtedness shall be deemed conclusively to have been given, in reliance upon
the subordination provisions set forth herein.

 

(viii)        To the maximum extent permitted by law, each Payee waives any
claim it might have against any Agent or any other holder of Senior Indebtedness
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of such
Agent or any such holder, or any of their Related Parties, with respect to any
exercise of rights or remedies under the Loan Documents, except to the extent
due to the gross negligence or willful misconduct of such Agent or any such
holder, as the case may be, or any of its Related Parties, as determined by a
court of competent jurisdiction in a final and non-appealable judgment. None of
the Agents, any other holder of Senior Indebtedness or any of their Related
Parties shall be liable for failure to demand, collect or realize upon any
guarantee of any Senior Indebtedness, or for any delay in doing so, or shall be
under any obligation to sell or otherwise dispose of any property upon the
request of any Payor, any Payee or any other Person or to take any other action
whatsoever with regard to any such guarantee or any other property.

 

 I-3 

 

 



Each Payee and each Payor hereby agree that the subordination provisions set
forth in this Agreement are for the benefit of the Agents and the other holders
of Senior Indebtedness. The Agents and the other holders of Senior Indebtedness
are obligees under this Agreement to the same extent as if their names were
written herein as such and each Agent may, on behalf of itself and such other
holders, proceed to enforce the subordination provisions set forth herein.

 

All rights and interests of the Agents and the other holders of Senior
Indebtedness hereunder, and the subordination provisions and the related
agreements of the Payors and Payees set forth herein, shall remain in full force
and effect irrespective of:

 

(i)             any lack of validity or enforceability of the Credit Agreement
or any other Loan Document;

 

(ii)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Senior Indebtedness or any amendment or waiver
or other modification, whether by course of conduct or otherwise, of, or consent
to departure from, the Credit Agreement or any other Loan Document;

 

(iii)           any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of or consent to departure from,
any guarantee of any Senior Indebtedness; or

 

(iv)          any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Payor in respect of any Senior Indebtedness
or of any Payee or any Payor in respect of the subordination provisions set
forth herein.

 

The Indebtedness owed by any Payor to a Loan Party that is a Payee shall not be
subordinated to, and shall rank pari passu in right of payment with, any other
obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on any Intercompany Subordinated Indebtedness as and when due
and payable in accordance with its terms, or is intended to or will affect the
relative rights of such Payee and other creditors of such Payor other than the
holders of Senior Indebtedness.

 

This Agreement shall be binding upon each Payor and its successors and assigns,
and the terms and provisions of this Agreement shall inure to the benefit of
each Payee and its successors and assigns, including subsequent holders hereof.
Notwithstanding anything to the contrary contained herein, in any other Loan
Document or in any other promissory note or other instrument, this Agreement
supplements any and all promissory notes or other instruments which create or
evidence any loans or advances made on, before or after the date hereof by any
Payee to the Borrower or any Subsidiary.

 

 I-4 

 

 



From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page to this Agreement (each additional
Subsidiary, an “Additional Party”). Upon delivery of such counterpart signature
page to the Payees, notice of which is hereby waived by the other Payors, each
Additional Party shall be a Payor and/or a Payee, as the case may be, and shall
be as fully a party hereto as if such Additional Party were an original
signatory hereof. Each Payor expressly agrees that its obligations arising
hereunder shall not be affected or diminished by the addition or release of any
other Payor or Payee hereunder. This Agreement shall be fully effective as to
any Payor or Payee that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payor or Payee
hereunder.

 

No amendment, modification or waiver of, or consent with respect to, any
provisions of this Agreement shall be effective unless the same shall be in
writing and signed and delivered by each Payor and Payee whose rights or
obligations shall be affected thereby; provided that, until such time as (i) all
the Loans have been paid in full in cash (other than contingent obligations not
yet due) and (ii) all Commitments have terminated or expired, each Agent shall
have provided its prior written consent to such amendment, modification, waiver
or consent (such consent not to be unreasonably withheld to the extent such
amendment or modification is required to comply with any applicable law or is
not adverse to the interests of the Lenders in any material respects).

 

 I-5 

 

 



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

  Payor           [                                 ]          By:         Name:
     Title:



 

 I-6 

 

 



THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

  Payee           [                                 ]        By:       Name:    
  Title:  

 



 I-7 

 

 

EXHIBIT J

 

FORM OF PERFECTION CERTIFICATE

 

November 4, 2019

 

Reference is hereby made to (i) that certain Security Agreement dated as of
November 4, 2019 (the “Security Agreement”), between Symantec Corporation, a
Delaware corporation (“Borrower”), the Guarantors party thereto (collectively,
the “Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii)
that certain Credit Agreement dated as of November 4, 2019 (the “Credit
Agreement”) among the Borrower, the Guarantors, the Administrative Agents,
certain other parties thereto, JPMorgan Chase Bank, N.A., as Collateral Agent
(in such capacity, the “Collateral Agent”). Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement.

 

As used herein, the term “Companies” means the Borrower and each of its Material
Subsidiaries.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.                   Names.

 

(a)                The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or any other organizational
document, is set forth in Schedule 1(a). Each Company is (i) the type of entity
disclosed next to its name in Schedule 1(a) and (ii) a registered organization
except to the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a)
is the organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

(b)                Set forth in Schedule 1(b) hereto is a list of any other
corporate or organizational names each Company (or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise) has had in the past five years, together with the
date of the relevant change.

 

(c)                Set forth in Schedule 1(c) is a list of all other names used
by each Company on any filings with the Internal Revenue Service at any time
within the five years preceding the date hereof. Except as set forth in Schedule
1(c), no Company has changed its jurisdiction of organization or formation, as
applicable at any time during the past four months.

 

2.                   Current Locations. The chief executive office of each
Company is located at the address set forth in Schedule 2 hereto.

 

3.                   Extraordinary Transactions. Except for those purchases,
acquisitions and other transactions described in Schedule 3 attached hereto, all
of the Collateral within the past five (5) years has been originated by each
Company in the ordinary course of business or consists of goods which have been
acquired by such Company in the ordinary course of business from a person in the
business of selling goods of that kind.

 

4.                   File Search Reports. Attached hereto as Schedule 4 is a
true and accurate summary of file search reports from the Uniform Commercial
Code filing offices (i) in each jurisdiction identified in Section 1(a) or
Section 2 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 3 relating to any of
the transactions described in Schedule (1)(c) or Schedule 3 with respect to each
legal name of the person or entity from which each Company purchased or
otherwise acquired any of the Collateral. A true copy of each financing
statement, including judgment and tax liens, bankruptcy and pending lawsuits or
other filing identified in such file search reports has been delivered to the
Collateral Agent.

 

J-1

 

 

5.                   UCC Filings. The financing statements (duly authorized by
each Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 5 relating to the Security Agreement or the
applicable Mortgage, are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 6 hereof.

 

6.                   Schedule of Filings. Attached hereto as Schedule 6 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto as Schedule 5, (ii) the appropriate filing offices for the
filings described in Schedule 11(c) and (iii) any other actions required to
create, preserve, protect and perfect the security interests in the Collateral
granted to the Collateral Agent pursuant to the Collateral Documents. No other
filings or actions are required to create, preserve, protect and perfect the
security interests in the Collateral granted to the Collateral Agent pursuant to
the Collateral Documents.

 

7.                   [Reserved].

 

8.                   Termination Statements. Attached hereto as Schedule 8(a)
are the duly authorized termination statements in the appropriate form for
filing in each applicable jurisdiction identified in Schedule 8(b) hereto with
respect to each Lien described therein.

 

9.                   Stock Ownership and Other Equity Interests. Attached hereto
as Schedule 9(a) is a true and correct list of each of all of the authorized,
and the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company and its
direct Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests setting
forth the percentage of such equity interests pledged under the Security
Agreement. Also set forth in Schedule 9(b) is each equity investment of each
Company that represents 50% or less of the equity of the entity in which such
investment was made setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

10.               Instruments and Tangible Chattel Paper. Attached hereto as
Schedule 10 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness in an
aggregate face amount of greater than $50,000,000 held by each Company as of the
date hereof, including all intercompany notes between or among any two or more
Companies or any of their Subsidiaries, stating if such instruments, chattel
paper or other evidence of indebtedness is pledged under the Security Agreement.

 

11.               Intellectual Property. (a) Attached hereto as Schedule 11(a)
is a schedule setting forth all of each Company’s Patents and Trademarks (each
as defined in the Security Agreement) applied for or registered with the United
States Patent and Trademark Office, and all other Patents and Trademarks (each
as defined in the Security Agreement), including the name of the registered
owner or applicant and the registration, application, or publication number, as
applicable, of each Patent or Trademark owned by each Company.

 

(b) Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

 

(c) Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

 

J-2

 

 

(d) Attached hereto as Schedule 11(d) in proper form for filing with the United
States Patent and Trademark Office (the “USPTO”) and United States Copyright
Office (the “USCO”) are the filings necessary to preserve, protect and perfect
the security interests in the United States Trademarks, Trademark Licenses,
Patents, Patent Licenses, Copyrights and Copyright Licenses set forth in
Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed copies
of each of the Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

 

12.              Commercial Tort Claims. Attached hereto as Schedule 12 is a
true and correct list of all Commercial Tort Claims (as defined in the Security
Agreement) in an aggregate amount reasonably estimated to exceed $60,000,000
held by each Company, including a brief description thereof and stating if such
commercial tort claims are required to be pledged under the Security Agreement.

 

13.              [Reserved].

 

14.              Letter-of-Credit Rights. Attached hereto as Schedule 14 is a
true and correct list of all Letters of Credit in an aggregate face amount in
excess of $50,000,000 issued in favor of each Company, as beneficiary
thereunder, stating if letter-of-credit rights with respect to such Letters of
Credit are required to be subject to a control arrangement pursuant to the
Security Agreement.

 

15.              Motor Vehicles. Attached hereto as Schedule 15 is a true and
correct list of all motor vehicles and other goods (covered by certificates of
title or ownership) valued at over $50,000 and owned by each Company, and the
owner and approximate value of such motor vehicles.

 

16.              Insurance. Attached hereto as Schedule 16 is a true and correct
list of all insurance policies of the Companies.

 

17.              Other Collateral. Attached hereto as Schedule 17 is a true and
correct list of all of the following types of collateral, if any, owned or held
by each Company: (a) all agreements and contracts with any Governmental
Authority, (b) all FCC licenses, (c) all aircraft and airplanes, (d) all ships
and boats vessels, (e) all rolling stock and trains, (f) all oil, gas, minerals
and as extracted collateral, stating in each case, if such types of collateral
are required to be pledged pursuant to the Security Agreement.

 

[The Remainder of this Page has been intentionally left blank]

 

J-3

 

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

 

  SYMANTEC CORPORATION       By:       Name:     Title:           SYMANTEC
OPERATING CORPORATION       By:       Name:     Title:           BLUE COAT LLC  
    By:         Name:     Title:           LIFELOCK, INC.       By:       Name:
    Title:

 

 

[Symantec - Signature Page to Perfection Certificate]

 





